


Exhibit 10.1
AGREEMENT OF SALE AND PURCHASE

BETWEEN

HINES REIT EL SEGUNDO LP,
a Delaware limited partnership
and
HINES REIT ONE WILSHIRE LP,
a Delaware limited partnership
as Sellers

AND


GI TC ONE WILSHIRE, LLC,
a Delaware limited liability company


as Purchaser

pertaining to

624 S. Grand Avenue (Los Angeles, California)
2200, 2222 and 2230 East Imperial Highway (El Segundo, California)
EXECUTED EFFECTIVE AS OF

May 14, 2013





DAL02:624104.4
LEGAL_US_W # 74790953.14

--------------------------------------------------------------------------------




AGREEMENT OF SALE AND PURCHASE
THIS AGREEMENT OF SALE AND PURCHASE (this “Agreement”) is entered into and
effective for all purposes as of May 14, 2013 (the “Effective Date”), by and
between HINES REIT ONE WILSHIRE LP, a Delaware limited partnership (“Hines REIT
One Wilshire”), and HINES REIT EL SEGUNDO LP, a Delaware limited partnership
(each a “Seller”, and collectively “Sellers”), and GI TC ONE WILSHIRE, LLC, a
Delaware limited liability company (“Purchaser”).
In consideration of the mutual promises, covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Sellers and Purchaser agree as
follows:


ARTICLE I
DEFINITIONS
Section 1.1    Definitions. For purposes of this Agreement, the following
capitalized terms have the meanings set forth in this Section 1.1:
“Acceptable Estoppel Certificates” has the meaning ascribed to such term in
Section 7.2.
“Additional Deposit” has the meaning ascribed to such term in Section 4.1.
“Affiliate” means any person or entity that directly, or indirectly through one
or more intermediaries, controls, is controlled by or is under common control
with Purchaser or Sellers, as the case may be. For the purposes of this
definition, “control” means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a person or
entity, whether through the ownership of voting securities, by contract or
otherwise, and the terms “controlling” and “controlled” have the meanings
correlative to the foregoing.
“Agreement” has the meaning ascribed to such term in the opening paragraph.
“Authorities” means the various governmental and quasi-governmental bodies or
agencies having jurisdiction over Sellers, the Real Property, the Improvements,
or any portion thereof.
“Blocked Person” has the meaning ascribed to such term in Section 7.3.
“Broker” has the meaning ascribed to such term in Section 11.1.
“Business Day” means any day other than a Saturday, Sunday or a day on which
national banking associations are authorized or required to close in Houston,
Texas or Los Angeles, California. In the event that any date or any period
provided for in this Agreement shall end on a

DAL02:624104.4
LEGAL_US_W # 74790953.14    1

--------------------------------------------------------------------------------




day other than a Business Day, the applicable date shall be, or the period shall
end on, the next Business Day.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980 (42 U.S.C. § 9601 et seq.), as amended by the Superfund
Amendments Reauthorization Act of 1986 (42 U.S.C. § 9601 et seq.), as the same
may be amended.
“Certificate as to Foreign Status” has the meaning ascribed to such term in
Section 10.3(e).
“Certifying Party” has the meaning ascribed to such term in Section 4.6.
“Claims” has the meaning ascribed to such term in Section 5.6(a).
“Closing” means the consummation of the purchase and sale of the Properties
contemplated by this Agreement, as provided for in Article X.
“Closing Date” means the date on which the Closing occurs, which date shall be
the later to occur of (i) June 24, 2013 and (ii) the date three (3) Business
Days after the date of the exercise or waiver of the Raytheon Right of Refusal
(but in no event later than September 30, 2013), which date may be extended by
Sellers in their sole discretion to a date no later than September 30, 2013, in
accordance with Section 10.1, or such earlier or later date to which Purchaser
and Sellers may hereafter agree in writing.
“Closing Documents” has the meaning ascribed to such term in Section 16.1.
“Closing Statement” has the meaning ascribed to such term in Section 10.4(a).
“Closing Surviving Obligations” means the covenants, rights, liabilities and
obligations set forth in Sections 3.2, 4.8, 4.10, 5.2 (b), 5.2(d), 5.3, 5.5,
5.6, 8.1, 8.2, 10.4 (subject to the limitations therein), 10.6, 10.7, 11.1,
13.3, 15.1, 16.1, 17.2, 17.14, 17.15 and 17.16 and, subject to the limitations
set forth in Section 16.1, Claims resulting from Sellers breach of the covenants
set forth in Section 7.1 occurring prior to Closing.
“Closing Time” has the meaning ascribed to such term in Section 10.4(a).
“Code” has the meaning ascribed to such term in Section 4.10.
“CoreSite Estoppel” has the meaning ascribed to such term in Section 7.2(e).
“Deed” has the meaning ascribed to such term in Section 10.3(a).
“Delinquent” has the meaning ascribed to such term in Section 10.4(b).
“Deposit Time” means 11:00 a.m. Pacific Time on the Business Day that is
immediately prior to the Closing Date.

DAL02:624104.4
LEGAL_US_W # 74790953.14    2

--------------------------------------------------------------------------------




“Documents” has the meaning ascribed to such term in Section 5.2(a).
“Due Diligence Items” has the meaning ascribed to such term in Section 5.4.
“Earnest Money Deposit” has the meaning ascribed to such term in Section 4.1.
“Effective Date” has the meaning ascribed to such term in the opening paragraph
of this Agreement.
“El Segundo Property” means the Property located at 2200, 2222, and 2230 East
Imperial Highway, El Segundo, California.
“Environmental Laws” means all federal, state and local laws, rules, statutes,
directives, binding written interpretations, binding written policies, court
decisions, ordinances and regulations, now or hereafter in force and effect and
as amended from time to time, issued by any Authorities in any way relating to
or regulating human health, safety, industrial hygiene or environmental
conditions, or the protection of the environment or pollution or contamination
of the air (whether indoor or outdoor), soil gas, soil, surface water or
groundwater, including but not limited to CERCLA, the Hazardous Substances
Transportation Act (49 U.S.C. § 1802 et seq.), RCRA, the Solid Waste Disposal
Act, the Clean Water Act, the Federal Insecticide, Fungicide, and Rodenticide
Act, the Endangered Species Act, the Water Pollution Control Act (33 U.S.C. §
1251 et seq.), the Safe Drinking Water Act (42 U.S.C. § 300f et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C.
§ 2601 et seq.), the Emergency Planning and Community Right-to-Know Act of 1986
(42 U.S.C. § 11001 et seq.), the Radon and Indoor Air Quality Research Act (42
U.S.C. § 7401 note, et seq.), the National Environmental Policy Act (42 U.S.C. §
4321 et seq.), the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.),
the Safe Drinking Water and Toxic Enforcement Act (California Health and Safety
Code § 25249.5 et seq.), the California Toxic Mold Protection Act (California
Health and Safety Code § 26100 et seq.), the Hazardous Substance Account Act
(California Health and Safety Code Section 25300 et seq.) the Hazardous Waste
Control Law (California Health and Safety Code Section 25100 et seq.), the
Medical Waste Management Act (California Health and Safety Code Section 25015 et
seq.), and the Porter Cologne Water Quality Control Act (California Water Code
Section 13000 et seq.), and any and all other comparable state and local
equivalents, and any and all other comparable state and local equivalents.
“Escrow Instructions” has the meaning ascribed to such term in Section 4.3.
“Executive Order” has the meaning ascribed to such term in Section 7.3.
“Gap Notice” has the meaning ascribed to such term in Section 6.2(b).
“General Conveyance” has the meaning ascribed to such term in Section 10.3(b).
“Governmental Regulations” means all laws, ordinances, rules and regulations of
the Authorities applicable to Sellers or Sellers’ use and operation of the Real
Property or the Improvements or any portion thereof.

DAL02:624104.4
LEGAL_US_W # 74790953.14    3

--------------------------------------------------------------------------------




“Hazardous Substances” means any substance or material that is described as a
toxic or hazardous substance, waste or material or a pollutant, effluent,
emission, or contaminant, or words of similar import, in any of the
Environmental Laws, and includes (a) petroleum (including crude oil or any
fraction thereof, natural gas, natural gas liquids, radon gas, liquefied natural
gas, or synthetic gas usable for fuel, or any mixture thereof), petroleum-based
products and petroleum additives and derived substances, lead-based or
lead-containing paint, mold, fungi or bacterial matter, polychlorinated
biphenyls (PCBs), radioactive matter, medical waste, and chemicals which may
cause cancer or reproductive toxicity, asbestos, asbestos-containing material,
electromagnetic waves, urea formaldehyde foam insulation and transformers or
other equipment that contains dielectric fluid containing PCBs, and (b) any
solid, liquid, gaseous or thermal irritant or contaminant, including smoke,
vapor, soot, fumes, acids, alkalis, chemicals, waste, phosphates, or chlorine.
“Hines REIT Assignment” has the meaning ascribed to such term in Section 10.3.
“Hine REIT One Wilshire” has the meaning ascribed to such term in the preamble
to this Agreement.
“Improvements” means all buildings, structures, fixtures, parking areas and
improvements owned by a Seller and located on a Real Property.
“Initial Deposit” has the meaning ascribed to such term in Section 4.1.
“Intangible Personal Property” means, to the extent assignable or transferable
without the necessity of consent or approval (and if consent or approval is
required, to the extent such consent or approval has been obtained) (i) all
trade names, trademarks, logos, and service marks (in each case, if any)
utilized solely by a Seller or which a Seller has a right to utilize in
connection with the operation of its Real Property and Improvements thereon
(other than the names or variations thereof of Sellers, its Affiliates, the
property manager and Tenants), including, without limitation, the name “One
Wilshire”, (ii) if still in effect, guaranties and warranties received by Seller
from any contractor, manufacturer or other person in connection with the
construction or operation of the Real Property or Improvements thereon, and
(iii) books, records, plans and specifications and other similar documents (if
any) applicable to the Real Property or Improvements thereon.
“Leasing Costs” has the meaning ascribed to such term in Section 10.4(e).
“Licensee Parties” has the meaning ascribed to such term in Section 5.1(a).
“Licenses and Permits” means, collectively, all of a Seller’s right, title, and
interest, to the extent assignable without the necessity of consent or
assignable only with consent and such consent has been obtained, in and to all
licenses, permits, certificates of occupancy, approvals, dedications,
subdivision maps and entitlements issued, approved or granted by the Authorities
prior to Closing in connection with the Real Property owned by such Seller and
the Improvements thereon, together with all renewals and modifications thereof.

DAL02:624104.4
LEGAL_US_W # 74790953.14    4

--------------------------------------------------------------------------------




“Major Tenants” has the meaning ascribed to such term in Section 7.2.
“Natural Hazard Expert” has the meaning ascribed to such term in Section 5.6(e).
“Natural Hazard Matters” has the meaning ascribed to such term in Section
5.6(e).
“New Exception” has the meaning ascribed to such term in Section 6.2(b).
“OFAC” has the meaning ascribed to such term in Section 7.3.
“Official Records” means the Official Records of the County Recorder of Los
Angeles County, State of California.
“One Wilshire Property” means the Property located at 624 S. Grand Avenue, Los
Angeles, California, and commonly known as One Wilshire.
“Operating Expense Recoveries” has the meaning ascribed to such term in Section
10.4(c).
“Other Party” has the meaning ascribed to such term in Section 4.6.
“Permitted Exceptions” has the meaning ascribed to such term in Section 6.3.
“Permitted Outside Parties” has the meaning ascribed to such term in Section
5.2(b).
“Personal Property” means, as to each Seller, all of such Seller’s right, title
and interest in and to the equipment, appliances, tools, supplies, machinery,
artwork, furnishings and other tangible personal property attached to,
appurtenant to, located in or used exclusively in connection with the ownership
or operation of the Improvements owned by such Seller, but specifically
excluding (i) any items of personal property owned by Tenants of the
Improvements owned by such Seller, and (ii) any items of personal property owned
by third parties and leased to such Seller.
“Properties” has the meaning ascribed to such term in Section 2.1.
“Property” has the meaning ascribed to such term in Section 2.1.
“Proration Items” has the meaning ascribed to such term in Section 10.4(a).
“PTR” has the meaning ascribed to such term in Section 6.2(a).
“Purchase Price” has the meaning ascribed to such term in Section 3.1.
“Purchaser” has the meaning ascribed to such term in the opening paragraph of
this Agreement.

DAL02:624104.4
LEGAL_US_W # 74790953.14    5

--------------------------------------------------------------------------------




“Purchaser’s Representatives” shall mean Alexander Fraser, Michael Wong and Todd
Blanding.
“Raytheon” has the meaning ascribed to such term in Section 10.8(f).
“Raytheon Deed of Trust” has the meaning ascribed to such term in Section
10.8(f).
“Raytheon Estoppel” has the meaning ascribed to such term in Section 7.2(d).
“Raytheon Lender Provisions” has the meaning ascribed to such term in Section
7.2(d).
“Raytheon Reconveyance Documents” has the meaning ascribed to such term in
Section 10.8(f).
“Raytheon Right of Refusal” means the right of refusal to purchase the El
Segundo Property contained in the Raytheon Tenant Lease.
“Raytheon ROFR Agreement” has the meaning ascribed to such term in Section
10.8(f).
“RCRA” means the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), as amended by the Hazardous and Solid Wastes Amendments of 1984, and as
further amended.
“Real Property” means each of the following, and “Real Properties” means both of
the following: (a) those certain parcels of or interests in the real property
located at 624 S. Grand Avenue, Los Angeles, California, as more particularly
described on Exhibit A-1 attached hereto, and (b) those certain parcels of or
interests in the real property located at 2200, 2222 and 2230 East Imperial
Highway, El Segundo, California, as more particularly described in Exhibit A-2
attached hereto, together with all of each Seller’s right, title and interest,
if any, in and to the appurtenances pertaining thereto, including but not
limited to each Seller’s right, title and interest in and to the streets, alleys
and right-of-ways which abut such real property, and any easement rights, air
rights, subsurface rights, development rights and water rights appurtenant to
such real property.
“Rent Roll” has the meaning ascribed to such term in Section 5.2(a).
“Rentals” has the meaning ascribed to such term in Section 10.4(b), and some may
be “Delinquent” in accordance with the meaning ascribed to such term in Section
10.4(b).
“Reporting Person” has the meaning ascribed to such term in Section 4.10(a).
“Seller” and “Sellers” has the meaning ascribed to such term in the opening
paragraph of this Agreement.

DAL02:624104.4
LEGAL_US_W # 74790953.14    6

--------------------------------------------------------------------------------




“Seller Certificate” has the meaning ascribed to such term in Section 7.2(b).
“Seller Released Parties” has the meaning ascribed to such term in Section
5.6(a).
“Service Contracts” means, as to each Seller, all of such Seller’s right, title
and interest in service agreements, maintenance contracts, equipment leasing
agreements, warranties, guarantees, bonds and other contracts for the provision
of labor, services, materials or supplies relating to the Real Property,
Improvements or Personal Property owned by such Seller and under which such
Seller is currently paying for services rendered in connection with such
Property, as listed and described on Exhibit B attached hereto, together with
all commission agreements listed on Exhibit D attached hereto, and together with
all renewals, supplements, amendments and modifications thereof, and any new
such agreements and any supplements, amendments or modifications to any new or
existing such agreements entered into after the Effective Date, to the extent
permitted by Section 7.1(e).
“Service Provider” means Hines REIT One Wilshire Services, Inc., a Delaware
corporation.
“Service Provider Agreements” means the following collectively: (i) that certain
Lease dated August 1, 2007 by and between Hines REIT One Wilshire and Service
Provider related to Suites 400, 410, 420, 450, 460, 470 and 480 of the One
Wilshire Property, (ii) that certain Lease dated August 1, 2007 by and between
Service Provider and CRG West One Wilshire, L.L.C. (“CoreSite”) related to
Suites 400, 410, 420, 450, 460, 470 and 480 of the One Wilshire Property, (iii)
that certain Services Agreement dated August 1, 2007 by and between Hines REIT
One Wilshire and Service Provider related to the One Wilshire Property, and (iv)
that certain Service Provider Agreement dated August 1, 2007 by and between
Service Provider and CoreSite related to the One Wilshire Property, as amended
by First Amendment to Service Provider Agreement dated October 1, 2008 by and
between Service Provider and CoreSite.
“Service Provider Assignment” has the meaning ascribed to such term in Section
10.3.
“Significant Portion” means damage by fire or other casualty (or loss of value
due to condemnation or eminent domain proceedings) to a Property or a portion
thereof (i) in the case of the One Wilshire Property, requiring repair costs (or
resulting in a loss of value) in excess of an amount equal to ten million
dollars ($10,000,000), (ii) in the case of the El Segundo Property, requiring
repair costs (or resulting in a loss of value) in excess of an amount equal to
five million dollars ($5,000,000), (iii) in the case of either Property, which
would allow Tenant(s) of such Property paying one million dollars ($1,000,000)
or more in gross rent per year, in the aggregate, to terminate their Tenant
Lease(s), or (iv) in the case of the One Wilshire Property, which would impair
the ability to provide uninterrupted and redundant power and cooling to the
Tenants of One Wilshire for more than ninety (90) days.
“Survey” has the meaning ascribed to such term in Section 6.1.

DAL02:624104.4
LEGAL_US_W # 74790953.14    7

--------------------------------------------------------------------------------




“Tenant Deposits” means all security deposits, paid or deposited by the Tenants
to a Seller, as landlord, or any other person on such Seller’s behalf pursuant
to the Tenant Leases, which have not been applied to obligations under Tenant
Leases (together with any interest which has accrued thereon, but only to the
extent such interest has accrued for the account of the respective Tenants).
“Tenant Deposits” shall also include all non-cash security deposits, such as
letters of credit.
“Tenant Leases” means the following pertaining to the Improvements: (i) any and
all written leases, rental agreements, occupancy agreements and license
agreements, including any agreement related to leasing or license of conduit to
the Tenants (and any and all written renewals, amendments, modifications and
supplements thereto) and guaranties thereof entered into on or prior to the
Effective Date as identified on Exhibit F attached hereto, (ii) any and all new
written leases, rental agreements, occupancy agreements and license agreements
entered into after the Effective Date and prior to the Closing Date and
guaranties thereof, and (iii) any and all new written renewals, amendments,
modifications and supplements to any of the foregoing entered into after the
Effective Date and prior to the Closing Date, and, as to (ii) and (iii) only, to
the extent approved by Purchaser pursuant to Section 7.1(d) to the extent such
approval is required under Section 7.1(d). Tenant Leases will not include
subleases, franchise agreements or similar occupancy agreements entered into by
Tenants which, by their nature, are subject to Tenant Leases.
“Tenant Notice Letters” has the meaning ascribed to such term in Section 10.7.
“Tenants” means all persons or entities leasing, renting or occupying space
within the Improvements pursuant to the Tenant Leases, but expressly excludes
any subtenants, licensees, concessionaires, franchisees or other persons or
entities whose occupancy is derived through Tenants.
“Termination Surviving Obligations” means the rights, liabilities and
obligations set forth in Sections 4.6, 4.7, 5.2, 5.3, 5.5, 5.6, 7.3, 11.1, 12.1,
13.3, 14.1, 15.1, Article XIII and Article XVII.
“Title Company” means First American Title Company, at its offices located at
777 South Figueroa Street, 4th Floor, Los Angeles, California 90017, Attn:
Maurice Neri, Telephone No.: (213) 271-1737, Facsimile No.: (714) 361-3603,
Email: mneri@firstam.com.
“Title Policy” has the meaning ascribed to such term in Section 6.3.
“To Sellers’ Knowledge” and similar terms means the present actual (as opposed
to constructive or imputed) knowledge solely of Ken Jett (Fund Asset Manager),
Sellers’ asset manager for the Property, and Jim Bonham (Project Asset Manager),
as project asset manager for the Property, Kevin McInerny (as to the One
Wilshire Property only), and Joseph Tupy (as to the El Segundo Property only),
without any independent investigation or inquiry whatsoever. Such individuals
are named in this Agreement solely for the purpose of establishing the scope of
Sellers’ knowledge. Such individuals shall not be deemed to be parties to this
Agreement nor to have made any representations or warranties hereunder, and no
recourse shall be had to such individuals for

DAL02:624104.4
LEGAL_US_W # 74790953.14    8

--------------------------------------------------------------------------------




any of such Seller’s representations and warranties hereunder (and Purchaser
hereby waives any liability of or recourse against such individuals). Sellers
represent and warrant that the Sellers’ representatives named herein are the
persons within each Seller’s organization responsible for the management and
operation of the Property and the persons most likely to have knowledge of
material matters affecting the Property.
Section 1.2    References; Exhibits and Schedules. Except as otherwise
specifically indicated, all references in this Agreement to Articles or Sections
refer to Articles or Sections of this Agreement, and all references to Exhibits
or Schedules refer to Exhibits or Schedules attached hereto, all of which
Exhibits and Schedules are incorporated into, and made a part of, this Agreement
by reference. The words “herein,” “hereof,” “hereinafter” and words and phrases
of similar import refer to this Agreement as a whole and not to any particular
Section or Article.
ARTICLE II
AGREEMENT OF PURCHASE AND SALE
Section 2.1    Agreement. Subject to the terms and conditions of this Agreement,
Sellers hereby agree to sell, convey and assign to Purchaser, and Purchaser
hereby agrees to purchase and accept from Sellers, on the Closing Date, all of
each Seller’s right, title, and interest in and to the Real Property owned by
such Seller, together with each of the following attributable to each such Real
Property: (a) the Improvements; (b) the Personal Property; (c) the Tenant Leases
in effect on the Closing Date and, subject to the terms of the respective
applicable Tenant Leases and Section 10.3(f), the Tenant Deposits (if any); (d)
the Service Contracts in effect on the Closing Date, (e) the Licenses and
Permits, in each case to the extent assignable without the necessity of consent
or approval and, if consent or approval is required, to the extent any necessary
consent or approval has been obtained; (f) the Intangible Personal Property, and
(g) the interests of Hines REIT One Wilshire and Service Provider under the
Service Provider Agreements (as to each Real Property, collectively a
“Property”, and all of the foregoing, collectively, the “Properties”).
Section 2.2    Indivisible Economic Package. Subject to Section 2.3 and Article
IX, Purchaser has no right to purchase, and Sellers have no obligation to sell,
less than all of the Properties, it being the express agreement and
understanding of Purchaser and Sellers that, as a material inducement to Sellers
and Purchaser to enter into this Agreement, Purchaser has agreed to purchase,
and Sellers have agreed to sell, all of the Properties, subject to and in
accordance with the terms and conditions hereof.
Section 2.3    Raytheon Right of Refusal. The sale of the El Segundo Property is
subject to the Raytheon Right of Refusal. The Raytheon Right of Refusal requires
Seller, prior to being able to sell the El Segundo Property to Purchaser, to
offer to sell the El Segundo Property to the beneficiary of the Raytheon Right
of Refusal on the same terms and conditions contained in this Agreement, to
provide to such beneficiary copies of the offer to purchase the El Segundo
Property, and to allow such beneficiary forty-five (45) days in which to
exercise such Raytheon Right of Refusal. If the Raytheon Right of Refusal is
waived (or deemed waived by failure to respond) by the beneficiary of the
Raytheon Right of Refusal, then Purchaser shall be obligated to purchase, and
Sellers shall be obligated to sell, both Properties in accordance with the terms
and conditions

DAL02:624104.4
LEGAL_US_W # 74790953.14    9

--------------------------------------------------------------------------------




of this Agreement. If the beneficiary properly exercises the Raytheon Right of
Refusal, then (i) this Agreement shall be deemed automatically modified to
delete the El Segundo Property and to apply only to the owner of the One
Wilshire Property and to the One Wilshire Property, (ii) the Purchase Price
shall be modified to be the portion of the Purchase Price allocated only to the
One Wilshire Property, and (iii) Hines REIT El Segundo LP shall have no further
obligations or liabilities under this Agreement.
ARTICLE III
CONSIDERATION
Section 3.1    Purchase Price. The purchase price for the Property (the
“Purchase Price”) will be $550,000,000.00 in lawful currency of the United
States of America, payable as provided in Section 3.3. The Purchase Price shall
be allocated $112,500,000.00 to the El Segundo Property and $437,500,000.00 to
the One Wilshire Property.
Section 3.2    Assumption of Obligations. As additional consideration for the
purchase and sale of the Property, Purchaser assumes and agrees to perform or
pay, as applicable, (i) all of the covenants and obligations of Sellers or
Sellers’ predecessor in title in the Tenant Leases, Service Contracts and
Licenses and Permits assigned to Purchaser and which are to be performed on or
subsequent to the Closing Date, (ii) all of the covenants and obligations of
Sellers under the Tenant Leases, Service Contracts and the Licenses and Permits
assigned to Purchaser and relating to the physical or environmental condition of
the Property, regardless of whether such obligations arise before or after the
Closing Date (provided, this clause (ii) shall not limit Sellers’
representations, warranties and covenants expressly set forth in this Agreement,
as limited by Section 16.1 of this Agreement), (iii) the Leasing Costs, if any,
for which Purchaser is responsible under Section 10.4(e) below, and (iv) all of
the covenants and obligations of Sellers or Sellers’ predecessor in title in
(and Service Provider and Service Provider’s predecessor in title in) the
Service Provider Agreements which are to be performed on or subsequent to the
Closing Date.
Section 3.3    Method of Payment of Purchase Price. No later than 10:00 a.m.
Pacific time on the Closing Date, Purchaser will deposit in escrow with the
Title Company the Purchase Price (subject to adjustments described in Section
10.4 and any credit for the Earnest Money Deposit being applied to the Purchase
Price), together with all other costs and amounts to be paid by Purchaser at
Closing pursuant to the terms of this Agreement, by Federal Reserve wire
transfer of immediately available funds to an account to be designated by the
Title Company. No later than 11:00 a.m. Pacific time on the Closing Date: (a)
Purchaser will cause the Title Company to (i) pay to Sellers by Federal Reserve
wire transfer of immediately available federal funds to an account to be
designated by Sellers, the Purchase Price (subject to adjustments described in
Section 10.4 and any credit for the Earnest Money Deposit being applied to the
Purchase Price), less any costs or other amounts to be paid by Sellers at
Closing pursuant to the terms of this Agreement, and (ii) pay to all appropriate
payees the other costs and amounts to be paid by Purchaser at Closing pursuant
to the terms of this Agreement, and (b) Sellers will direct the Title Company to
pay to the appropriate payees out of the proceeds of Closing payable to Sellers,
all costs and amounts to be paid by Sellers at Closing pursuant to the terms of
this Agreement.

DAL02:624104.4
LEGAL_US_W # 74790953.14    10

--------------------------------------------------------------------------------




ARTICLE IV
EARNEST MONEY DEPOSIT AND ESCROW INSTRUCTIONS
Section 4.1    Earnest Money Deposit. Within one (1) Business Day after the
Effective Date, Purchaser shall deposit with the Title Company, in immediately
available federal funds, the sum of $25,000,000 (the “Initial Deposit”), which
will be held in escrow by the Title Company pursuant to the terms of this
Agreement. If Purchaser fails to deposit the Initial Deposit within the time
period described above, this Agreement shall automatically terminate. Purchaser
shall also deposit with the Title Company in immediately available federal funds
the additional sum of $10,000,000 on or before May 20, 2013 (the “Additional
Deposit”). In the event Purchaser fails to timely deposit the Additional
Deposit, this Agreement shall automatically terminate, and Sellers shall be
entitled to retain the Initial Deposit. The Initial Deposit and the Additional
Deposit, if made (plus all interest earned thereon) shall be the “Earnest Money
Deposit” for purposes of this Agreement. If Closing occurs, the Earnest Money
Deposit shall be applied to the payment of the Purchase Price at Closing.
Section 4.2    Independent Consideration. Upon the execution hereof, Purchaser
shall pay to Sellers One Hundred Dollars ($100) as independent consideration
(the “Independent Consideration”) for Purchaser’s right to purchase the Property
and Sellers’ execution, delivery, and performance of this Agreement.
Notwithstanding anything to the contrary contained herein (including any
reference to the return of the Earnest Money Deposit to Purchaser), Sellers
shall, in all events, retain the Independent Consideration, but the Independent
Consideration shall be applied as a credit against the Purchase Price at the
Closing. Purchaser and Sellers hereby acknowledge and agree that the Independent
Consideration constitutes adequate and sufficient consideration for Purchaser’s
right to purchase the Property and Sellers’ execution, delivery, and performance
of this Agreement, and that the loss of Purchaser’s ability to use the funds
constituting the Earnest Money Deposit as provided in this Agreement constitutes
further consideration therefor.
Section 4.3    Escrow Instructions. Article IV of this Agreement constitutes the
escrow instructions of Sellers and Purchaser to the Title Company with regard to
the Earnest Money Deposit and the Closing (the “Escrow Instructions”). By its
execution of the joinder attached hereto, the Title Company agrees to be bound
by the provisions of this Article IV. If any requirements relating to the duties
or obligations of the Title Company hereunder are not acceptable to the Title
Company, or if the Title Company requires additional instructions, the parties
agree to make such deletions, substitutions and additions to the Escrow
Instructions as Purchaser and Sellers hereafter mutually approve in writing and
which do not substantially alter this Agreement or its intent. In the event of
any conflict between this Agreement and such additional escrow instructions,
this Agreement will control.
Section 4.4    Documents Deposited into Escrow. On or before the Deposit Time
(except as to item (a) which shall be delivered in accordance with Section 3.3),
(a) Purchaser will cause the difference between the Purchase Price and the
Earnest Money Deposit and interest thereon (subject to the prorations provided
for in Section 10.4 and with the addition of all Closing costs to be paid by
Purchaser) to be transferred to the Title Company’s escrow account, in
accordance with the timing and other requirements of Section 3.3, (b) Purchaser
will deliver in escrow to the Title

DAL02:624104.4
LEGAL_US_W # 74790953.14    11

--------------------------------------------------------------------------------




Company the documents described in Section 10.2, and (c) Sellers will deliver in
escrow to the Title Company the documents described in Section 10.3.
Section 4.5    Close of Escrow. When Purchaser and Sellers have delivered the
documents required by Section 4.4, the Title Company will:
(a)    If applicable and when required, file with the Internal Revenue Service
(with copies to Purchaser and Sellers) the reporting statement required under
Section 6045(e) of the Internal Revenue Code and Section 4.10;
(b)    Insert the applicable Closing Date as the date of any document delivered
to the Title Company undated, and assemble counterparts into single instruments;
(c)    Disburse to Sellers, by wire transfer to Sellers of immediately available
federal funds, in accordance with wiring instructions to be obtained by the
Title Company from Sellers, all sums to be received by Sellers from Purchaser at
the Closing, consisting of the Purchase Price as adjusted in accordance with the
provisions of this Agreement;
(d)    Deliver the Deeds to Purchaser by agreeing to cause the same to be
recorded in the Official Records and agreeing to obtain conformed copies of the
recorded Deeds for delivery to Purchaser and to Sellers following recording;
(e)    Issue to Purchaser the Title Policy (or Policies) required by Section 6.3
of this Agreement;
(f)    Deliver to Sellers, in addition to Sellers’ Closing proceeds, all
documents deposited with the Title Company for delivery to Sellers at the
Closing; and
(g)    Deliver to Purchaser (i) all documents deposited with the Title Company
for delivery to Purchaser at the Closing and (ii) any funds deposited by
Purchaser in excess of the amount required to be paid by Purchaser pursuant to
this Agreement.
Section 4.6    Termination Notices. If at any time, the Title Company receives a
certificate of either Seller or of Purchaser (for purposes of this Section 4.6,
the “Certifying Party”) stating that: (a) the Certifying Party is entitled to
receive the Earnest Money Deposit pursuant to the terms of this Agreement, and
(b) a copy of the certificate was delivered as provided herein to the other
party (for purposes of this Section 4.6, the “Other Party”) prior to or
contemporaneously with the giving of such certificate to the Title Company,
then, unless the Title Company has then previously received, or receives within
five (5) Business Days after receipt of the Certifying Party’s certificate,
contrary instructions from the Other Party, the Title Company, within one (1)
Business Day after the expiration of the foregoing five (5) Business Day period,
will deliver the Earnest Money Deposit to the Certifying Party, and thereupon
the Title Company will be discharged and released from any and all liability
hereunder. If the Title Company receives contrary instructions from the Other
Party within five (5) Business Days following the Title Company’s receipt of
said certificate, the Title

DAL02:624104.4
LEGAL_US_W # 74790953.14    12

--------------------------------------------------------------------------------




Company will not so deliver the Earnest Money Deposit, but will continue to hold
the same pursuant hereto, subject to Section 4.7.
Section 4.7    Conflicting Demands on Title Company. In the event conflicting
demands are made or notices served upon Title Company with respect to this
Agreement, or if there is uncertainty as to the meaning or applicability of the
terms of this Agreement or the Escrow Instructions, Purchaser and Sellers
expressly agree that the Title Company will be entitled to file a suit in
interpleader and to obtain an order from the court requiring Purchaser and
Sellers to interplead and litigate their several claims and rights among
themselves. Upon the filing of the action in interpleader and the deposit of the
Earnest Money Deposit into the registry of the court, the Title Company will be
fully released and discharged from any further obligations imposed upon it by
this Agreement after such deposit.
Section 4.8    Maintenance of Confidentiality by Title Company. Except as may
otherwise be required by law or by this Agreement, the Title Company will
maintain in strict confidence and not disclose to anyone the existence of this
Agreement, the identity of the parties hereto, the amount of the Purchase Price,
the provisions of this Agreement or any other information concerning the
transactions contemplated hereby, without the prior written consent of Purchaser
and Sellers in each instance.
Section 4.9    Investment of Earnest Money Deposit. Title Company will invest
and reinvest the Earnest Money Deposit, at the instruction and sole election of
Purchaser, only in (a) bonds, notes, Treasury bills or other securities
constituting direct obligations of, or guaranteed by the full faith and credit
of, the United States of America, and in no event maturing beyond the Closing
Date, or (b) an interest-bearing account at a commercial bank mutually
acceptable to Sellers, Purchaser and Title Company. The investment of the
Earnest Money Deposit will be at the sole risk of Purchaser and no loss on any
investment will relieve Purchaser of its obligations to pay to Sellers as
liquidated damages the original amount of the Earnest Money Deposit as provided
in Article XIII, or of its obligation to pay the Purchase Price. All interest
earned on the Earnest Money Deposit will be the property of Purchaser and will
be reported to the Internal Revenue Service as income until such time as Sellers
are entitled to the Earnest Money Deposit pursuant to this Agreement. Purchaser
will provide the Title Company with a taxpayer identification number and will
pay all income taxes due by reason of interest accrued on the Earnest Money
Deposit.
Section 4.10    Designation of Reporting Person. In order to assure compliance
with the requirements of Section 6045 of the Internal Revenue Code of 1986, as
amended (for purposes of this Section 4.10, the “Code”), and any related
reporting requirements of the Code, the parties hereto agree as follows:
(a)    The Title Company (for purposes of this Section 4.10, the “Reporting
Person”), by its execution hereof, hereby assumes all responsibilities for
information reporting required under Section 6045(e) of the Code.
(b)    Sellers and Purchaser each hereby agree:

DAL02:624104.4
LEGAL_US_W # 74790953.14    13

--------------------------------------------------------------------------------




(i)    to provide to the Reporting Person all information and certifications
regarding such party, as reasonably requested by the Reporting Person or
otherwise required to be provided by a party to the transaction described herein
under Section 6045 of the Code; and
(ii)    to provide to the Reporting Person such party’s taxpayer identification
number and a statement (on Internal Revenue Service Form W-9 or an acceptable
substitute form, or on any other form the applicable current or future Code
sections and regulations might require and/or any form requested by the
Reporting Person), signed under penalties of perjury, stating that the taxpayer
identification number supplied by such party to the Reporting Person is correct.
(c)    Each party hereto agrees to retain this Agreement for not less than four
(4) years from the end of the calendar year in which Closing occurred, and to
produce it to the Internal Revenue Service upon a valid request therefor.
(d)    The addresses for Sellers and Purchaser are as set forth in Section 14.1
hereof, and the real estate subject to the transfer provided for in this
Agreement is described in Exhibits A-1 and A-2.
ARTICLE V
INSPECTION OF PROPERTY
Section 5.1    Entry and Inspection.
(a)    From the Effective Date until Closing, Purchaser and its agents,
representatives, contractors and consultants shall inspect and investigate the
Properties and shall conduct such tests, evaluations and assessments of the
Properties as Purchaser deems necessary, appropriate or prudent in any respect
and for all purposes in connection with Purchaser’s acquisition of the
Properties and the consummation of the transaction contemplated by this
Agreement. Subject to the provisions of this Section 5.1 and subject to the
obligations set forth in Section 5.3 below, Sellers will permit Purchaser and
its authorized agents and representatives (collectively, the “Licensee Parties”)
the right to enter upon each Real Property and Improvements at all reasonable
times, during normal business hours, to perform inspections of the Properties
and communicate with Tenants and service providers; provided, however, Purchaser
shall not have the right to communicate with Tenants unless interviews and
communications are coordinated through Sellers and Sellers shall have the right
to participate in any such communications. Purchaser will provide to Sellers
written notice of the intention of Purchaser or the other Licensee Parties to
enter each Real Property or Improvements at least twenty-four (24) hours prior
to such intended entry and specify the intended purpose therefor and the
inspections and examinations contemplated to be made. At Sellers’ option,
Sellers may be present for any such entry, inspection and communication with any
Tenants and service providers. Purchaser shall have the right to conduct a Phase
I Environmental Assessment to the extent the same is to be completed by a
reputable, bonded and insured consultant licensed in the State of California
carrying the insurance required under Section 5.3 below; provided, however, that
no physical or invasive testing or

DAL02:624104.4
LEGAL_US_W # 74790953.14    14

--------------------------------------------------------------------------------




sampling shall be conducted during any such entry by Purchaser or any Licensee
Party upon each Real Property without Sellers’ specific prior written consent,
which consent may be withheld, delayed or conditioned in Sellers’ sole and
absolute discretion; and provided, further, that prior to giving any such
approval, Sellers shall be provided with a written sampling plan in reasonable
detail in order to allow Sellers a reasonable opportunity to evaluate such
proposal. If Purchaser or the other Licensee Parties undertake any borings or
other disturbances of the soil, the soil shall be recompacted to its condition
as existed immediately before any such borings or other disturbances were
undertaken.
(b)    Subject to the obligations set forth in Section 5.3 below, the Licensee
Parties shall have the right to communicate directly with the Authorities for
any good faith reasonable purpose in connection with this transaction
contemplated by this Agreement (so long such communications can be conducted
without disclosing that a sale of the Properties is contemplated); provided,
however, Purchaser, except with respect to routine requests for information,
shall provide Sellers at least twenty-four (24) hours prior written notice of
Purchaser’s intention to communicate with any Authorities and Sellers shall have
the right to participate in any such communications.
Section 5.2    Document Review.
(a)    Sellers have made available, either via electronic virtual data room, by
delivery of materials to Purchaser’s representatives, by access to the Title
Company’s data room, or by being made available at the office of each Property’s
manager, the following, to the extent in Sellers’ possession or control, to
Purchaser and its authorized agents or representatives for review, inspection,
examination, analysis and verification: (i) all existing environmental reports
and studies of the Properties issued on behalf of Sellers; (ii) assessments
(special or otherwise), ad valorem and personal property tax bills, covering the
three (3) years preceding the Effective Date; (iii) Sellers’ most currently
available rent roll (the “Rent Roll”); (iv) operating statements and rent rolls
for calendar years 2010, 2011, and 2012; (v) copies of Tenant Leases, Service
Contracts, and Licenses and Permits; (vi) a current inventory of the Personal
Property; and (vii) engineering, mechanical and other drawings, blueprints and
specifications and similar documentation relating to the Properties
(collectively, the “Documents”). Purchaser acknowledges that it has received
copies of all the Tenant Leases listed on Exhibit F, and the Service Contracts
listed on Exhibit B, including the commission agreements listed on Exhibit D.
Subject to the limitations set forth in the next sentence and Section 5.2(b),
Sellers shall reasonably cooperate with Purchaser to provide additional
documents or information regarding the Properties reasonably requested by
Purchaser’s prospective lenders. “Documents” shall not include (and Sellers
shall have no obligation to provide written materials requested by Purchaser or
its lender that constitute) (1) any document or correspondence which would be
subject to the attorney-client privilege; (2) any document or item which Sellers
are contractually or otherwise bound to keep confidential; (3) any documents
pertaining to the marketing of the Properties for sale to prospective
purchasers, including any separate agreements with Broker; (4) any internal
memoranda, reports or assessments of Sellers or Sellers’ Affiliates to the
extent relating to Sellers’ valuation of the Properties (5) any appraisals of
the Properties, whether prepared internally by

DAL02:624104.4
LEGAL_US_W # 74790953.14    15

--------------------------------------------------------------------------------




Sellers or Sellers’ Affiliates or externally; or (6) any materials projecting or
relating to the future performance of the Properties.
(b)    Purchaser acknowledges that any and all of the Documents may be
proprietary and confidential in nature and shall be made available to Purchaser
solely to assist Purchaser in determining the feasibility of purchasing the
Properties. Prior to Closing, Purchaser agrees not to disclose the contents of
the Documents, or any of the provisions, terms or conditions contained therein,
to any party outside of Purchaser’s organization other than its attorneys,
partners, accountants, consultants, advisors, lenders or investors and Title
Company personnel (collectively, for purposes of this Section 5.2(b), the
“Permitted Outside Parties”). Purchaser further agrees that within its
organization, or as to Permitted Outside Parties, the Documents will be
disclosed and exhibited only to those persons within Purchaser’s organization or
to those Permitted Outside Parties who need to know such information in order to
advise Purchaser in connection with the feasibility of Purchaser’s acquisition
of the Properties. Purchaser further acknowledges that the Documents and other
information relating to the leasing arrangements between Sellers and the Tenants
or prospective tenants are proprietary and confidential in nature. Prior to
Closing, Purchaser agrees not to divulge the contents of such Documents and
other information except in strict accordance with the confidentiality standards
set forth in this Section 5.2 and Section 12.1. In permitting Purchaser and the
Permitted Outside Parties to review the Documents or information to assist
Purchaser, Sellers have not waived any privilege or claim of confidentiality
with respect thereto, and no third party benefits or relationships of any kind,
either express or implied, have been offered, intended or created by Sellers and
any such claims are expressly rejected by Sellers and waived by Purchaser and
the Permitted Outside Parties, for whom, by its execution of this Agreement,
Purchaser is acting as an agent with regard to such waiver. Nothing contained in
this Section 5.2(b) will preclude or limit either party to this Agreement from
disclosing or accessing any information otherwise deemed confidential under this
Section 5.2(b) in connection with that party’s enforcement of its rights
following a disagreement hereunder, or in response to lawful process or subpoena
or other valid or enforceable order of a court of competent jurisdiction or any
filings with governmental authorities required by reason of the transactions
provided for herein pursuant to an opinion of counsel; provided, however, in the
event such disclosure is required pursuant to a subpoena or court order, the
applicable party shall promptly notify the other party thereof so that the other
party may seek a protective order, waive compliance with this Section 5.2(b),
and/or take any other action mutually agreed upon by the parties and disclosure
of information by Purchaser shall not be prohibited if that disclosure is of
information that is or becomes a matter of public record or public knowledge
from sources other than Purchaser or its agents, employees, contractors,
consultants or attorneys.
(c)    Purchaser shall promptly destroy all copies Purchaser has made (and
computer files of same) of any Documents containing confidential information
before or after the execution of this Agreement, not later than ten (10)
Business Days following the time this Agreement is terminated for any reason,
and provide Sellers with a certified notice of the completion of such
destruction.

DAL02:624104.4
LEGAL_US_W # 74790953.14    16

--------------------------------------------------------------------------------




(d)    Purchaser acknowledges that some of the Documents may have been prepared
by third parties and may have been prepared prior to Sellers’ ownership of the
Properties. Purchaser hereby acknowledges that, except as expressly provided in
Sections 8.1 and 11.1, Sellers have not made and does not make any
representation or warranty regarding the truth, accuracy or completeness of the
Documents or the sources thereof (whether prepared by Sellers, Sellers’
Affiliates or any other person or entity). Sellers have not undertaken any
independent investigation as to the truth, accuracy or completeness of the
Documents and are providing the Documents solely as an accommodation to
Purchaser.
(e)    Notwithstanding any provision of this Agreement to the contrary, no
termination of this Agreement will terminate Purchaser’s obligations pursuant to
this Section 5.2; however, this Section 5.2 shall not survive and be binding
upon Purchaser following the Closing except that after Closing, Purchaser shall
be required to continue to keep Seller’s and its property manager’s proprietary
operations manuals confidential in accordance with this Section 5.2.
Section 5.3    Entry and Inspection Obligations.
(a)    Purchaser agrees that in entering upon and inspecting or examining the
Properties and communicating with any Tenants, Purchaser and the other Licensee
Parties will take all reasonable steps necessary to not: disturb the Tenants or
interfere with their use of the Properties pursuant to their respective Tenant
Leases; interfere with the operation and maintenance of the Properties; damage
any part of the Properties or any personal property owned or held by any Tenant
or any other person or entity; injure or otherwise cause bodily harm to Sellers
or any Tenant, or to any of their respective agents, guests, invitees,
contractors and employees, or to any other person or entity; permit any liens to
attach to the Properties by reason of the exercise of Purchaser’s rights under
this Article V; communicate with the Tenants or service providers except in
accordance with this Article V; or prior to Closing, reveal or disclose any
information obtained concerning the Properties and the Documents to anyone
outside Purchaser’s organization and the Permitted Outside Parties, except in
accordance with the confidentiality standards set forth in Section 5.2(b).
Purchaser will: (i) maintain and cause those entering the Properties to maintain
commercial general liability (occurrence) insurance in an amount not less than
Two Million and No/100 Dollars ($2,000,000.00) and on terms reasonably
satisfactory to Sellers covering any accident arising in connection with the
presence or activities of Purchaser or the other Licensee Parties on the
Properties, and deliver to Sellers a certificate of insurance verifying such
coverage and Sellers and their property manager (Hines Interests Limited
Partnership) being named as an additional insured on such coverage prior to
entry upon the Properties; (ii) promptly pay when due the costs of all
inspections, entries, samplings and tests conducted by Purchaser and/or any
Licensee Parties and examinations done with regard to the Properties; and (iii)
promptly restore the Properties to their condition as existed immediately prior
to any such inspection, investigations, examinations, entries, samplings and
tests.
(b)    Purchaser hereby indemnifies, defends and holds Sellers and their
members, partners, agents, officers, directors, employees, successors, assigns
and Affiliates harmless from and against any and all liens, claims, causes of
action, damages, liabilities, demands, suits, and obligations, together with all
losses, penalties, actual out-of-pocket costs and expenses relating

DAL02:624104.4
LEGAL_US_W # 74790953.14    17

--------------------------------------------------------------------------------




to any of the foregoing (including but not limited to court costs and reasonable
attorneys’ fees) arising out of any inspections, investigations, examinations,
entries, samplings or tests conducted by Purchaser or any Licensee Party,
whether prior to or after the date hereof, with respect to the Properties or any
violation of the provisions of this Section 5.3; except to the extent arising
due to the negligence or willful misconduct of Sellers or Sellers’ Affiliates,
or their respective members, partners, agents, officers, directors, employees,
successors, assigns; provided that the foregoing indemnity shall not apply to
any claims, damages or other costs arising by virtue of the mere discovery of
any pre-existing condition at the Properties by or in connection with any
inspections, investigations, examinations, entries, samplings or tests conducted
by Purchaser or any Licensee Party, but only to the extent such parties do not
exacerbate such pre-existing condition.
(c)    Notwithstanding any provision of this Agreement to the contrary, neither
the Closing nor a termination of this Agreement will terminate Purchaser’s
obligations pursuant to this Section 5.3, which shall survive Closing or
termination.
Section 5.4    Property Lease Approval Period. Between the Effective Date and
the Closing Date, Purchaser shall have the right to review and investigate the
Property and the items set forth in Sections 5.1 and 5.2 above (collectively,
the “Due Diligence Items”); provided Purchaser has approved the Property and all
Due Diligence Items and hereby waives any right to terminate this Agreement as a
result of any such review and investigation.
Section 5.5    Sale “As Is”. THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT HAS
BEEN NEGOTIATED BETWEEN SELLERS AND PURCHASER, THIS AGREEMENT REFLECTS THE
MUTUAL AGREEMENT OF SELLERS AND PURCHASER, AND PURCHASER HAS CONDUCTED ITS OWN
INDEPENDENT EXAMINATION OF THE PROPERTY. OTHER THAN ANY SPECIFIC MATTERS
REPRESENTED IN SECTIONS 8.1 AND 11.1 HEREOF (AS MAY BE LIMITED HEREIN, INCLUDING
BY SECTION 16.1 OF THIS AGREEMENT), PURCHASER HAS NOT RELIED UPON AND WILL NOT
RELY UPON, EITHER DIRECTLY OR INDIRECTLY, ANY REPRESENTATION OR WARRANTY OF
SELLERS OR ANY OF SELLERS’ AFFILIATES, AGENTS OR REPRESENTATIVES, AND PURCHASER
HEREBY ACKNOWLEDGES THAT NO SUCH REPRESENTATIONS OR WARRANTIES HAVE BEEN MADE.
SELLERS SPECIFICALLY DISCLAIM, AND NEITHER SELLERS NOR ANY OF SELLERS’
AFFILIATES NOR ANY OTHER PERSON IS MAKING, ANY REPRESENTATION, WARRANTY OR
ASSURANCE WHATSOEVER TO PURCHASER AND, EXCEPT AS SET FORTH IN SECTIONS 8.1 AND
11.1 HEREOF, NO WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EITHER
EXPRESS OR IMPLIED, ARE MADE BY SELLERS OR RELIED UPON BY PURCHASER WITH RESPECT
TO THE STATUS OF TITLE TO OR THE MAINTENANCE, REPAIR, CONDITION, DESIGN OR
MARKETABILITY OF THE PROPERTIES, OR ANY PORTION THEREOF, INCLUDING BUT NOT
LIMITED TO (A) ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, (B) ANY
IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, (C) ANY IMPLIED
OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, (D) ANY
RIGHTS OF PURCHASER UNDER APPROPRIATE STATUTES TO CLAIM DIMINUTION OF
CONSIDERATION, (E) ANY CLAIM BY

DAL02:624104.4
LEGAL_US_W # 74790953.14    18

--------------------------------------------------------------------------------




PURCHASER FOR DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN, OR UNKNOWN, OR LATENT,
WITH RESPECT TO ANY REAL PROPERTY, IMPROVEMENTS OR THE PERSONAL PROPERTY, (F)
THE FINANCIAL CONDITION OR PROSPECTS OF THE PROPERTIES OR THE TENANTS AND (G)
THE COMPLIANCE OR LACK THEREOF OF ANY REAL PROPERTY OR THE IMPROVEMENTS WITH
GOVERNMENTAL REGULATIONS, IT BEING THE EXPRESS INTENTION OF SELLERS AND
PURCHASER THAT, EXCEPT AS EXPRESSLY SET FORTH TO THE CONTRARY IN SECTIONS 8.1
AND 11.1 HEREOF (AS LIMITED BY SECTION 16.1 OF THIS AGREEMENT), THE PROPERTIES
WILL BE CONVEYED AND TRANSFERRED TO PURCHASER IN THEIR PRESENT CONDITION AND
STATE OF REPAIR, “AS IS” AND “WHERE IS”, WITH ALL FAULTS. Purchaser represents
that it is a knowledgeable, experienced and sophisticated purchaser of real
estate, and that, except as set forth in Sections 8.1 and 11.1, as limited by
Section 16.1 of this Agreement, it is relying solely on its own expertise and
that of Purchaser’s consultants in purchasing the Properties. Purchaser has
conducted such inspections, investigations and other independent examinations of
the Properties and related matters as Purchaser deems necessary, including but
not limited to the physical and environmental conditions thereof, and will rely
upon same and not upon any statements of Sellers (excluding the limited specific
matters represented by Sellers in Sections 8.1 and 11.1, as limited by Section
16.1 of this Agreement) or of any Affiliate, officer, director, employee, agent
or attorney of Sellers. Purchaser acknowledges that all information obtained by
Purchaser was obtained from a variety of sources and, except as set forth in
Sections 8.1 and 11.1, as limited by Section 16.1 of this Agreement, Sellers
will not be deemed to have represented or warranted the completeness, truth or
accuracy of any of the Documents or other such information heretofore or
hereafter furnished to Purchaser. Upon Closing, except for the limited specific
matters represented by Sellers in Sections 8.1 and 11.1, as limited by Section
16.1 of this Agreement, Purchaser will assume the risk that adverse matters,
including, but not limited to, adverse physical and environmental conditions,
may not have been revealed by Purchaser’s inspections and investigations.
Purchaser further hereby assumes the risk of changes in applicable Environmental
Laws relating to past, present and future environmental health conditions on, or
resulting from the ownership or operation of, the Properties. Except the limited
specific matters represented by Sellers in Sections 8.1 and 11.1, as limited by
Section 16.1 of this Agreement, Purchaser acknowledges and agrees that upon
Closing, Sellers will sell and convey to Purchaser, and Purchaser will accept
the Properties, “AS IS, WHERE IS,” with all faults. Except the limited specific
matters represented by Sellers in Sections 8.1 and 11.1, as limited by Section
16.1 of this Agreement, Purchaser further acknowledges and agrees that there are
no oral agreements, warranties or representations, collateral to or affecting
the Properties, by Sellers, an Affiliate of Sellers, any agent of Sellers or any
third party. Sellers are not liable or bound in any manner by any oral or
written statements, representations or information pertaining to the Properties
furnished by any real estate broker, agent, employee, servant or other person,
unless the same are specifically set forth or referred to herein. Except for the
limited specific matters represented by Sellers in Sections 8.1 and 11.1, as
limited by Section 16.1 of this Agreement, Purchaser acknowledges that the
Purchase Price reflects the “AS IS, WHERE IS” nature of this sale and any
faults, liabilities, defects or other adverse matters that may be associated
with the Properties. Purchaser, with Purchaser’s counsel, has fully reviewed the
disclaimers and waivers set forth in this Agreement, and understands the
significance and effect thereof. Purchaser acknowledges and agrees that the
disclaimers and other agreements set forth

DAL02:624104.4
LEGAL_US_W # 74790953.14    19

--------------------------------------------------------------------------------




herein are an integral part of this Agreement, and that Sellers would not have
agreed to sell the Properties to Purchaser for the Purchase Price without the
disclaimer and other agreements set forth in this Agreement. The terms and
conditions of this Section 5.5 will expressly survive the Closing and will not
merge with the provisions of any closing documents.
_________________
Purchaser Initials
Section 5.1    Purchaser’s Release of Sellers.
(c)    Sellers Released From Liability. Effective as of the Closing, Purchaser,
on behalf of itself and its partners, officers, directors, agents, controlling
persons and Affiliates, hereby releases Sellers and Sellers’ Affiliates and
their respective partners, members, owners, officers, directors, agents,
representatives and controlling persons (collectively, the “Seller Released
Parties”) from any and all liability, responsibility, penalties, fines, suits,
demands, actions, losses, damages, expenses, causes of action, proceedings,
judgments, executions, costs of any kind or nature whatsoever and claims
(collectively, “Claims”) arising out of or related to any matter or any nature
relating to the Properties or their condition (including, without limitation,
the presence in the soil, soil gas, air, structures and surface and subsurface
waters, of any Hazardous Substances or any chemical, material or substance that
may in the future be determined to be toxic, hazardous, undesirable or subject
to regulation and/or that may need to be specially treated, handled and/or
removed from the Properties under current or future federal, state and local
laws, regulations or guidelines, any latent or patent construction defects,
errors or omissions, compliance with law matters, any statutory or common law
right Purchaser may have for property damage Claims, bodily injury Claims,
contribution or cost recovery Claims or any other Claims under Environmental
Laws and/or to receive disclosures from Sellers, including, without limitation,
any disclosures as to the Properties’ locations within areas designated as
subject to flooding, fire, seismic or earthquake risks by any federal, state or
local entity, the need to obtain flood insurance, the certification of water
heater bracing and/or the advisability of obtaining title insurance, or any
other condition or circumstance affecting the Properties, their financial
viability, use of operation, or any portion thereof), valuation, salability or
utility of the Properties, or their suitability for any purpose. Without
limiting the foregoing, Purchaser specifically releases Sellers and the other
Seller Released Parties from any claims Purchaser may have against Sellers
and/or the other Seller Released Parties now or in the future arising from the
environmental condition of the Properties or the presence of Hazardous
Substances or contamination on or emanating from the Properties, including any
rights of contribution or indemnity. The foregoing waivers and releases by
Purchaser shall survive either (i) the Closing and shall not be deemed merged
into the provisions of any closing documents, or (ii) any termination of this
Agreement.
_________________
Purchaser Initials
(d)    Purchaser’s Waiver of Objections. Subject to the express representations,
warranties and covenants of Sellers set forth in Section 8.1 of this Agreement,
as limited by Section 16.1 of this Agreement, Purchaser acknowledges that it has
(or shall have prior to Closing) inspected the Properties, observed their
physical characteristics and existing conditions and had

DAL02:624104.4
LEGAL_US_W # 74790953.14    20

--------------------------------------------------------------------------------




the opportunity to conduct such investigations and studies on and off said
Properties and adjacent areas as it deems or deemed necessary, and Purchaser
hereby waives any and all objections to or complaints (including but not limited
to actions based on federal, state or common law and any private right of action
under CERCLA, RCRA or any other state and federal law to which the Properties
are or may be subject, including any rights of contribution or indemnity)
against Sellers, their Affiliates, or their respective officers, directors,
partners, members, owners, employees or agents regarding physical
characteristics and existing conditions, including without limitation structural
and geologic conditions, subsurface soil and water conditions and solid and
hazardous waste and Hazardous Substances on, under, adjacent to or otherwise
affecting the Properties or related to prior uses of the Properties.
(e)    Purchaser Assumes Risks of Change in Laws. Subject to the express
representations, warranties and covenants of Sellers set forth in Section 8.1 of
this Agreement, as limited by Section 16.1 of this Agreement, Purchaser further
hereby assumes the risk of changes in applicable laws and regulations relating
to past, present and future environmental, safety or health conditions on, or
resulting from the ownership or operation of, the Properties, and the risk that
adverse physical characteristics and conditions, including without limitation
the presence of Hazardous Substances or other substances, may not be revealed by
its investigation.
_________________
Purchaser Initials
(f)    California Specific Waiver Provision. In connection with Sections 5.6(a)
- (c), Purchaser expressly waives the benefits of Section 1542 of the California
Civil Code, which provides as follows: “A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR
AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE
MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.” PURCHASER
ACKNOWLEDGES AND AGREES THAT IT HAS BEEN REPRESENTED BY LEGAL COUNSEL OF ITS
CHOICE IN CONNECTION WITH THIS AGREEMENT, AND THAT SUCH COUNSEL HAS EXPLAINED TO
PURCHASER THE PROVISIONS OF THIS SECTION 5.6. BY INITIALING BELOW, PURCHASER
CONFIRMS IT HAS AGREED TO THE PROVISIONS OF THIS SECTION 5.6.
_________________
Purchaser Initials
(g)    Purchaser and Sellers further acknowledge that Sellers may be required to
disclose if the Properties lie within the following natural hazard areas or
zones: (i) a special flood hazard area designated by the Federal Emergency
Management Agency (California Civil Code Section 1103(c)(1)); (ii) an area of
potential flooding (California Government Code Section 8589.4); (iii) a very
high fire hazard severity zone (California Government Code Section 51178 et
seq.); (iv) a wild land area that may contain substantial forest fire risks and
hazards (Public Resources Code Section 4135); (v) earthquake fault zone (Public
Resources Code Section 2622); or (vi) a seismic hazard zone (Public Resources
Code Section 2696) (sometimes all of the preceding are herein collectively
called the "Natural Hazard Matters"). Purchaser and Sellers hereby

DAL02:624104.4
LEGAL_US_W # 74790953.14    21

--------------------------------------------------------------------------------




instruct Title Company, or an affiliate thereof (who, in such capacity, is
herein called the "Natural Hazard Expert") to examine the maps and other
information specifically made available to the public by government agencies for
the purposes of enabling Sellers to fulfill their disclosure obligations, if and
to the extent such obligations exist, with respect to the natural hazards
referred to in California Civil Code Section 1103 et seq. and to report the
result of its examination to Purchaser and Sellers in writing. The written
report prepared by the Natural Hazard Expert regarding the results of its full
examination will fully and completely discharge Sellers from their disclosure
obligations referred to herein, if and to the extent any such obligations exist,
and, for the purpose of this Agreement, the provisions of Civil Code Section
1103.4 regarding non-liability of Sellers for errors or omissions not within
their personal knowledge shall be deemed to apply and the Natural Hazard Expert
shall be deemed to be an expert, dealing with matters within the scope of its
expertise with respect to the examination and written report regarding the
natural hazards referred to above. Purchaser agrees to provide Sellers with a
written acknowledgment of its receipt of the Natural Hazard Disclosure
Statement.
(h)    Survival. The provisions of this Section 5.6 shall survive either (i) the
Closing and shall not be deemed merged into the provisions of any closing
documents, or (ii) any termination of this Agreement.
(a)    Limitations. Nothing set forth in Sections 5.5 and 5.6 above shall
release Sellers (i) to the extent of any fraud perpetrated by Sellers or their
Affiliates (or their respective officers, directors, members, agents,
representatives or employees), or (ii) from any obligation of Sellers which
expressly survives the Closing or termination of this Agreement, subject to any
limitations set forth in Section 16.1 hereof.
ARTICLE VI    
TITLE AND SURVEY MATTERS
Section 6.1    Survey. Prior to the execution and delivery of this Agreement,
Sellers have, at Sellers’ cost, delivered to Purchaser a copy of that certain
survey of each Real Property, dated November 12, 2012 (for the One Wilshire
Property), and dated July 31, 2012 (for the El Segundo Property) (collectively,
the “Survey”).
Section 6.2    Title and Survey Review.
(a)    Prior to the execution and delivery hereof, Purchaser has caused the
Title Company to furnish or otherwise make available to Purchaser a preliminary
title commitment for the One Wilshire Property dated with an effective date of
April 3, 2013 and for the El Segundo Property dated with an effective date of
April 1, 2013 (the “PTR”), and copies of all underlying title documents
described in the PTR. Purchaser has unconditionally approved of the condition of
title to the Properties and the Survey, and anything that would be shown on an
updated or new Survey, subject to Sellers’ obligations set forth in Section
6.2(c) below. Except as expressly provided in Section 6.2(c), Sellers shall have
no obligation whatsoever to expend or agree to expend any funds, to undertake or
agree to undertake any obligations, or otherwise to cure or agree to cure any
title objections.

DAL02:624104.4
LEGAL_US_W # 74790953.14    22

--------------------------------------------------------------------------------




(b)    Purchaser may, at or prior to Closing, notify Sellers in writing (the
“Gap Notice”) of any objections to title (i) raised by the Title Company between
the Effective Date and the Closing, (ii) not disclosed in writing by the Title
Company to Purchaser prior to the Effective Date, and (iii) not disclosed in
writing by Sellers to Purchaser and the Title Company prior to the Effective
Date (“New Exceptions”); provided that Purchaser must notify Sellers of any
objection to any such New Exception prior to the date which is two (2) Business
Days after such New Exception is disclosed to Purchaser in writing (and, if
necessary, Purchaser may extend the Closing Date to provide for such two (2)
Business Day period). If Purchaser fails to deliver to Sellers a notice of
objections on or before such date, Purchaser will be deemed to have waived any
objection to the New Exceptions, and the New Exceptions will be included as
Permitted Exceptions. Sellers will have two (2) Business Days from the receipt
of Purchaser’s notice (and, if necessary, Sellers may extend the Closing Date to
provide for such two (2) Business Day period and for two (2) Business Days
following such period for Purchaser’s response), within which time Sellers may,
but are under no obligation to, remove or otherwise obtain affirmative insurance
over the objectionable New Exceptions, or commit to remove or otherwise obtain
affirmative insurance over the same in form reasonably acceptable to Purchaser
at or prior to Closing. If, within the two (2) Business Day period, Sellers do
not remove or otherwise obtain such affirmative insurance over the objectionable
New Exceptions, then Purchaser may terminate this Agreement upon delivering a
written notice to Sellers and Title Company no later than two (2) Business Days
following expiration of the two (2) Business Day cure period (and, if necessary,
Purchaser may extend the Closing Date to provide for such two (2) Business Day
period), in which case Purchaser shall be entitled to return of the Earnest
Money Deposit. If Purchaser fails to terminate this Agreement in the manner set
forth above, the New Exceptions (except those Sellers have removed or otherwise
affirmatively insured over in form reasonably acceptable to Purchaser, or
committed to do the same as set forth above) will be included as Permitted
Exceptions.
(c)    Notwithstanding any provision of this Section 6.2 to the contrary, each
Seller agrees to cause the removal of (a) all mortgages, deeds of trust or other
security instruments encumbering all or any portion of its Property, subject to
Section 10.8(f) hereof as to the Raytheon Deed of Trust; (b) all mechanics’ or
materialmen’s liens encumbering all or any portion of its Property arising from
work contracted for by such Seller; (c) judgment liens payable by such Seller;
(d) tax liens against such Seller for delinquent taxes (other than the lien of
property taxes not yet due and payable); and (e) any other monetary liens
granted by such Seller encumbering such Seller’s Property.
Section 6.3    Title Insurance. At the Closing, and as a condition thereto, the
Title Company shall issue to Purchaser an ALTA extended coverage Owner’s Policy
of Title Insurance (the “Title Policy”) for each Real Property with liability in
the amount of the Purchase Price allocated to such Property, showing title to
such Real Property vested in the Purchaser, subject only to (i) the pre-printed
standard exceptions in such Title Policy, (ii) exceptions approved or deemed
approved by Purchaser pursuant to Section 6.2 above, (iii) the Tenant Leases
applicable to such Real Property, (iv) any taxes and assessments for the year of
Closing and for any other year if not yet due and payable as of the Closing, (v)
any liens or claims of liens for work, service, labor or materials performed or
supplied by, for or on behalf of any Tenant under the Tenant Leases (provided,
that,

DAL02:624104.4
LEGAL_US_W # 74790953.14    23

--------------------------------------------------------------------------------




any such liens which in the aggregate exceed $150,000 shall constitute New
Exceptions for purposes of Section 6.2(b) above), (vi) all matters shown on the
Survey, or any updates thereto, and (vii) any exceptions arising from
Purchaser’s actions (collectively, the “Permitted Exceptions”). In the event
Purchaser elects not to pay for any additional premium for the ALTA extended
coverage policy, then the Title Policy to be issued as of the Closing shall be a
standard ALTA Owner's Policy of Title Insurance which shall include, among other
things, a general survey exception.
ARTICLE VII    
INTERIM OPERATING COVENANTS AND ESTOPPELS
Section 7.1    Interim Operating Covenants. Each Seller covenants to Purchaser,
severally, but not jointly, that as to the Property owned by such Seller, it
will:
(d)    Operations. From the Effective Date until Closing, continue to operate,
manage and maintain the Improvements owned by it in the ordinary course of such
Seller’s business and substantially in accordance with such Seller’s present
practice, subject to ordinary wear and tear and Article IX of this Agreement.
(e)    Maintain Insurance. From the Effective Date until Closing, maintain fire
and extended coverage insurance on the Improvements which is at least equivalent
in all material respects to such Seller’s insurance policies covering the
Improvements as of the Effective Date.
(f)    Personal Property. From the Effective Date until Closing, not transfer or
remove any Personal Property from the Improvements except for the purpose of
repair or replacement thereof. Any items of Personal Property replaced after the
Effective Date will be installed prior to Closing and will be of substantially
similar quality of the item of Personal Property being replaced.
(g)    Leases. From the Effective Date until Closing, not enter into any new
lease, license, occupancy agreement or similar agreement or any amendments,
expansions or renewals of Tenant Leases, or terminate any Tenant Lease, or
consent to any sublease, sublicense or similar agreement, without the prior
written consent of Purchaser, which consent may be withheld in Purchaser’s sole
discretion. Furthermore, nothing herein shall be deemed to require Purchaser’s
consent to any expansion or renewal which either Seller, as landlord, is
required to honor pursuant to any Tenant Lease. Sellers shall not accept any
rent from any tenant under any Tenant Lease (or any new tenant under any new
Tenant Lease to which Purchaser has consented) for more than one (1) month in
advance of the payment date provided for in such Tenant Lease without
Purchaser’s prior written consent (which consent may be withheld in Purchaser’s
sole and absolute discretion).
(h)    Service Contracts. From the Effective Date until Closing, not enter into,
or renew the term of, any property management agreement, service agreement,
maintenance contract, equipment lease agreement or other contract for the
provision of services, materials or supplies other than in the ordinary course
of business, unless such contract or agreement is terminable on thirty (30) days
(or less) prior notice without penalty or unless Purchaser consents

DAL02:624104.4
LEGAL_US_W # 74790953.14    24

--------------------------------------------------------------------------------




thereto in writing, which approval will not be unreasonably withheld, delayed or
conditioned (unless such contract or agreement cannot be terminated on thirty
(30) days (or less) prior notice without payment of penalty, in which case,
Purchase may withhold its consent in Purchaser’s sole and absolute discretion).
From the Effective Date until Closing, Sellers shall not enter into any
construction contract for capital repairs or replacements without Purchaser’s
consent, which consent shall not be unreasonably withheld if Purchaser is
receiving an appropriate credit at Closing for such capital repairs and
replacements in accordance with Section 10.4(f). Sellers shall, at Sellers’ sole
cost and expense, cause all property management agreements applicable to the
Properties (other than any new property management agreements entered into
between Seller’s property manager Affiliate and Purchaser or its Affiliates) to
be terminated as of the Closing.
(i)    Notices. To the extent received by a Seller, from the Effective Date
until Closing, (i) promptly deliver to Purchaser copies of written default
notices, notices of lawsuits, notices of violations or other material notices
affecting the Property owned by it and (ii) promptly notify Purchaser of any
event or circumstance of which such Seller has knowledge subsequent to the
Effective Date which (a) materially, adversely affects such Seller’s Property or
any portion thereof or the use or operation of such Seller’s Property or any
portion thereof, or (b) makes any representation or warranty of such Seller to
Purchaser under this Agreement untrue or misleading in any material respect.
(j)    Encumbrances. Without Purchaser’s prior approval in its sole discretion,
each Seller shall not voluntarily subject its Property to any additional liens,
encumbrances, covenants or easements, subject to the Seller that owns the El
Segundo Property complying with the Raytheon Right of Refusal.
(k)    Comply with Governmental Regulations. From the Effective Date until
Closing, not knowingly take any action that a Seller knows would result in a
failure to comply in all material respects with all Governmental Regulations
applicable to its Property, it being understood and agreed that prior to
Closing, each Seller will have the right to contest any such Governmental
Regulations.
(l)    Exclusivity; Lease Negotiations. From the Effective Date until Closing
(or earlier termination of this Agreement), (i) remove such Seller’s Property
from the market and cease and refrain from any and all negotiations with any
other prospective purchasers of such Property and (ii) advise Purchaser of any
negotiations with current or potential tenants at the Properties; provided,
however, that this Section 7.1(i) shall not limit the ability of the Seller of
the El Segundo Property to offer the El Segundo Property to third parties
pursuant to such Seller’s obligations under the Raytheon Right of Refusal.
(m)    Litigation. Not allow to be commenced on its behalf any action, suit or
proceeding with respect to all or any portion of the Properties without
Purchaser’s prior written consent (which consent may be withheld in Purchaser’s
sole and absolute discretion).

DAL02:624104.4
LEGAL_US_W # 74790953.14    25

--------------------------------------------------------------------------------




(n)    Prudential Financing Statements. Cause Prudential Life Insurance Company
to terminate all financing statements filed against Hines REIT One Wilshire LP
(the “Prudential Financing Statements”) to be terminated on or before the
Closing.
(o)    Cooperation. Deliver subordination, non-disturbance and attornment
agreements and other agreements requested by Purchaser’s lenders to the Tenants
and follow up with Tenants regarding the execution and delivery thereof
(provided that obtaining any such subordination, non-disturbance or attornment
agreements or other agreements shall in no event be a condition to Closing).
Nothing set forth in this Agreement shall create (or be deemed to create) a
condition to Closing that Purchaser have obtained financing for the acquisition
of the Properties prior to or at Closing.
Whenever in this Section 7.1 a Seller is required to obtain Purchaser’s approval
with respect to any transaction described therein, Purchaser shall, within five
(5) Business Days after receipt of such Seller’s request therefor, notify such
Seller of its approval or disapproval of same and, if Purchaser fails to notify
such Seller of its approval within said five (5) Business Day period, Purchaser
shall be deemed to have approved same. The covenants set forth in this Section
7.1 shall not survive the Closing, but any claims against Sellers for any breach
by Sellers of the covenants set forth in this Section 7.1 occurring prior to the
Closing shall survive the Closing (subject to the limitations set forth in
Section 16.1 below).
Section 7.2    Tenant Lease Estoppels and Reconveyances.
(a)    It will be a condition to Closing that Sellers obtain and deliver to
Purchaser executed Acceptable Estoppel Certificates (as defined below), (i) as
to both the One Wilshire Property and the El Segundo Property, from each of the
major tenants listed on Exhibit C-1 (“Major Tenants”), subject to (A) Section
7.2(d) for the Raytheon Estoppel (as defined below), and (B) 7.2(e) for the
CoreSite Estoppel (as defined below), (ii) as to the One Wilshire Property, from
such other Tenants leasing space at the Improvements that are a part of the One
Wilshire Property, which when added to the Major Tenants of the One Wilshire
Property aggregates at least seventy-five percent (75%) of the rentable square
footage leased at the Improvements that are a part of the One Wilshire Property
(not including Central Parking System, Inc.), and (iii) as to the One Wilshire
Property, from Central Parking System, Inc. “Acceptable Estoppel Certificates”
are estoppel certificates in substantially the form of the estoppel certificate
attached hereto as Exhibit C- 2, subject to Section 7.2(d) for the Raytheon
Estoppel and Section 7.2(e) for the CoreSite Estoppel, which shall not contain
any material modifications or inconsistencies with respect to the Rent Roll and
the Tenant Leases and which shall not disclose any alleged material default or
unfulfilled material obligation on the part of the landlord not previously
disclosed in writing to Purchaser prior to the Effective Date; provided that an
estoppel certificate executed by a Tenant in the form prescribed by its Tenant
Lease (including as to the Raytheon Estoppel and the CoreSite Estoppel) shall
constitute an Acceptable Estoppel Certificate if it is otherwise consistent with
this Section 7.2(a). Seller shall use good faith efforts to obtain Acceptable
Estoppel Certificates in the forms of Exhibit C-2 and C-5, but if a Tenant
refuses to provide any of the certifications listed (I) as paragraphs 14-16 of
Exhibit C-2 or (II) as paragraphs 14-17 of Exhibit C-5, such certifications may
be removed from the estoppel certificate for such Tenant and such

DAL02:624104.4
LEGAL_US_W # 74790953.14    26

--------------------------------------------------------------------------------




certificate shall still constitute an Acceptable Estoppel Certificate. Unless
Purchaser consents otherwise in writing, all estoppels must be dated not more
than forty-five (45) days prior to the Closing Date. Notwithstanding anything
contained herein to the contrary, in no event shall Sellers’ failure to obtain
the required number of Acceptable Estoppel Certificates in accordance with the
provisions of this Section 7.2(a) constitute a default by Sellers under this
Agreement. Purchaser’s sole and exclusive remedy for a failure of the condition
to obtain the required number of Acceptable Estoppel Certificates shall be to
terminate this Agreement and receive a refund of the Earnest Money Deposit.
Prior to delivery of the forms of estoppel certificates to the Major Tenants
(but not any other Tenants), Sellers will deliver to Purchaser completed forms
of estoppel certificates, in the form attached hereto as Exhibit C-2 (except the
forms of the Raytheon Estoppel and the CoreSite Estoppel initially prepared by
Sellers shall be in the forms described in Section 7.2(d) and Section 7.2(e),
respectively), and containing the information contemplated thereby, for only
Major Tenants. Within two (2) Business Day following Purchaser’s receipt
thereof, Purchaser will send to Sellers notice either (i) approving such forms
as completed by Sellers or (ii) setting forth in detail all changes to such
forms which Purchaser reasonably believes to be appropriate to make the
completed forms of estoppel certificates accurate and complete. Sellers will
make such changes to the extent Sellers agree such changes are appropriate,
except that Sellers will not be obligated to make any changes which request more
expansive information than is contemplated by Exhibit C-2 or the form required
by the applicable Major Tenant Tenant Lease (except the form of the Raytheon
Estoppel and the CoreSite Estoppel initially prepared by Sellers shall be in the
forms described in Section 7.2(d) and Section 7.2(e), respectively). Purchaser’s
failure to respond within such two (2) Business Day period shall be deemed
approval of such estoppel certificate. Sellers shall not deliver the estoppel
certificates to the Tenants under the Tenant Leases until after May 15, 2013.
Sellers shall promptly deliver all estoppel certificates received to Purchaser.
(b)    Hines REIT One Wilshire, at its sole option, may elect to satisfy part of
the requirements under Section 7.2(a) by delivering a representation certificate
of Hines REIT One Wilshire in the form attached hereto as Exhibit C-3 (a “Seller
Certificate”) for up to 10% of the rentable area at the Improvements of the One
Wilshire Property (not including Central Parking System, Inc.), but not for any
Major Tenant, any such Seller Certificate constituting an Acceptable Estoppel
Certificate. The statements made by Hines REIT One Wilshire shall be deemed to
be representations and warranties of Hines REIT One Wilshire regarding the One
Wilshire Property for purposes of Section 8.1, subject to the limitations set
forth in Section 16.1. If Sellers subsequently obtain an estoppel certificate
meeting the requirements of Section 7.2(a) hereof from a Tenant for which Hines
REIT One Wilshire has delivered a Seller Certificate, the delivered Seller
Certificate will be null and void, and Purchaser will accept such estoppel
certificate in its place.
(c)    Sellers shall exercise commercially reasonable efforts to obtain and
deliver to Purchaser an estoppel certificate executed by Kilroy Realty Finance
(or the appropriate party, if different) substantially in the form attached
hereto as Exhibit C-4 (the “REA Estoppel”). Sellers shall use commercially
reasonable efforts to obtain the executed REA Estoppel. Notwithstanding anything
contained herein to the contrary, in no event shall Sellers’ failure to

DAL02:624104.4
LEGAL_US_W # 74790953.14    27

--------------------------------------------------------------------------------




obtain the REA Estoppel in accordance with the provisions of this Section 7.2(c)
constitute a default by Sellers under this Agreement, and obtaining the REA
Estoppel shall not be a condition to Closing. Sellers shall not deliver the REA
Estoppel Certificate to Kilroy Realty Finance (or the appropriate party, if
different) until after May 15, 2013.
(d)    Sellers agree to deliver an estoppel containing provisions relating to
prospective lenders (the “Raytheon Lender Provisions”, which are specifically
identified on Exhibit C-2) to Raytheon (the “Raytheon Estoppel”) and to exercise
commercially reasonable efforts to obtain the executed Raytheon Estoppel
including the Raytheon Lender Provisions. In no event shall Sellers’ failure to
deliver a Raytheon Estoppel containing any or all of the Raytheon Lender
Provisions or the other Raytheon-specific estoppels be a condition to Closing,
it being agreed that (i) an estoppel certificate executed by Raytheon in the
form prescribed by its Tenant Lease shall constitute an Acceptable Estoppel
Certificate if it is otherwise consistent with Section 7.2(a), and (ii) the
Raytheon Estoppel shall be deemed an Acceptable Estoppel notwithstanding the
deletion of any or all of the Raytheon Lender Provisions or the other Raytheon
specific estoppels (provided that the Raytheon Estoppel nonetheless meets the
other requirements of an Acceptable Estoppel set forth in Section 7.2(a)).
(e)    Sellers agree to deliver an estoppel certificate to CoreSite in the form
of Exhibit C-5 attached hereto (the “CoreSite Estoppel”) and to exercise
commercially reasonable efforts to obtain the executed CoreSite Estoppel in the
form of Exhibit C-5 attached hereto. In no event shall Sellers’ failure to
deliver an estoppel certificate in the form of Exhibit C-5 from CoreSite be a
condition to Closing, it being agreed that an estoppel certificate executed by a
CoreSite in the form prescribed by its Tenant Lease shall constitute an
Acceptable Estoppel Certificate if it is otherwise consistent with Section
7.2(a).
Section 7.3    OFAC. Pursuant to United States Presidential Executive Order
13224 (“Executive Order”), Sellers are required to ensure that they do not
transact business with persons or entities determined to have committed, or to
pose a risk of committing or supporting, terrorist acts and those persons (i)
described in Section 1 of the Executive Order or (ii) listed in the
“Alphabetical Listing of Blocked Persons, Specially Designated Nationals,
Specially Designated Terrorists, Specially Designated Global Terrorists, Foreign
Terrorist Organizations, and Specially Designated Narcotics Traffickers”
published by the United States Office of Foreign Assets Control (“OFAC”), 31
C.F.R. Chapter V, Appendix A, as in effect from time to time (as to (i) and
(ii), a “Blocked Person”). If, prior to Closing, Sellers learn that Purchaser
is, becomes, or appears to be a Blocked Person, Sellers may delay the sale
contemplated by this Agreement pending Sellers conclusion of its investigation
into the matter of Purchaser’s status as a Blocked Person. If, prior to Closing,
Sellers determine that Purchaser is or becomes a Blocked Person, Sellers shall
have the right to immediately terminate this Agreement and take all other
actions necessary or in the opinion of Sellers appropriate to comply with
applicable law and Purchaser shall receive a return of the Earnest Money
Deposit. The provisions of this Section 7.3 will survive termination of this
Agreement.
ARTICLE VIII    
REPRESENTATIONS AND WARRANTIES

DAL02:624104.4
LEGAL_US_W # 74790953.14    28

--------------------------------------------------------------------------------




Section 8.1    Sellers’ Representations and Warranties. The following
representations and warranties (along with the representations and warranties
set forth in Section 11.1 below) constitute the sole representations and
warranties of Sellers with respect to the purchase and sale of the Property
contemplated hereby. Each Seller is making the following representations
severally, but not jointly, as to itself and the Property owned by such Seller.
Subject to the limitations set forth in Article XVI of this Agreement, each
Seller represents and warrants to Purchaser the following as of the Effective
Date as to itself and its Property:
(f)    Status. Seller is a limited partnership duly organized and validly
existing under the laws of the State of Delaware and qualified to do business in
the State of California.
(g)    Authority; Enforceability. The execution and delivery of this Agreement
and the performance of Seller’s obligations hereunder have been or will be duly
authorized by all necessary action on the part of Seller, and this Agreement
constitutes the legal, valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms, subject to equitable principles and
principles governing creditors’ rights generally. All of the documents to be
delivered by Seller at the Closing will be authorized and properly executed and
will constitute the valid and binding obligation of Seller, enforceable in
accordance with their terms, subject to equitable principles and principles
governing creditors’ rights generally.
(h)    Non-Contravention. The execution and delivery of this Agreement by Seller
and the performance by Seller of Seller’s obligations under this Agreement will
not violate any judgment, order, injunction, decree, regulation or ruling of any
court or Authority or conflict with, result in a breach of, or constitute a
default under the organizational documents of Seller, any note or other evidence
of indebtedness, any mortgage, deed of trust or indenture, or any lease or other
material agreement or instrument to which Seller is a party or by which it is
bound.
(i)    Suits and Proceedings, No Violation Notices. As of the Effective Date,
except as listed in Exhibit E, there are no legal actions, suits or similar
proceedings pending and served, or To Sellers’ Knowledge threatened (in
writing), against (i) the Seller’s Property, (ii) Seller relating to the
Seller’s Property, or (iii) Seller’s ownership or operation of the Seller’s
Property, including without limitation condemnation, takings or similar
proceedings. Seller has received no written notice of any violations of any
laws, codes, statutes, or other governmental regulation relating to the Seller’s
Property. There are no pending or, To Sellers’ Knowledge, threatened (in
writing) challenges relating to any Licenses or Permits relating the Seller’s
Property. Seller has not received written notices of defaults that remain
uncured by Seller under any covenants, restrictions or other easements affecting
the Seller’s Property. To Sellers’ Knowledge, all amounts billed to and payable
by Seller under such covenants, restrictions or other easements affecting the
Seller’s Property have been paid in full.
(j)    No Bankruptcy. Seller has not made a general assignment for the benefit
of creditors, filed any voluntary petition in bankruptcy, admitted in writing
its inability to pay its debts as they come due, or made an offer of settlement,
extension or composition to its creditors generally, and Seller has received no
written notice of and has no knowledge of (i) the filing of any involuntary
petition by Seller’s creditors, (ii) the appointment of a receiver to take
possession

DAL02:624104.4
LEGAL_US_W # 74790953.14    29

--------------------------------------------------------------------------------




of all, or substantially all, of Seller’s assets, or (iii) the attachment or
other judicial seizure of all, or substantially all, of Seller’s assets.
(k)    Non-Foreign Entity. Seller is not a “foreign person” or “foreign
corporation” as those terms are defined in the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.
(l)    Tenant Leases and Tenants. Seller has delivered to Purchaser for review,
true and complete copies of all Tenant Leases set forth on Exhibit F attached
hereto which represent all written leases, rental agreements, occupancy
agreements and license agreements (and any and all written renewals, amendments,
modifications and supplements thereto) entered into with Tenants on or prior to
the Effective Date affecting the Seller’s Real Property. The list of Tenants, as
set forth on Exhibit F attached hereto, constitutes all of the Tenants from whom
Seller is currently accepting rental payments for the Seller’s Property. Exhibit
F also sets forth all sublease consent agreements that Seller has entered into
with respect to subleases at the Property. Except as shown on Exhibit E, (i)
Seller has not delivered to a Tenant written notice that such Tenant is in
default under its Tenant Lease that remains uncured, (ii) Landlord has not
received from a Tenant written notice that Landlord is in default under a Tenant
Lease that remains uncured, (iii) no rent or other amount has been prepaid under
any of the Tenant Leases more than thirty (30) days in advance, and (iv) no
Tenant under any of the Tenant Leases has delivered to Seller written notice
exercising any termination right or notifying Seller of its insolvency,
bankruptcy, assignments for the benefit of creditors or some other similar
proceeding. Attached hereto as Exhibit K is each Seller’s current aged accounts
receivable report. To Sellers’ Knowledge, there is no material inaccuracy in
Exhibit K. Other than as set forth on Exhibit G, no tenant improvement allowance
or other compensation will be due or payable with respect to any of the existing
Tenant Leases after the Closing that remains unpaid. Other than as set forth on
Exhibit G, Sellers have completed all tenant improvements required under the
Tenant Leases to be performed by the landlord.
(m)    Documents. The Documents made available to Purchaser pursuant to Section
5.2(a) hereof include copies of all Service Contracts listed on Exhibit B under
which Seller is currently paying for services rendered in connection with the
Seller’s Property, including all of the commission agreements listed on Exhibit
D. Exhibit B is a true and correct list of the Service Contracts in effect as of
the date hereof and Sellers have delivered or made available to Purchaser for
review, true and complete copies of all Service Contracts, as set forth on
Exhibit B. Exhibit D is a true and correct list of the commission agreements in
effect as of the date hereof and Seller has delivered or made available to
Purchaser for review, true, and complete copies of all commission agreements set
forth on Exhibit D.
(n)    Hazardous Materials. The Documents include all environmental reports
commissioned by the Seller or the Seller’s Affiliates with respect to the
Seller’s Property in Seller’s possession.
(o)    Consents. No consent, waiver, approval or authorization is required from
any person or entity (that has not already been obtained) in connection with the
execution and

DAL02:624104.4
LEGAL_US_W # 74790953.14    30

--------------------------------------------------------------------------------




delivery of this Agreement by Seller or the performance by Seller of the
transactions contemplated hereby.
(p)    Employee Matters. Seller has no employees, and there are no employment
agreements, union agreements, benefit agreements, pension plans, multi-employer
plans or collective bargaining agreements, at or otherwise affecting the
Property to which Seller is bound which will survive the Closing and for which
Purchaser will be responsible or have any liability after the Closing.
(q)    Patriot Act. Seller is not a person or entity with whom Purchaser is
restricted from doing business under the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, H.R. 3162, Public Law 107-56 (commonly known as the “USA Patriot Act”) or
Executive Order Number 13224 on Terrorism Financing, effective September 24,
2001 and regulations promulgated pursuant thereto (collectively, “Anti Terrorism
Laws”), including without limitation persons and entities named on the Office of
Foreign Asset Control Specially Designated Nationals and Blocked Persons List.
Seller is not, and To Sellers’ knowledge, no Affiliate of Seller is, or has been
determined by the U.S. Secretary of the Treasury to be acting on behalf of, a
Blocked Person, or has otherwise been designated as a Person (i) with whom an
entity organized under the laws of the United States (or a state hereof) is
prohibited from entering into transactions or (ii) from whom such an entity is
prohibited from receiving money or other property or interests in property. In
addition, neither Seller nor any Affiliate of Seller is located in, or operating
from, a country subject to U.S. economic sanctions administered by OFAC.
(r)    Leased Property. Exhibit L includes a list of each Seller’s furniture,
fixtures, equipment or other personal property used in connection with the
operation of the Real Property that is leased to each Seller.
(a)    Preferential Rights to Purchase. Neither Seller has, during its period of
ownership of its respective Property, granted any options or rights of first
refusal or rights of first offer to third parties to purchase or otherwise
acquire an interest in the Properties.
Section 8.2    Purchaser’s Representations and Warranties. Purchaser represents
and warrants to Sellers the following:
(a)    Status. Purchaser is a limited liability company duly organized and
validly existing under the laws of the State of Delaware and qualified to do
business in California.
(b)    Authority; Enforceability. The execution and delivery of this Agreement
and the performance of Purchaser’s obligations hereunder have been or will be
duly authorized by all necessary action on the part of Purchaser and its
constituent owners and/or beneficiaries and this Agreement constitutes the
legal, valid and binding obligation of Purchaser, enforceable against Purchaser
in accordance with its terms, subject to equitable principles and principles
governing creditors’ rights generally. All of the documents to be delivered by
Purchaser at the Closing will be authorized and properly executed and will
constitute the valid and binding obligation of

DAL02:624104.4
LEGAL_US_W # 74790953.14    31

--------------------------------------------------------------------------------




Purchaser enforceable in accordance with their terms, subject to equitable
principles and principles governing creditors’ rights generally.
(c)    Non-Contravention. The execution and delivery of this Agreement by
Purchaser and the consummation by Purchaser of the transactions contemplated
hereby will not violate any judgment, order, injunction, decree, regulation or
ruling of any court or Authority or conflict with, result in a breach of, or
constitute a default under the organizational documents of Purchaser, any note
or other evidence of indebtedness, any mortgage, deed of trust or indenture, or
any lease or other material agreement or instrument to which Purchaser is a
party or by which it is bound.
(d)    Consents. No consent, waiver, approval or authorization is required from
any person or entity (that has not already been obtained) in connection with the
execution and delivery of this Agreement by Purchaser or the performance by
Purchaser of the transactions contemplated hereby.
(e)    Prohibited Persons. Purchaser is not, and to Purchaser’s knowledge, no
Affiliate of Purchaser is, or has been determined by the U.S. Secretary of the
Treasury to be acting on behalf of, a Blocked Person, or has otherwise been
designated as a Person (i) with whom an entity organized under the laws of the
United States (or a state hereof) is prohibited from entering into transactions
or (ii) from whom such an entity is prohibited from receiving money or other
property or interests in property. In addition, neither Purchaser nor any
Affiliate of Purchaser is located in, or operating from, a country subject to
U.S. economic sanctions administered by OFAC.
ARTICLE IX    
CONDEMNATION AND CASUALTY
Section 9.1    Significant Casualty. If, prior to the Closing Date, all or any
portion of a Property and the Improvements thereon is destroyed or damaged by
fire or other casualty, Sellers will notify Purchaser of such casualty.
Purchaser will have the option, in the event all or any Significant Portion of a
Property is so destroyed or damaged, to terminate this Agreement (or, if the
same affects only one of the Properties, terminating this Agreement solely as it
relates to the affected Property, in which case, the Purchase Price shall be
modified to be the portion of the Purchase Price allocated only to the Property
as to which this Agreement has not been terminated) upon notice to Sellers given
not later than ten (10) Business Days after receipt of Sellers’ notice. In
addition, Purchaser will have the option, in the event of an uninsured or
underinsured (other than by reason of the applicable deductible to be credited
against the Purchase Price, as provide below) fire or other casualty to
terminate this Agreement (or, if the same affects only one of the Properties,
terminating this Agreement solely as it relates to the affected Property, in
which case, the Purchase Price shall be modified to be the portion of the
Purchase Price allocated only to the Property as to which this Agreement has not
been terminated) upon notice to Sellers given not later than ten (10) Business
Days after receipt of Sellers’ notice; provided, Sellers may elect within ten
(10) Business Days after receipt of Purchaser’s notice to elect to provide
Purchaser a credit against the Purchase Price equal to the cost of repairing the
uninsured casualty or the underinsured portion of the cost of repairing the
underinsured casualty, as applicable, in which case, this Agreement shall not

DAL02:624104.4
LEGAL_US_W # 74790953.14    32

--------------------------------------------------------------------------------




terminate, and such credit shall be applied to the Purchase Price at Closing. If
this Agreement is terminated, the Earnest Money Deposit will be returned to
Purchaser upon Purchaser’s compliance with Section 4.6 and thereafter neither
Sellers nor Purchaser will have any further rights or obligations to the other
hereunder except with respect to the Termination Surviving Obligations. If
Purchaser does not elect to terminate this Agreement, Sellers will not be
obligated to repair such damage or destruction, but (a) the applicable Seller
will assign and turn over to Purchaser all of the insurance proceeds net of
reasonable collection costs (or, if such have not been awarded, all of its
right, title and interest therein) payable with respect to such fire or other
casualty (excluding any proceeds of insurance that are payable on account of any
business interruption, rental insurance or similar coverage intended to
compensate such Seller for loss of rental or other income from the applicable
Property attributable to periods prior to the Closing), which obligation shall
survive the Closing, and (b) the parties will proceed to Closing pursuant to the
terms hereof without abatement of the Purchase Price, except that Purchaser will
receive a credit against cash due at Closing for the amount of the deductible on
such insurance policy less any amounts expended by the applicable Seller to
collect any such insurance proceeds or to make such repairs or to remedy any
unsafe conditions at the applicable Property. If Purchaser does not elect to
terminate this Agreement by reason of any casualty, Purchaser shall have the
right to participate in any adjustment of the insurance claim and Sellers shall
not compromise, settle or adjust any such claim without Purchaser’s prior
written consent (which consent may be withheld in Purchaser’s sole and absolute
discretion).
Section 9.2    Casualty of Less Than a Significant Portion. If less than a
Significant Portion of a Property and the Improvements thereon is damaged as
aforesaid, Purchaser shall not have the right to terminate this Agreement and
Sellers will not be obligated to repair such damage or destruction, but (a) the
applicable Seller will assign and turn over to Purchaser all of the insurance
proceeds net of reasonable collection costs (or, if such have not been awarded,
all of its right, title and interest therein) payable with respect to such fire
or other casualty (excluding any proceeds of insurance that are payable on
account of any business interruption, rental insurance or similar coverage
intended to compensate such Seller for loss of rental or other income from the
applicable Property attributable to periods prior to the Closing), which
obligation shall survive the Closing, and (b) the parties will proceed to
Closing pursuant to the terms hereof without abatement of the Purchase Price,
except that Purchaser will receive a credit against cash due at Closing for the
amount of the deductible on such insurance policy less any amounts expended by
the applicable Seller to collect any such insurance proceeds or to make such
repairs or to remedy any unsafe conditions at the applicable Property. If this
Agreement is not terminated following any casualty, Purchaser shall have the
right to participate in any adjustment of the insurance claim and Sellers shall
not compromise, settle or adjust any such claim without Purchaser’s prior
written consent (which consent may be withheld in Purchaser’s sole and absolute
discretion).
Section 9.3    Condemnation of Property. In the event of condemnation or sale in
lieu of condemnation of all or any Significant Portion of a Real Property and
the Improvements thereon or if a Seller shall receive an official notice from
any governmental authority having eminent domain power over a Property and the
Improvements thereon of its intention to take, by eminent domain proceeding, all
or any Significant Portion of a Real Property and Improvements, prior to the
Closing, Purchaser will have the option, by providing Sellers written notice
within ten (10) business days

DAL02:624104.4
LEGAL_US_W # 74790953.14    33

--------------------------------------------------------------------------------




after receipt of Sellers’ notice of such condemnation or sale, of terminating
Purchaser’s obligations under this Agreement (or, if the same affects only one
of the Properties, terminating this Agreement solely as it relates to the
Property affected, in which case, the Purchase Price shall be modified to be the
portion of the Purchase Price allocated only to the Property as to which this
Agreement has not been terminated) or electing to have this Agreement remain in
full force and effect. In the event Purchaser does not terminate this Agreement
pursuant to the preceding sentence, the applicable Seller will assign to
Purchaser any and all claims for the proceeds of such condemnation or sale to
the extent the same are applicable to the applicable Property and the
Improvements thereon, which obligation shall survive the Closing, and Purchaser
will take title to the applicable Property with the assignment of such proceeds
and subject to such condemnation and without reduction of the Purchase Price.
Should Purchaser elect to terminate Purchaser’s obligations under this Agreement
under the provisions of this Section 9.3, the Earnest Money Deposit will be
returned to Purchaser upon Purchaser’s compliance with Section 4.6 and neither
Sellers nor Purchaser will have any further obligation under this Agreement
except for the Termination Surviving Obligations. Notwithstanding anything to
the contrary herein, if any eminent domain or condemnation proceeding is
instituted (or notice of same is given) solely for the taking of any subsurface
rights for utility easements or for any right-of-way easement, and the surface
may, after such taking, be used in substantially the same manner as though such
rights have not been taken, Purchaser will not be entitled to terminate this
Agreement as to any part of the applicable Property, but any award resulting
therefrom will be assigned to Purchaser at Closing and will be the exclusive
property of Purchaser upon Closing. If Purchaser does not elect to terminate
this Agreement by reason of any such eminent domain or condemnation proceeding,
Sellers shall not compromise, settle or adjust any award without Purchaser’s
prior written consent (which consent may be withheld in Purchaser’s sole and
absolute discretion).
ARTICLE X    
CLOSING
Section 10.1    Closing. The Closing of the sale of the Properties by Sellers to
Purchaser will occur on the Closing Date through the escrow established with the
Title Company. Sellers shall have the right to extend the Closing Date to a date
no later than September 30, 2013 to the extent deemed necessary by Sellers to
satisfy Closing conditions. At Closing, the events set forth in this Article X
will occur, it being understood that the performance or tender of performance of
all matters set forth in this Article X are mutually concurrent conditions which
may be waived by the party for whose benefit they are intended.
Section 10.2    Purchaser’s Closing Obligations. On or before the Deposit Time
(except with respect to the Purchase Price which shall be delivered in
accordance with Section 3.3 above), Purchaser, at its sole cost and expense,
will deliver the following items in escrow with the Title Company pursuant to
Section 4.4, for delivery to Sellers at Closing as provided herein:
(a)    The Purchase Price, after all adjustments are made at the Closing as
herein provided, by Federal Reserve wire transfer of immediately available
funds, in accordance with the timing and other requirements of Section 3.3;

DAL02:624104.4
LEGAL_US_W # 74790953.14    34

--------------------------------------------------------------------------------




(b)    Four (4) counterparts of the General Conveyance for each Property, duly
executed by Purchaser;
(c)    Four (4) counterparts of each of the Tenant Notice Letters for each
Property, duly executed by Purchaser;
(d)    Four (4) counterparts of the Hines REIT Assignment, duly executed by
Purchaser’s designee in accordance with Section 15.1 below;
(e)    Four (4) counterparts of the Service Provider Assignment, duly executed
by Purchaser’s designee in accordance with Section 15.1 below;
(f)    Evidence reasonably satisfactory to Sellers that the person executing the
Closing documents on behalf of Purchaser has full right, power, and authority to
do so;
(g)    An original of the Preliminary Change of Ownership Report in accordance
with California Revenue and Taxation Code Section 480.3 for each Property; and
(h)    Such other documents as may be reasonably necessary or appropriate to
effect the consummation of the transactions which are the subject of this
Agreement, including, without limitation, the “Closing Statement” as that term
is defined in Section 10.4 below, duly executed and delivered.
Section 10.3    Sellers’ Closing Obligations. Each Seller, at its sole cost and
expense, will deliver for its Property (i) the following items (a), (b), (c),
(d), (e), (f), (j), (k), (l), (m) and (n) in escrow with the Title Company
pursuant to Section 4.4 on or before the Deposit Time, and (ii) upon receipt of
the Purchase Price, the following items (g), (h) and (i) to Purchaser at the
applicable Property:
(a)    A grant deed substantially in the form attached hereto as Exhibit I (the
“Deed”), duly executed and acknowledged by each Seller conveying to Purchaser
the Real Property and the Improvements owned by such Seller subject only to the
Permitted Exceptions, which Deed shall be delivered to Purchaser by the Title
Company agreeing to cause same to be recorded in the Official Records, along
with a separate unrecorded statement of documentary transfer tax duly executed
by such Seller and attached to the Deed;
(b)    Four (4) counterparts of the general conveyance substantially in the form
attached hereto as Exhibit H (the “General Conveyance”) for each Property, duly
executed by each Seller;
(c)    Four (4) counterparts of each of the Tenant Notice Letters for each
Property, duly executed by each Seller;
(d)    Evidence reasonably satisfactory to Title Company that the person
executing the Closing Documents on behalf of each Seller has full right, power
and authority to do so;

DAL02:624104.4
LEGAL_US_W # 74790953.14    35

--------------------------------------------------------------------------------




(e)    A certificate in the form attached hereto as Exhibit J (“Certificate as
to Foreign Status”) from each Seller certifying that such Seller is not a
“foreign person” as defined in Section 1445 of the Internal Revenue Code of
1986, as amended;
(f)    The Tenant Deposits, at each Seller’s option, either (i) in the form of a
cashier’s check issued by a bank reasonably acceptable to Purchaser, or (ii) as
part of an adjustment to the Purchase Price. With respect to those Tenant Leases
for which each Seller or its lender are holding letters of credit as security
deposits, each Seller shall deliver such original letters of credit to Purchaser
at Closing, together with all necessary transfer documentation, so that
Purchaser and the applicable Tenants can arrange to have the letters of credit
reissued in favor of, or endorsed to, Purchaser. Sellers agree to cooperate with
Purchaser post-Closing in connection with the reissuance or endorsement of any
letters of credit and act at the reasonable discretion of Purchaser with respect
thereto, until the letters of credit are re-issued or endorsed to Purchaser,
provided Sellers shall pay all transfer and/or other fees relating to such
transfers of letters of credit;
(g)    The Personal Property for each Property;
(h)    All original Licenses and Permits, Service Contracts and Tenant Leases
for each Property in each Seller’s possession and control;
(i)    All keys to the Improvements which are in each Seller’s possession for
its Property;
(j)    A Withholding Exemption Certificate, Form 593-C, or in the event that a
Seller is a non-California resident, a certificate issued by the California
Franchise Tax Board, pursuant to Revenue and Taxation Code Sections 18805 and
26131, stating either the amount of withholding required from each Seller’s
proceeds or that each Seller is exempt from such withholding requirement (the
“Form 593”) duly executed by each Seller;
(k)    Evidence reasonably satisfactory to Purchaser that the person executing
the Closing Documents on behalf of Sellers has the full right, power, and
authority to do so;
(l)    Four (4) counterparts of an assignment agreement in the form of Exhibit M
whereby Hines REIT One Wilshire assigns its interests in the Service Provider
Agreements to Purchaser in accordance with Section 15.1 below (the “Hines REIT
Assignment”);
(m)    Four (4) counterparts of an assignment agreement in the form of Exhibit M
whereby Service Provider assigns its interests in the Service Provider
Agreements to Purchaser’s designee in accordance with Section 15.1 below (the
“Service Provider Assignment”); and
(a)    Such other documents as may be reasonably necessary or appropriate to
effect the consummation of the transactions which are the subject of this
Agreement, including, without limitation, the Closing Statement duly executed
and delivered and customary title company affidavits and indemnity agreements.

DAL02:624104.4
LEGAL_US_W # 74790953.14    36

--------------------------------------------------------------------------------




Section 10.4    Prorations.
(a)    Sellers and Purchaser agree to adjust, as of 11:59 p.m. on the day
immediately preceding the Closing Date (the “Closing Time”), the following
(collectively, the “Proration Items”): real estate and personal property taxes
and assessments for the year in which Closing occurs, utility bills (except as
hereinafter provided), collected Rentals (subject to the terms of (b) below) and
operating expenses payable by the owners of the Properties (on the basis of a
365 day year, actual days elapsed). Sellers will be charged and credited for the
amounts of all of the Proration Items relating to the period up to and including
the Closing Time, and Purchaser will be charged and credited for all of the
Proration Items relating to the period after the Closing Time. Such preliminary
estimated Closing prorations shall be set forth on a preliminary closing
statement to be prepared by Sellers and submitted to Purchaser for Purchaser’s
approval (which approval shall not be unreasonably withheld, delayed or
conditioned) two (2) days prior to the Closing Date (the “Closing Statement”).
The Closing Statement, once agreed upon, shall be signed by Purchaser and
Sellers and delivered to the Title Company for purposes of making the
preliminary proration adjustment at Closing subject to the final cash settlement
provided for below. The preliminary proration shall be paid at Closing by
Purchaser to Sellers (if the preliminary prorations result in a net credit to
Sellers) or by Sellers to Purchaser (if the preliminary prorations result in a
net credit to Purchaser) by increasing or reducing the cash to be delivered by
Purchaser in payment of the Purchase Price at the Closing. If the actual amounts
of the Proration Items are not known as of the Closing Time, the prorations will
be made at Closing on the basis of the best evidence then available; thereafter,
when actual figures are received, re-prorations will be made on the basis of the
actual figures, and a final cash settlement will be made between Sellers and
Purchaser. No prorations will be made in relation to insurance premiums (except
to the extent covered by the proration of Operating Expense Recoveries), and
Sellers’ insurance policies will not be assigned to Purchaser. Final readings
and final billings for utilities will be made if possible as of the Closing
Time, in which event no proration will be made at the Closing with respect to
utility bills (except to the extent covered by the proration of Operating
Expense Recoveries). Sellers will be entitled to all deposits presently in
effect with the utility providers, and Purchaser will be obligated to make its
own arrangements for deposits with the utility providers. A final reconciliation
of Proration Items shall be made by Purchaser and Sellers within sixty (60) days
after Closing; provided that such reconciliation, as it relates to real estate
taxes, shall be made within thirty (30) days following the issuance of the tax
bills for each Real Property. The provisions of this Section 10.4 (excluding
subsection (e) which is governed by Section 3.2 above), will survive the Closing
until April 30, 2014 (the “Reconciliation Period”), and in the event any items
subject to proration hereunder are discovered within such period, the same shall
be promptly prorated by the parties in accordance with the terms of this Section
10.4.
(b)    Purchaser will receive a credit on the Closing Statement for the prorated
amount (as of the Closing Time) of all Rentals previously paid to and collected
by Sellers and attributable to any period following the Closing Time. After the
Closing, Sellers will cause to be paid or turned over to Purchaser all Rentals,
if any, received by Sellers after Closing and properly attributable to any
period following the Closing Time. “Rentals” as used herein includes fixed
monthly rentals, additional rentals, percentage rentals, escalation rentals
(which include each

DAL02:624104.4
LEGAL_US_W # 74790953.14    37

--------------------------------------------------------------------------------




Tenant’s proportionate share of building operation and maintenance costs and
expenses as provided for under the applicable Tenant Lease, to the extent the
same exceeds any expense stop specified in such Tenant Lease), retroactive
rentals, all administrative charges, utility charges, tenant or real property
association dues, storage rentals, special event proceeds, temporary rents,
telephone receipts, locker rentals, vending machine receipts and other sums and
charges payable to Sellers or their successor by tenants under the Tenant Leases
or from other occupants or users of the Properties, excluding specific tenant
billings which are governed by Section 10.4(d) below. Rentals are “Delinquent”
if they were due prior to the Closing Time and payment thereof has not been made
on or before the Closing Time. Delinquent Rentals will not be prorated.
Purchaser agrees to use good faith collection procedures with respect to the
collection of any Delinquent Rentals, but Purchaser will have no liability for
the failure to collect any Delinquent Rentals payable to Sellers and will not be
required to conduct lock-outs or take any other legal action to enforce
collection of any such amounts owed to Sellers by Tenants of the Properties. All
sums collected by Purchaser within one (1) year after Closing, from each Tenant
(excluding Tenant payments for Operating Expense Recoveries attributable to the
period prior to the Closing Time governed by Section 10.4(c) below and tenant
specific billings for tenant work orders and other specific services as
described in and governed by Section 10.4(d) below, which shall be payable to
and belong to Sellers in all events) will be applied first to amounts currently
owed by such Tenant to Purchaser (including without limitation Delinquent
Rentals attributable to the period after the Closing Time), then any collection
costs of Purchaser related to such Tenant, and then to prior delinquencies owed
by such Tenant to Sellers. In no event shall Sellers initiate litigation or
other legal action after the Closing Date to pursue collection of Delinquent
Rentals. Any sums collected by Purchaser and due Sellers will be promptly
remitted to Sellers, and any sums collected by Sellers and due Purchaser will be
promptly remitted to Purchaser.
(c)    Sellers will prepare a reconciliation as of the Closing Time of the
amounts of all billings and charges for operating expenses and taxes in excess
of the applicable base year, if any, specified in each Tenant Lease
(collectively, “Operating Expense Recoveries”) for calendar year 2013. If less
amounts have been collected from Tenants for Operating Expense Recoveries for
calendar year 2013 than would have been owed by Tenants under the Tenant Leases
if the reconciliations under such Tenant Leases were completed as of the Closing
Time based on the operating expenses and taxes incurred by Sellers for calendar
year 2013 up to the Closing Time (as prorated pursuant to Section 10.4(a)
above), Purchaser will pay such difference to Sellers at Closing as an addition
to the Purchase Price. If more amounts have been collected from Tenants for
Operating Expense Recoveries for calendar year 2013 than would have been owed by
Tenants under the Tenant Leases if the reconciliations under such Tenant Leases
were completed as of the Closing Time based on the operating expenses and taxes
incurred by Sellers for calendar year 2013 up to the Closing Time (as prorated
pursuant to Section 10.4(a) above), Sellers will pay to Purchaser at Closing as
a credit against the Purchase Price such excess collected amount. Purchaser and
Sellers agree that such proration of Operating Expense Recoveries at Closing for
calendar year 2013 will fully relieve Sellers from any responsibility to Tenants
or Purchaser for such matters subject to Sellers’ and Purchaser’s right and
obligation to finalize prorations before the expiration of the Reconciliation
Period solely to make adjustments necessary to the extent estimates used in the
calculation of such reconciliation at Closing differ from actual bills received
after Closing for

DAL02:624104.4
LEGAL_US_W # 74790953.14    38

--------------------------------------------------------------------------------




those items covered by such reconciliation at Closing or to correct any errors
or as the result of any audit by any Tenant (and the Reconciliation Period shall
be extended, as necessary, until the completion of any such Tenant audit and the
final resolution of any dispute with any such Tenant relating thereto). In this
regard, Purchaser will be solely responsible, from and after Closing, for (i)
collecting from Tenants the amount of any outstanding Operating Expense
Recoveries for calendar year 2013 for periods before and after Closing, and (ii)
where appropriate, reimbursing Tenants for amounts attributable to Operating
Expense Recoveries for calendar year 2013, as may be necessary based on annual
reconciliations for Operating Expense Recoveries for such calendar year.
(d)    With respect to specific tenant billings for work orders, special items
performed or provided at the request of a given Tenant or other specific
services, which are collected by Purchaser or Sellers after the Closing Time but
relate to any such specific services rendered by Sellers or their property
managers prior to the Closing Time and which are identified on the Tenant’s
payment as relating to such specific services or which are clearly identifiable
as being payment for any such specific services, Purchaser shall cause such
collected amounts to be paid to Sellers, or Sellers may retain such payment if
such payment is received by Sellers after the Closing Time.
(e)    Sellers shall pay (i) those tenant improvement allowances, rent
abatements, legal fees and other expenditures incurred in connection with the
lease of space in the Properties (“Leasing Costs”) identified on Exhibit G
attached hereto as Seller’s obligations to the extent unpaid as of the Closing
Date and (ii) all brokerage commissions in connection with Tenant Leases in
effect as of the Effective Date. To the extent Leasing Costs and brokerage
commissions described in the preceding sentence remain unpaid as of Closing,
then Purchaser shall receive a credit from Sellers therefor at Closing and
Purchaser shall be responsible after Closing for paying any Leasing Costs and
brokerage commissions for which Purchaser received such a credit. Purchaser
shall pay the Leasing Costs identified on Exhibit G attached hereto as
Purchaser’s obligations without any credit from Sellers at Closing. Purchaser
will be solely responsible for and shall pay all Leasing Costs and brokerage
commissions, incurred or to be incurred in connection with any new Tenant Lease,
or the renewal, expansion, or modification of any Tenant Lease executed on or
after the Effective Date (approved, if applicable, by Purchaser in accordance
with Section 7.1(d)). If any estoppel certificate received from a Tenant sets
forth any Leasing Costs that are Seller’s responsibility under the applicable
Tenant Lease and are not identified on Exhibit G, then, at Closing, Sellers
shall either (A) provide Purchaser a credit in the amount of such Leasing Costs
if Seller does not contest Seller’s responsibility for such alleged Leasing Cost
under the terms of the applicable Tenant Lease, in which case, Purchaser shall
be responsible after Closing for paying or performing the same or, (B) if Seller
contests such alleged Leasing Costs, the parties shall hold back in escrow a
portion of Seller’s Purchase Price proceeds in an amount equal to the purported
Leasing Costs pending final resolution with the applicable Tenant of whether
such Leasing Costs are actually owed under the terms of the applicable Tenant
Lease. If any such dispute is finally resolved in favor of the applicable
Tenant, then such amount shall be released from escrow to Purchaser or the
applicable Tenant to satisfy the Leasing Costs in accordance with the terms of
the applicable Tenant Lease. If any such dispute is finally resolved in favor of
Seller,

DAL02:624104.4
LEGAL_US_W # 74790953.14    39

--------------------------------------------------------------------------------




then the applicable amount shall be released from escrow to Seller. If Title
Company requires further escrow instructions in connection with any holdback
escrow to be established under this Section, the parties shall cooperate to
execute such instructions as are required by Title Company, consistent with the
terms and intent of these provisions.
(f)    Purchaser shall receive a credit against the Purchase Price for each of
the capital repairs and replacements set forth on Exhibit N which have not been
completed and paid for on or before Closing in the amount set forth next to such
item on Exhibit N. Sellers shall provide reasonable evidence of payment and lien
releases for any such items completed and paid for on or before Closing. If
either Seller has entered into any construction contracts to perform the work
described in Exhibit N, and if the work under such construction contract is not
complete at Closing, the parties shall complete Closing and, at Closing, the
applicable Seller shall assign to Purchaser all of such Seller’s rights and
Purchaser shall assume all of such Seller’s responsibilities under each such
construction contract so assigned, whereupon such Seller shall be released of
all liability under each such contract so assigned.
This Section 10.4 shall survive the Closing.
Section 10.5    Delivery of Real Property. Upon completion of the Closing, each
Seller will deliver to Purchaser possession of its Real Property and
Improvements, subject to the Tenant Leases and the Permitted Exceptions.
Section 10.6    Costs of Title Company and Closing Costs. Costs of the Title
Company and other Closing costs incurred in connection with the Closing will be
allocated as follows:
(a)    Purchaser will pay (i) all premium and other incremental costs for
obtaining an extended coverage ALTA title policy and any endorsements to the
Title Policy, (ii) all premiums and other costs for any mortgagee policy of
title insurance, including but not limited to any endorsements or deletions,
(iii) Purchaser’s attorney’s fees, (iv) 1/2 of all of the Title Company’s escrow
and closing fees, if any, (v) the costs of obtaining new or updated surveys,
(vi) any mortgage recording tax or recording fees, (vii) any prepayment
penalties due under the Bank of China loan secured by the One Wilshire Property,
up to $2,000,000, and (viii) $500,000 of the documentary transfer taxes payable
in connection with closing;
(b)    Sellers will pay (i) the premium for the base cost of a standard coverage
ALTA title policy and the cost of any endorsement with respect to matters for
which Sellers have agreed to obtain affirmative insurance pursuant to Section
6.2, (ii) the cost of the Survey, (iii) 1/2 of all of the Title Company’s escrow
and closing fees, (iv) Sellers’ attorneys’ fees, (v) all documentary transfer
taxes, except as provided in Section 10.6(a)(viii) above, and (vi) any loan
prepayment penalties not described in Section 10.6(a)(vii) above;
(c)    Any other costs and expenses of Closing not provided for in this Section
10.6 shall be allocated between Purchaser and Sellers in accordance with the
custom in the county in which the Real Property is located; and

DAL02:624104.4
LEGAL_US_W # 74790953.14    40

--------------------------------------------------------------------------------




(d)    If the Closing does not occur on or before the Closing Date for any
reason whatsoever, the costs incurred through the date of termination will be
borne by the party incurring same.
Section 10.7    Post Closing Delivery of Tenant Notice Letters. Immediately
following Closing, each Seller will deliver to each Tenant (via messenger or
certified mail, return receipt requested) of its Property a written notice
executed by Purchaser and such Seller (i) acknowledging the sale of such
Property to Purchaser, (ii) acknowledging that Purchaser has received and is
responsible for the Tenant Deposits (specifying the exact amount of the Tenant
Deposits) and (iii) indicating that rent should thereafter be paid to Purchaser
and giving instructions therefor (the “Tenant Notice Letters”). Each Seller
shall provide to Purchaser a copy of each such Tenant Notice Letter promptly
after delivery of same, and proof of delivery of same promptly after such proof
is available. This Section 10.7 shall survive Closing.
Section 10.8    General Conditions Precedent to Purchaser’s Obligations
Regarding the Closing. In addition to the conditions to Purchaser’s obligations
set forth above in this Article X, the obligations and liabilities of Purchaser
to close the transaction hereunder shall in all respects be conditioned upon the
satisfaction of each of the following conditions, any of which may be waived by
written notice from Purchaser to Sellers, and all of which shall be deemed
waived upon Closing, except for Closing Surviving Obligations (subject to
Section 16.1):
(a)    Sellers shall have complied in all material respects with and otherwise
performed in all material respects each of the covenants and obligations of
Sellers set forth in this Agreement, as of the date of Closing, and the
representations and warranties of Sellers set forth in Sections 8.1 and 11.1
shall be true and correct in all material respects as of the Closing Date.
(b)    The Title Company shall be irrevocably committed to issuing the Title
Policy as provided in Section 6.3, subject only to the payment of the premium.
(c)    Purchaser shall have received the Acceptable Estoppel Certificates (and,
at Sellers’ option, Seller Certificates) to the extent required or permitted
under Section 7.2.
(d)    The Raytheon Right of Refusal shall have been waived (or deemed waived by
failure to respond in accordance with the terms and conditions set forth in the
Raytheon Right of Refusal) or exercised by the beneficiary thereof (and if so
exercised, this Agreement shall continue to apply only with respect to the One
Wilshire Property as provided in Section 2.3).
(e)    The Prudential Financing Statements shall have been terminated.


(f)    The Raytheon Company (“Raytheon”) and Seller, as applicable shall
have executed, delivered, and acknowledged in form and substance reasonably
satisfactory to Purchaser (i) a reconveyance of the Deed of Trust recorded
December 24, 2002 as Instrument No. 02-3162501 (the “Raytheon Deed of Trust”),
(ii) a termination of the Memorandum of Repurchase Option secured by the
Raytheon Deed of Trust, (iii) a new memorandum of lease for

DAL02:624104.4
LEGAL_US_W # 74790953.14    41

--------------------------------------------------------------------------------




the Raytheon Tenant Lease, and (iv) an amendment to the Raytheon Tenant Lease
which among other things, identifies Raytheon's purchase options and rights of
refusal (collectively, the “Raytheon Reconveyance Documents”).  The foregoing
documents will be satisfactory to Purchaser if they include provisions
indicating that the purchase options and rights of refusal are subordinate to
any deed of trust recorded against the El Segundo Property and the right of
first refusal will not apply to any foreclosure sale or deed in lieu of a
foreclosure sale, provided, however, that they will be recognized and survive
any foreclosure or deed in lieu of foreclosure by any holder of a deed of trust
against the El Segundo Property, notwithstanding any subordination of the
Raytheon Tenant Lease pursuant to a subordination, non-disturbance, and
attornment agreement.  Seller will also use good faith, reasonable efforts to
obtain an agreement from Raytheon (the “Raytheon ROFR Agreement”) that its right
of refusal will not apply to a foreclosure sale of the El Segundo Property and
the first sale by the foreclosing lender or its designated transferee in the
event such lender acquires the El Segundo Property at any such foreclosure sale
or pursuant to a deed in lieu of foreclosure (the “First Post-Foreclosure Lender
Sale”) (but will remain in effect as to any subsequent sale), but obtaining such
additional agreements will not be a condition to Closing if Raytheon refuses to
agree to waive the right of first refusal with respect to the First
Post-Foreclosure Lender Sale. Notwithstanding anything contained herein to the
contrary, in no event shall Sellers’ failure to obtain the Raytheon Reconveyance
Documents or the Raytheon ROFR Agreement in accordance with the provisions of
this Section 10.8(f) constitute a default by Sellers under this Agreement
provided that Sellers use good faith, reasonable efforts to obtain the Raytheon
Reconveyance Documents and the Raytheon ROFR Agreement before Closing.


Section 10.9    General Conditions Precedent to Sellers’ Obligations Regarding
the Closing. In addition to the conditions to Sellers’ obligations set forth in
this Article X, the obligations and liabilities of Sellers hereunder to close
the transaction hereunder shall in all respects be conditioned upon the
satisfaction of each of the following conditions, any of which may be waived by
written notice from Sellers to Purchaser and all of which shall be deemed waived
upon Closing:
(a)    Purchaser shall have complied in all material respects with and otherwise
performed in all material respects each of the covenants and obligations of
Purchaser set forth in this Agreement, as of the date of Closing.
(b)    The Raytheon Right of Refusal shall have been waived (or deemed waived by
failure to respond in accordance with the terms and conditions set forth in the
Raytheon Right of Refusal) or exercised by the beneficiary thereof (and if so
exercised, this Agreement shall continue to apply only with respect to the One
Wilshire Property as provided in Section 2.3).
Section 10.10    Failure of Condition. If any condition precedent to Sellers’
obligation to effect the Closing (as set forth in Section 10.9) is not
satisfied, then Sellers shall be entitled to terminate this Agreement by written
notice thereof to Purchaser and Title Company. If any condition precedent to
Purchaser’s obligation to effect the Closing (as set forth in Section 10.8) is
not satisfied by the Closing Date, then Purchaser shall be entitled to terminate
this Agreement by written notice

DAL02:624104.4
LEGAL_US_W # 74790953.14    42

--------------------------------------------------------------------------------




thereof to Sellers and Title Company. If this Agreement is so terminated, then
Purchaser shall be entitled to receive the Earnest Money Deposit (and all
accrued interest thereon) and neither party shall have any further obligations
hereunder, except for Termination Surviving Obligations. Notwithstanding the
foregoing, if the applicable conditions precedent are not satisfied due to a
default by Sellers or Purchaser hereunder, then Article XIII shall govern and
this Section 10.10 shall not apply.
ARTICLE XI    
BROKERAGE
Section 11.1    Brokers. Sellers agree to pay to Eastdil Secured and CB Richard
Ellis (collectively, the “Broker”) a real estate commission at Closing (but only
in the event of Closing in strict compliance with this Agreement) pursuant to
separate agreements between Sellers and Broker. Other than as stated in the
first sentence of this Section 11.1, Purchaser and Sellers represent to the
other that no real estate brokers, agents or finders’ fees or commissions are
due or will be due or arise in conjunction with the execution of this Agreement
or consummation of this transaction by reason of the acts of such party, and
Purchaser and Sellers will indemnify, defend and hold the other party harmless
from any brokerage or finder’s fee or commission claimed by any person asserting
his entitlement thereto at the alleged instigation of the indemnifying party for
or on account of this Agreement or the transactions contemplated hereby. The
provisions of this Article XI will survive any Closing or termination of this
Agreement.
ARTICLE XII    
CONFIDENTIALITY
Section 12.1    Confidentiality. Sellers and Purchaser each expressly
acknowledges and agrees that, unless and until the Closing occurs, this
Agreement, the transactions contemplated by this Agreement, and the terms,
conditions, and negotiations concerning the same will be held in the strictest
confidence by each of them and will not be disclosed by either of them except to
Permitted Outside Parties permitted in Section 5.2(b). Purchaser further
acknowledges and agrees that, until the Closing occurs, all information obtained
by Purchaser in connection with the Properties will not be disclosed by
Purchaser to any third persons other than those described above without the
prior written consent of Sellers. Nothing contained in this Article XII will
preclude or limit either party to this Agreement from disclosing or accessing
any information otherwise deemed confidential under this Article XII in
connection with that party’s enforcement of its rights following a disagreement
hereunder, or in response to lawful process or subpoena or other valid or
enforceable order of a court of competent jurisdiction or any filings with
governmental authorities required by reason of the transactions provided for
herein pursuant to an opinion of counsel; provided, however, in the event such
disclosure is required pursuant to a subpoena or court order, the applicable
party shall promptly notify the other party thereof so that the other party may
seek a protective order, waive compliance with this Article XII, and/or take any
other action mutually agreed upon by the parties and disclosure of information
by Purchaser shall not be prohibited if that disclosure is of information that
is or becomes a matter of public record or public knowledge from sources other
than Purchaser or its agents, employees, contractors, consultants or attorneys.
Notwithstanding the foregoing to the contrary, Purchaser acknowledges and agrees
that Sellers and entities which directly

DAL02:624104.4
LEGAL_US_W # 74790953.14    43

--------------------------------------------------------------------------------




or indirectly own the equity interests in Sellers that Sellers may disclose in
SEC and other filings and governmental authorities, financial statements and/or
other communications such information regarding the transactions contemplated
hereby and any such information relating to the Properties as may be necessary
or advisable under federal or state securities law, rules or regulations
(including U.S. Securities and Exchange Commission (“SEC”) rules and
regulations, “generally accepted accounting principles” or other accounting
rules or procedures or in accordance with Sellers and such direct or indirect
owners’ prior custom, practice or procedure. One or more of such owners will be
required to publicly disclose the possible transactions contemplated hereby and
file this Agreement with the SEC promptly after the execution of the same by
both parties or as sooner required by law. In addition, and notwithstanding the
foregoing, Sellers may disclose the terms of this Agreement to the beneficiary
of the Raytheon Right of Refusal. Any press release about the transaction
contemplated by this Agreement issued by either party shall be subject to the
approval of the other party in its reasonable discretion. The provisions of this
Article XII will survive any termination of this Agreement. This Section 12.1
shall survive the Closing as to Sellers only, but shall not be binding upon
Purchaser following the Closing except that after Closing, Purchaser shall be
required to continue to keep Seller’s and its property manager’s proprietary
operations manuals confidential in accordance with this Section 12.1.
ARTICLE XIII    
REMEDIES
Section 13.1    Default by Sellers. If Closing of the purchase and sale
transaction provided for herein does not occur as herein provided by reason of
any default of Sellers, Purchaser may, as Purchaser’s sole and exclusive
remedies, elect by written notice to Sellers within ten (10) business days
following the scheduled Closing Date, to either (a) terminate this Agreement, in
which event, Purchaser will receive from the Title Company the Earnest Money
Deposit and, in the event that such termination is due to an intentional or
willful default by Sellers, Sellers shall reimburse Purchaser for Purchaser’s
actual, out-of-pocket costs incurred in connection with this Agreement and the
transaction contemplated hereby (including in connection with any proposed
financing of the transaction contemplated by this Agreement) in an amount not to
exceed $250,000, which obligation shall survive the termination of this
Agreement, whereupon Sellers and Purchaser will have no further rights or
obligations under this Agreement, except with respect to the Termination
Surviving Obligations, or (b) pursue specific performance of this Agreement, so
long as any action or proceeding commenced by Purchaser against Sellers shall be
filed and served within sixty (60) days of the scheduled Closing Date, and, in
either event, Purchaser hereby waives all other remedies, including without
limitation, any claim against Sellers for damages of any type or kind including,
without limitation, consequential or punitive damages. Notwithstanding the
foregoing, nothing contained in this Section 13.1 will limit Purchaser’s
remedies at law, in equity or as herein provided in the event of a breach by
Sellers of any of the Closing Surviving Obligations after Closing or the
Termination Surviving Obligations after termination, subject to the terms and
provisions of this Agreement.
Section 13.2    DEFAULT BY PURCHASER. IN THE EVENT THE CLOSING AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN DO NOT

DAL02:624104.4
LEGAL_US_W # 74790953.14    44

--------------------------------------------------------------------------------




OCCUR AS PROVIDED HEREIN (TIME BEING OF THE ESSENCE) BY REASON OF ANY DEFAULT OF
PURCHASER, PURCHASER AND SELLERS AGREE IT WOULD BE IMPRACTICAL AND EXTREMELY
DIFFICULT TO FIX THE DAMAGES WHICH SELLERS MAY SUFFER. PURCHASER AND SELLERS
HEREBY AGREE THAT (i) AN AMOUNT EQUAL TO THE EARNEST MONEY DEPOSIT, TOGETHER
WITH ALL INTEREST ACCRUED THEREON, IS A REASONABLE ESTIMATE OF THE TOTAL NET
DETRIMENT SELLERS WOULD SUFFER IN THE EVENT PURCHASER DEFAULTS AND FAILS TO
COMPLETE THE PURCHASE OF THE PROPERTIES AND (ii) SUCH AMOUNT WILL BE PAID TO
SELLERS AND WILL BE THE FULL, AGREED AND LIQUIDATED DAMAGES FOR PURCHASER’S
DEFAULT AND FAILURE TO COMPLETE THE PURCHASE OF THE PROPERTY, AND WILL BE
SELLERS’ SOLE AND EXCLUSIVE REMEDY (WHETHER AT LAW OR IN EQUITY) FOR ANY DEFAULT
OF PURCHASER RESULTING IN THE FAILURE OF CONSUMMATION OF THE CLOSING, WHEREUPON
THIS AGREEMENT WILL TERMINATE AND SELLERS AND PURCHASER WILL HAVE NO FURTHER
RIGHTS OR OBLIGATIONS HEREUNDER, EXCEPT WITH RESPECT TO THE TERMINATION
SURVIVING OBLIGATIONS. NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED IN THIS
SECTION 13.2 HEREIN WILL LIMIT SELLERS’ REMEDIES AT LAW, IN EQUITY OR AS HEREIN
PROVIDED IN THE EVENT OF A BREACH BY PURCHASER OF ANY OF THE CLOSING SURVIVING
OBLIGATIONS OR THE TERMINATION SURVIVING OBLIGATIONS.
THE PARTIES ACKNOWLEDGE THAT THE PAYMENT OF SUCH LIQUIDATED DAMAGES IS NOT
INTENDED AS A FORFEITURE OR PENALTY WITHIN THE MEANING OF CALIFORNIA CIVIL CODE
SECTION 3275 OR 3369, BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO
SELLERS PURSUANT TO CALIFORNIA CIVIL CODE SECTIONS 1671, 1676, AND 1677.
THE PARTIES HAVE SET FORTH THEIR INITIALS BELOW TO INDICATE THEIR AGREEMENT WITH
THE LIQUIDATED DAMAGES PROVISION CONTAINED IN THIS SECTION.
SELLERS’ INITIALS: _______         PURCHASER’S INITIALS: _______
: _______
Section 13.3    Consequential and Punitive Damages. Each of Sellers and
Purchaser waive any right to sue the other for any consequential or punitive
damages for matters arising under this Agreement (it being understood that each
of Sellers and Purchaser have waived the right to obtain incidental, special,
exemplary or consequential damages in connection with any default of Purchaser
or Sellers respectively, or otherwise, which, in the case of Purchaser, include,
without limitation, loss of profits or inability to secure lenders, investors or
buyers). This Section 13.3 shall survive Closing or termination of this
Agreement.

DAL02:624104.4
LEGAL_US_W # 74790953.14    45

--------------------------------------------------------------------------------




Section 13.1    Cure. Neither party shall be deemed to be in default under this
Agreement unless the other party delivers written notice of such default to the
defaulting party and the defaulting party fails to cure such default within two
(2) Business Days after receipt of such written notice.
ARTICLE XIV    
NOTICES
Section 14.1    Notices. All notices or other communications required or
permitted hereunder will be in writing, and will be given by (a) personal
delivery, or (b) professional expedited delivery service with proof of delivery,
or (c) sent by facsimile, with written confirmation by expedited delivery
service, in which case notice shall be deemed delivered upon receipt of
confirmation of transmission of such facsimile, sent to the intended addressee
at the address set forth below, or to such other address or to the attention of
such other person as the addressee will have designated by written notice sent
in accordance herewith and will be deemed to have been given either at the time
of personal delivery, or, in the case of expedited delivery service, as of the
date of first attempted delivery on a Business Day at the address or in the
manner provided herein, or, in the case of facsimile transmission, upon receipt
if on a Business Day and, if not on a Business Day, on the next Business Day.
Unless changed in accordance with the preceding sentence, the addresses for
notices given pursuant to this Agreement will be as follows:
To Purchaser:    


GI TC One Wilshire, LLC
c/o GI Partners
2180 Sand Hill Road, Suite 210
Menlo Park, CA 94025
Attn: Alexander Fraser and


Michael Wong

Fax: (650) 233-3601


        
and a copy to:


Paul Hastings LLP
695 Town Center Drive
Seventeenth Floor
Costa Mesa, CA 92626
Attention: John F. Simonis, Esq.
Fax: (714) 668-6336


To Sellers    

    and         HINES REIT ONE WILSHIRE LP,
Guarantor:     a Delaware limited partnership

DAL02:624104.4
LEGAL_US_W # 74790953.14    46

--------------------------------------------------------------------------------




c/o Hines Interests Limited Partnership
2800 Post Oak Boulevard, Suite 5000
Houston, Texas 77056
Attn:    Sherri Schugart
Fax:    (713) 966-2075


HINES REIT EL SEGUNDO LP,
a Delaware limited partnership    
c/o Hines Interests Limited Partnership
2800 Post Oak Boulevard, Suite 5000
Houston, Texas 77056
Attn:    Sherri Schugart
Fax:    (713) 966-2075
with copy to:    

        Hines Interests Limited Partnership
        2800 Post Oak Boulevard, Suite 5000
        Houston, Texas 77056
        Attn: Jason P. Maxwell, Esq. – Corporate Counsel
Fax: (713) 966-2075


with copy to:    

        Hines Interests Limited Partnership
        444 S. Flower Street
        Los Angeles, California 90071
        Attn: Douglas Metzler
Fax:    (213) 629-1423


with copy to:    

            Baker Botts L.L.P.
2001 Ross Avenue, Suite 600
Dallas, Texas 75201
            Attn:    Jonathan W. Dunlay
Fax:    (214) 661-4711


ARTICLE XV    
ASSIGNMENT AND BINDING EFFECT

DAL02:624104.4
LEGAL_US_W # 74790953.14    47

--------------------------------------------------------------------------------




Section 15.1    Assignment; Binding Effect. Purchaser will not have the right to
assign this Agreement without Sellers’ prior written consent, to be given or
withheld in Sellers’ sole and absolute discretion. Notwithstanding the
foregoing, Purchaser may assign its rights under this Agreement to an Affiliate
of Purchaser without the consent of Sellers, provided that any such assignment
does not relieve the assigning party of its obligations hereunder, and the
applicable assignee of Purchaser and Purchaser shall jointly and severally be
liable for the obligations of Purchaser hereunder. Sellers shall not have the
right to assign this Agreement without Purchaser’s prior written consent, to be
given or withheld in Purchaser’s sole and absolute discretion. This Agreement
will be binding upon and inure to the benefit of Sellers and Purchaser and their
respective successors and permitted assigns, and no other party will be
conferred any rights by virtue of this Agreement or be entitled to enforce any
of the provisions hereof. Whenever a reference is made in this Agreement to
Sellers or Purchaser, such reference will include the successors and permitted
assigns of such party under this Agreement. Notwithstanding the foregoing, if
Purchaser so elects, Purchaser may designate, effective as of Closing, one or
more other Affiliates of Purchaser to take title solely to the El Segundo
Property or solely to the One Wilshire Property, respectively, in which case,
the documents described in Section 10.3(a), (b), (c), (e) and (j) will be
separately prepared executed and delivered between the applicable Seller and the
applicable designee of Purchaser at Closing, the items described in Section
10.3(g), (h), and (i) will be conveyed by the applicable Seller to the
applicable designee of Purchaser at Closing, the designee will be deemed to have
assumed all obligations of Purchaser hereunder with respect to the applicable
Property, and Purchaser shall be relieved of liability for its obligations
thereafter arising under this Agreement. In order to comply with the
requirements of the Service Provider Agreements, the interests of Hines REIT One
Wilshire in the Service Provider Agreements will be assigned to an Affiliate of
Purchaser designated by Purchaser to take title to the One Wilshire Property and
the interests of Service Provider in the Service Provider Agreements will be
assigned to a different Affiliate of Purchaser designated by Purchaser.
ARTICLE XVI    
PROCEDURE FOR INDEMNIFICATION AND LIMITED SURVIVAL OF REPRESENTATIONS,
WARRANTIES AND COVENANTS
Section 16.1    Survival of Representations, Warranties and Covenants.
(a)    Notwithstanding anything to the contrary contained in this Agreement, the
representations and warranties of Sellers set forth in this Agreement and
Sellers’ liability under any provision of this Agreement, any Seller
Certificate, and under any other document or agreement executed in connection
with this Agreement, including all documents and agreements executed at Closing
(“Closing Documents”), will survive the Closing for a period of six (6) months.
Purchaser will not have any right to bring any action against Sellers as a
result of (i) any untruth, inaccuracy or breach of such representations and
warranties under this Agreement, or (ii) the failure of Sellers to perform its
obligations under any other provision of this Agreement, any Seller Certificate,
or any of the Closing Documents, unless and until the aggregate amount of all
liability and losses arising out of all such untruths, inaccuracies, breaches
and failures applicable to a Property exceeds $150,000 for such Property, in
which event, the full amount of such claims

DAL02:624104.4
LEGAL_US_W # 74790953.14    48

--------------------------------------------------------------------------------




shall be actionable. The foregoing “floor” shall be determined on a
Property-by-Property basis. In addition, in no event will Sellers’ liability for
all such untruths, inaccuracies, breaches, and/or failures under Sections 8.1,
any other provision of this Agreement, any Seller Certificate, or under any
Closing Documents applicable to a Property exceed, in the aggregate, an amount
equal to one and one-half percent (1.5%) of the Purchase Price allocated to the
applicable Property. The foregoing “cap” shall apply on a Property-by-Property
basis. The limitations on liability set forth in this Section 16.1(a) shall not
apply to (i) Sellers’ post-Closing obligations under Section 10.4 above, or (ii)
Sellers’ obligations under Section 17.2 below.
(b)    Sellers shall have no liability with respect to any of Sellers’
representations, warranties and covenants herein if, prior to the Closing,
Purchaser Obtains Knowledge of any breach of a representation, warranty or
covenant of Sellers herein, and Purchaser nevertheless consummates the
transaction contemplated by this Agreement, in which case Purchaser shall be
deemed to have waived such breach. For purposes hereof, “Purchaser Obtains
Knowledge” shall mean (i) any Purchaser’s Representative has actual knowledge of
such breach of a representation, warranty or covenant, or (ii) any tenant
estoppel certificate or third-party report delivered to Purchaser clearly
contradicts any of Sellers’ representations, warranties or covenants herein. If,
after the Effective Date, but prior to Closing, Purchaser discovers that one or
more representations or warranties is no longer true and correct in any material
respect and such inaccuracies in the aggregate affect the value of either
Property by at least $150,000, then Purchaser may terminate this Agreement by
the delivery of written notice to Sellers within five (5) Business Days after
the date of such disclosure or the obtaining of such knowledge, in which case,
Escrow Agent shall promptly return the Earnest Money Deposit, and except for the
Termination Surviving Obligations, the parties shall have no further rights or
obligations to one another under this Agreement; provided Sellers may, at their
sole option, elect to provide Purchaser a credit against the Purchase Price for
the change in value in excess of $150,000 for each Property resulting from such
breach, in which event, Purchaser’s termination shall be rendered void and of no
effect.
(c)    The Closing Surviving Obligations will survive Closing without limitation
unless a specified period is otherwise provided in this Agreement. All other
representations, warranties, covenants and agreements made or undertaken by
Sellers under this Agreement, unless otherwise specifically provided herein,
will not survive the Closing Date but will be merged into the Closing documents
delivered at the Closing. The Termination Surviving Obligations shall survive
termination of this Agreement without limitation unless a specified period is
otherwise provided in this Agreement.
(d)    The liability of Sellers hereunder shall be several, not joint, and each
Seller shall be liable only for the obligations hereunder that affect the
Property such Seller owns.
ARTICLE XVII    
MISCELLANEOUS
Section 17.1    Waivers. No waiver of any breach of any covenant or provision
contained herein will be deemed a waiver of any preceding or succeeding breach
thereof, or of any other

DAL02:624104.4
LEGAL_US_W # 74790953.14    49

--------------------------------------------------------------------------------




covenant or provision contained herein. No extension of time for performance of
any obligation or act will be deemed an extension of the time for performance of
any other obligation or act.
Section 17.2    Recovery of Certain Fees. In the event a party hereto files any
action or suit against another party hereto by reason of any breach of any of
the covenants, agreements or provisions contained in this Agreement, then in
that event the prevailing party will be entitled to have and recover of and from
the other party all attorneys’ fees and costs resulting therefrom. For purposes
of this Agreement, the term “attorneys’ fees” or “attorneys’ fees and costs”
shall mean all court costs and the fees and expenses of counsel to the parties
hereto, which may include printing, photostatting, duplicating and other
expenses, air freight charges, and fees billed for law clerks, paralegals and
other persons not admitted to the bar but performing services under the
supervision of an attorney, and the costs and fees incurred in connection with
the enforcement or collection of any judgment obtained in any such proceeding.
The provisions of this Section 17.2 shall survive the entry of any judgment, and
shall not merge, or be deemed to have merged, into any judgment.
Section 17.3    Time of Essence. Sellers and Purchaser hereby acknowledge and
agree that time is strictly of the essence with respect to each and every term,
condition, obligation and provision hereof. Without limiting the foregoing,
Purchaser acknowledges that Purchaser has no, and waives any, right to extend
the Closing Date except as expressly set forth herein.
Section 17.4    Construction. Headings at the beginning of each article and
section are solely for the convenience of the parties and are not a part of this
Agreement. Whenever required by the context of this Agreement, the singular will
include the plural and the masculine will include the feminine and vice versa.
This Agreement will not be construed as if it had been prepared by one of the
parties, but rather as if both parties had prepared the same. All exhibits and
schedules referred to in this Agreement are attached and incorporated by this
reference, and any capitalized term used in any exhibit or schedule which is not
defined in such exhibit or schedule will have the meaning attributable to such
term in the body of this Agreement. In the event the date on which Purchaser or
Sellers is required to take any action under the terms of this Agreement is not
a Business Day, the action will be taken on the next succeeding Business Day.
Section 17.5    Counterparts. To facilitate execution of this Agreement, this
Agreement may be executed in multiple counterparts, each of which, when
assembled to include an original, faxed or electronic mail (in .PDF or similar
file) signature for each party contemplated to sign this Agreement, will
constitute a complete and fully executed agreement. All such fully executed
original, faxed or electronic mail (in .PDF or similar file) counterparts will
collectively constitute a single agreement, and such signatures will be binding
upon the party sending the signature by such electronic means when sent.
Section 17.6    Severability. If any term or other provision of this Agreement
is invalid, illegal, or incapable of being enforced by any rule of law or public
policy, all of the other conditions and provisions of this Agreement will
nevertheless remain in full force and effect, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any adverse
manner to either party. Upon such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the parties hereto will
negotiate in good faith to modify this

DAL02:624104.4
LEGAL_US_W # 74790953.14    50

--------------------------------------------------------------------------------




Agreement so as to reflect the original intent of the parties as closely as
possible in an acceptable manner to the end that the transactions contemplated
hereby are fulfilled to the extent possible.
Section 17.7    Entire Agreement. This Agreement is the final expression of, and
contains the entire agreement between, the parties with respect to the subject
matter hereof, and supersedes all prior understandings with respect thereto.
This Agreement may not be modified, changed, supplemented or terminated, nor may
any obligations hereunder be waived, except by written instrument, signed by the
party to be charged or by its agent duly authorized in writing, or as otherwise
expressly permitted herein.
Section 17.8    Governing Law. THIS AGREEMENT WILL BE CONSTRUED, PERFORMED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA. THE PARTIES
AGREE THAT ANY ACTION IN CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT AND
MAINTAINED IN THE STATE OR FEDERAL COURTS IN LOS ANGELES COUNTY, CALIFORNIA, AND
THE PARTIES HEREBY CONSENT AND AGREE TO THE JURISDICTION OF SUCH COURTS.
Section 17.9    No Recording. The parties hereto agree that neither this
Agreement nor any affidavit concerning it will be recorded; provided, that,
Purchaser may file a lis pendens or other similar notice against the Properties
in connection with, and after, the proper filing of a suit for specific
performance.
Section 17.10    Further Actions. The parties agree to execute such instructions
to the Title Company and such other instruments and to do such further acts as
may be reasonably necessary to carry out the provisions of this Agreement.
Section 17.11    No Other Inducements. The making, execution and delivery of
this Agreement by the parties hereto have been induced by no representations,
statements, warranties or agreements other than those expressly set forth
herein.
Section 17.12    Exhibits. Exhibits A through N, inclusive, are incorporated
herein by reference.
Section 17.13    No Partnership. Notwithstanding anything to the contrary
contained herein, this Agreement shall not be deemed or construed to make the
parties hereto partners or joint venturers, it being the intention of the
parties to merely create the relationship of Sellers and Purchaser with respect
to the Property to be conveyed as contemplated hereby.
Section 17.14    Limitations on Benefits. It is the explicit intention of
Purchaser and Sellers that no person or entity other than Purchaser and Sellers
and their permitted successors and assigns is or shall be entitled to bring any
action to enforce any provision of this Agreement against any of the parties
hereto, and the covenants, undertakings and agreements set forth in this
Agreement shall be solely for the benefit of, and shall be enforceable only by,
Purchaser and Sellers or their respective successors and assigns as permitted
hereunder. Nothing contained in this Agreement shall under any circumstances
whatsoever be deemed or construed, or be interpreted, as making any third party

DAL02:624104.4
LEGAL_US_W # 74790953.14    51

--------------------------------------------------------------------------------




(including, without limitation, Broker or any Tenant) a beneficiary of any term
or provision of this Agreement or any instrument or document delivered pursuant
hereto, and Purchaser and Sellers expressly reject any such intent, construction
or interpretation of this Agreement.
Section 17.15    Exculpation. In no event whatsoever shall recourse be had or
liability asserted against any of Sellers’ partners, members, shareholders,
employees, agents, directors, officers or other owners of Sellers or their
respective constituent members, partners, shareholders, employees, agents
directors, officers or other owners. Sellers’ direct and indirect shareholders,
partners, members, beneficiaries and owners and their respective trustees,
officers, directors, employees, agents and security holders, assume no personal
liability for any obligations entered into on behalf of Sellers under this
Agreement and the Closing documents. In no event whatsoever shall recourse be
had or liability asserted against any of Purchaser’s or Purchaser’s designees’
(pursuant to Section 15.1 above) respective partners, members, shareholders,
employees, agents, directors, officers or other owners or their respective
constituent members, partners, shareholders, employees, agents directors,
officers or other owners. Purchaser’s and Purchaser’s designees’ (pursuant to
Section 15.1 above) respective direct and indirect shareholders, partners,
members, beneficiaries and owners and their respective trustees, officers,
directors, employees, agents and security holders, assume no personal liability
for any obligations entered into on behalf of Purchaser under this Agreement and
the Closing documents.
Section 17.16    Waiver of Jury Trial. THE PARTIES HERETO KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO
A TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS AGREEMENT AND
AGREE THAT ANY SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A
JURY.
Section 17.17    Multiple Sellers. Service of a notice in accordance with
Section 14.1 above shall be deemed service of notice on all Sellers. The written
consent or approval of any Seller shall be deemed the consent or approval of all
of the Sellers. Any waiver or agreement entered into in writing or agreed to in
writing by one Seller shall be binding upon both Sellers.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

DAL02:624104.4
LEGAL_US_W # 74790953.14    52

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Sellers and Purchaser have respectively executed this
Agreement to be effective as of the date first above written.


PURCHASER:


GI TC ONE WILSHIRE, LLC,
a Delaware limited liability company




By: /s/ F. Alexander Fraser             
Name: F. Alexander Fraser    
Title: Vice President    




SELLERS:


HINES REIT ONE WILSHIRE LP,
a Delaware limited partnership


By: Hines REIT One Wilshire GP LLC,
a Delaware limited liability company
its general partner




By:     /s/ Kevin L. McMeans                    
Name:     Kevin L. McMeans                    
Title:     Authorized Agent                    




HINES REIT EL SEGUNDO LP,
a Delaware limited partnership


By: Hines REIT El Segundo GP LLC,
a Delaware limited liability company
its general partner


By:     /s/ Kevin L. McMeans                    
Name:     Kevin L. McMeans                    
Title:     Authorized Agent                    





DAL02:624104.4
LEGAL_US_W # 74790953.14    53

--------------------------------------------------------------------------------




JOINDER BY GUARANTOR


Provided the Closing of the transactions contemplated by this Agreement occur,
the undersigned (“Guarantor”) agrees to and does guaranty, subject to the
limitations on survival and liability contained in this Agreement, Sellers’
post-Closing obligations under this Agreement, including without limitation any
liability relating to Sellers’ breach of representation or warranty.


Guarantor does hereby waive each of the following: (a) any and all notices and
demands of every kind which may be required to be given by any statute, rule or
law, (b) any failure by Purchaser to inform Guarantor of any facts Purchaser may
know or hereafter know about Sellers, the Properties or this Agreement, it being
understood and agreed that Purchaser has no duty so to inform and that Guarantor
is fully responsible for being and remaining informed by Sellers of all
circumstances bearing on the risk of nonperformance of Sellers’ obligations
under this Agreement, (c) any defense Guarantor has to performance hereunder,
and any right Guarantor has to be exonerated arising by reason of any alteration
of the obligations by Sellers and Purchaser or any acceptance by Purchaser of
anything in partial satisfaction of such obligations or any course of dealing
between Sellers and Purchaser, (d) notice of any adverse change in the financial
condition of Sellers or of any fact that might increase Guarantor’s risk
hereunder, (e) any and all subrogation, contribution, indemnity and
reimbursement rights against Sellers until the obligations have been paid,
performed and fully satisfied in full, (f) any assignment, conveyance,
extinguishment, merger or other transfer, voluntary or involuntary (whether by
operation of law or otherwise) of all or any part of the interest of Sellers in
this Agreement; or (g) any other defense available to a surety under applicable
law. Guarantor further waives any right to require Purchaser to join Sellers in
any action brought under this joinder by Guarantor or to pursue any other remedy
or enforce any other right. Guarantor further waives any rights, defenses and
benefits that may be derived from Sections 2845 and Sections 2787 to 2855,
inclusive, of the California Civil Code or comparable provisions of the laws of
any other jurisdiction and further waives all other suretyship defenses
Guarantor would otherwise have under the laws of California or any other
jurisdiction.


This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of all or any part of the guaranteed obligations
is rescinded or must otherwise be returned by Purchaser upon the insolvency,
bankruptcy or reorganization of Sellers or Guarantor, or otherwise, all as
though such payment had not been made. Guarantor’s liability shall not be
impaired, modified, changed, released or limited in any manner whatsoever by any
impairment, modification, change, release or limitation of liability of Sellers
or of any remedy for the enforcement thereof, resulting from the operation of
any present or future provision of the Federal Bankruptcy Code, or any similar
law or statute of the United States or any state thereof covering insolvency,
bankruptcy, rehabilitation, liquidation or reorganization (collectively,
“Bankruptcy Laws”), it being the intention of Guarantor that Guarantor’s
liability hereunder shall be determined without regard to any Bankruptcy Laws
which may relieve Sellers of any obligations.







DAL02:624104.4
LEGAL_US_W # 74790953.14    54

--------------------------------------------------------------------------------




HINES REAL ESTATE INVESTMENT TRUST, INC.,
a Maryland corporation




By: /s/ Kevin L. McMeans    
Name: Kevin L. McMeans    
Title: Asset Management Officer    







DAL02:624104.4
LEGAL_US_W # 74790953.14    55

--------------------------------------------------------------------------------




JOINDER BY TITLE COMPANY
First American Title Insurance Company, referred to in this Agreement as the
“Title Company,” hereby acknowledges that it received this Agreement executed by
Sellers and Purchaser on the __________ day of May, 2013, and accepts the
obligations of the Title Company as set forth herein. The Title Company hereby
agrees to hold and distribute the Earnest Money Deposit, when and if made, and
interest thereon, and Closing proceeds in accordance with the terms and
provisions of this Agreement. It further acknowledges that it hereby assumes all
responsibilities for information reporting required under Section 6045(e) of the
Internal Revenue Code.
FIRST AMERICAN TITLE INSURANCE COMPANY


By:     
Printed Name:     
Title:     



DAL02:624104.4
LEGAL_US_W # 74790953.14    56

--------------------------------------------------------------------------------




JOINDER BY BROKER
The undersigned Broker joins herein to evidence such Broker’s agreement to the
provisions of Section 11.1 and to represent to Sellers and Purchaser that Broker
(i) knows of no other brokers, salespersons or other parties entitled to any
compensation for brokerage services arising out of this transaction other than
those whose names appear in this Agreement, (ii) has not made any of the
representations or warranties specifically disclaimed by Sellers in Article V
and (iii) is duly licensed to do business in the State of California.
EASTDIL SECURED
Date: May ___, 2013        


By:                     
Printed Name:             
Title:                     
Address:                 



DAL02:624104.4
LEGAL_US_W # 74790953.14    57

--------------------------------------------------------------------------------




JOINDER BY BROKER
The undersigned Broker joins herein to evidence such Broker’s agreement to the
provisions of Section 11.1 and to represent to Sellers and Purchaser that Broker
(i) knows of no other brokers, salespersons or other parties entitled to any
compensation for brokerage services arising out of this transaction other than
those whose names appear in this Agreement, (ii) has not made any of the
representations or warranties specifically disclaimed by Sellers in Article V
and (iii) is duly licensed to do business in the State of California.
CB RICHARD ELLIS
Date: May ___, 2013        


By:                     
Printed Name:             
Title:                     
Address:                 









DAL02:624104.4
LEGAL_US_W # 74790953.14    58

--------------------------------------------------------------------------------






EXHIBIT A-1
LEGAL DESCRIPTION
ONE WILSHIRE PROPERTY:


624 S. GRAND AVENUE, LOS ANGELES, CALIFORNIA


PARCEL 1:


ALL THAT PARCEL OF LAND LOCATED IN THE CITY OF LOS ANGELES, COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA, COMPRISING (1) LOT “A” OF TRACT NO. 1523, AS PER
MAP RECORDED IN BOOK 20 PAGE 13 OF MAPS, (2) LOT “A” OF TRACT NO. 10427, AS PER
MAP RECORDED IN BOOK 158 PAGE 39 OF MAPS, AND (3) PORTIONS OF THE SUBDIVISION OF
LOTS 4, 5, 9 AND 10 OF BLOCK 20 OF ORD’S SURVEY, AS PER MAP RECORDED IN BOOK 3
PAGE 43 OF MISCELLANEOUS RECORDS, ALL IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY, AND BEING MORE PARTICULARLY BOUNDED AND DESCRIBED AS FOLLOWS:


BEGINNING AT THE INTERSECTION OF THE SOUTHEAST LINE OF GRAND AVENUE, 80 FEET
WIDE, WITH THE SOUTHWEST LINE OF TRACT NO. 667, AS PER MAP RECORDED IN BOOK 17
PAGES 30 AND 31 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY,
SAID POINT OF BEGINNING BEING SOUTH 37 DEGREES 16’ 25” WEST ALONG SAID SOUTHEAST
LINE OF GRAND AVENUE, 125.56 FEET FROM THE SOUTHWEST LINE OF SIXTH STREET, 70
FEET WIDE; THENCE SOUTH 52 DEGREES 10’ 05” EAST ALONG SAID SOUTHWEST LINE OF
TRACT NO. 667, 112.00 FEET TO THE MOST SOUTHERLY CORNER OF SAID TRACT NO. 667;
THENCE NORTH 37 DEGREES 33’ 55” EAST ALONG THE SOUTHEAST LINE OF SAID TRACT NO.
667, 0.33 FEET TO A POINT IN THE SOUTHWEST LINE OF LOT “C” OF SAID SUBDIVISION
OF LOTS 4, 5, 9 AND 10 IN BLOCK 20 OF ORD’S SURVEY; THENCE SOUTH 52 DEGREES 06’
05” EAST ALONG THE NORTHWEST LINES OF LOTS “C” AND “D” OF SAID SUBDIVISION OF
BLOCK 20 OF ORD’S SURVEY, 56.04 FEET TO THE BISECTING CENTER LINE OF SAID BLOCK
20 OF ORD’S SURVEY, ALSO KNOWN AS THE DIVISION LINE BETWEEN PARCEL 1 AND 2 ON
THE MAP ATTACHED TO THE QUITCLAIM DEED, RECORDED IN BOOK 6753 PAGE 384, OFFICIAL
RECORDS; THENCE SOUTH 37 DEGREES 35’ 05” WEST ALONG SAID BISECTING CENTER LINE,
55.88 FEET TO THE SOUTHEASTERLY PROLONGATION OF THE SOUTHWEST LINE OF LOT “H” OF
SAID SUBDIVISION OF BLOCK 20 OF ORD’S SURVEY; THENCE SOUTH 52 DEGREES 03’ 00”
EAST ALONG THE SOUTHEASTERLY PROLONGATION OF THE SOUTHWEST LINE OF LOT “H” OF
SAID SUBDIVISION OF BLOCK 20 OF ORD’S SURVEY, 1.01 FEET TO THE MOST EASTERLY
CORNER OF LOT “A” OF SAID TRACT NO. 10427; THENCE ALONG THE

DAL02:624104.4
LEGAL_US_W # 74790953.14 
Exhibit A-1-2




 




--------------------------------------------------------------------------------




SOUTHEASTERLY LINE OF LOT “A” OF SAID TRACT NO. 10427 AND ALONG THE
SOUTHEASTERLY LINE OF LOT “A” OF SAID TRACT NO. 1523, AS FOLLOWS:


SOUTH 35 DEGREES 26’ 00” WEST 2.32 FEET, SOUTH 36 DEGREES 17’ 55” WEST 54.94
FEET AND SOUTH 37 DEGREES 54’ 00” WEST 145.63 FEET TO THE MOST SOUTHERLY CORNER
OF LOT “A” OF SAID TRACT NO. 1523; THENCE NORTH 51 DEGREES 55’ 00” WEST ALONG
THE SOUTHWEST BOUNDARY OF SAID LOT “A” OF TRACT NO. 1523, 168.18 FEET TO THE
MOST WESTERLY CORNER OF SAID LOT “A”; THENCE NORTH 37 DEGREES 16’ 25” EAST ALONG
THE NORTHWEST BOUNDARIES OF LOT “A” OF TRACT NO. 1523, LOT “A” OF TRACT NO.
10427, AND SAID SUBDIVISION OF LOTS 4, 5, 9 AND 10 OF BLOCK 20 OF SAID ORD’S
SURVEY, SAID NORTHWEST BOUNDARIES ALSO BEING THE SOUTHEAST LINE OF GRAND AVENUE;
257.73 FEET TO THE POINT OR PLACE OF BEGINNING.


PARCEL 2:


THE SOUTHERLY 96 FEET OF LOT 7 OF BLOCK 20 OF ORD’S SURVEY, IN THE CITY OF LOS
ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK
53 PAGE 66 ET SEQ, OF MISCELLANEOUS RECORDS, SAID LOT BEING ALSO KNOWN AS LOT A
OF TRACT NO. 811, RECORDED IN BOOK 16 PAGE 81 OF MAPS.


APN: 5144-004-014; 5144-004-029



DAL02:624104.4
LEGAL_US_W # 74790953.14 
Exhibit A-1-2




 




--------------------------------------------------------------------------------




EXHIBIT A-2
LEGAL DESCRIPTION


EL SEGUNDO PROPERTY:


2200, 2222 AND 2230 EAST IMPERIAL HIGHWAY, EL SEGUNDO, CALIFORNIA


All that certain real property situated in the City of El Segundo, County of Los
Angeles, State of California, described as follows:


Parcel A:


That portion of the Northeast quarter of Section 7, Township 3 South, Range 14
West, in the Rancho Sausal Redondo in the City of El Segundo, County of Los
Angeles, State of California, as per map recorded In Book 70 Page(s) 97 and 98
of Miscellaneous Records, in the office of the County Recorder of said County,
together with that portion of Parcel 3, in said City, County and State, as shown
on Parcel Map No. 1714, filed in Book 24 Page 89 of Parcel Maps, in said
Recorder’s Office, described as a whole as follows:


Beginning at a point in the Northerly line of said Northeast quarter, distant
North 89° 47' 00" East 627.80 feet thereon from the Northwest corner of said
Northeast quarter; thence South 00° 11' 00" East 40.00 feet to the intersection
with the Southerly line of the Northerly 40.00 feet of said Northeast quarter,
said Intersection being the True point of beginning; thence continuing South 00°
11' 00" East 463.00 feet to the most Southerly line of said Parcel 3; thence
along the boundaries of said Parcel 3, as follows: South 89" 47' 00" West 80.16
feet, North 00° 12' 30" West 18.00 feet and South 89° 47' 00" West 177.39 feet
to the Northeast corner of Parcel 1 of said Parcel Map No. 1714; thence along
the prolongation of the Easterly line of said Parcel 1, North 00° 12' 43" West
25.00 feet to the Northerly line of said Parcel 3; thence along said Northerly
line South 89° 47' 00" West 340.00 feet to a line that is parallel with and
distant 30.00 feet Easterly measured at right angles from Westerly line of said
Northeast quarter; thence along said parallel line North 00° 12' 43" West 420.00
feet to the Southerly line of the Northerly 40.00 feet of said Northeast
quarter; thence along said Southerly line North 89° 47' 00" East 597.78 feet to
the True point of beginning.


Parcel B:


That portion of Parcel 2, in the City of El Segundo, County of Los Angeles,
State of California, as shown on Parcel Map No. 1714, filed in Book 24 Page 89
of Parcel Maps, in the office of the County Recorder of said County, described
as follows:


Beginning at the Northeast corner of Parcel 1 of said Parcel Map No. 1714;
thence along the boundaries of Parcel 3 of said Parcel Map No. 1714, as follows:
North 89° 47' 00" East 177.39 feet and South 00° 12' 30" East 18.00 feet; thence
leaving said boundaries, South 89° 47' 00" West 47.40 feet to the beginning of a
tangent curve concave Southeasterly and having a radius of 30.00 feet;

DAL02:624104.4
LEGAL_US_W # 74790953.14 
EXHIBIT A-2-4




 




--------------------------------------------------------------------------------




thence Southwesterly along said curve through central angle of 90° 00' 00", an
arc distance of 47.12 feet; thence tangent to said curvet South 00°13' 00" East
22.00 feet; thence South 89° 47' 00" West 100.00 feet to the Easterly line of
Parcel 1 of said Parcel Map No. 1714; thence along said Easterly line North 00°
12' 43" West 70.00 feet to the point of beginning.


Parcel C:


1) An easement for Ingress and egress and incidental purposes affecting the
following
described land:


That portion of the Northeast quarter of Section 7, Township 3 South, Range 14
West, in the Rancho Sausal Redondo in the City of El Segundo, County of Los
Angeles, State of California, as per map recorded in Book 70 Page(s) 97 and 98
of Miscellaneous Records, in the office of the County Recorder of said County,
described as follows:


Beginning at a point on the Northerly line of said Northeast quarter, distant
North 89° 47' 00" East 627.80 feet thereon from the Northwest corner of said
Northeast quarter; thence South 00° 11' 00" East 40.00 feet to the Intersection
with the Southerly line of the Northerly 40.00 feet of said Northeast quarter
said intersection being the True point of beginning; thence continuing South 00°
11' 00" East 420.00 feet; thence North 11° 47' 00" East 168.80 feet to a point
on a line parallel with and distant Easterly 35.00 feet, measured at right
angles from said hereinbefore mentioned line bearing South 00° 11' 00" East;
thence North 00° 11' 00" West 237.97 feet along said parallel line to the
beginning of a non-tangent curve concave Southeasterly having a radius of 25.00
feet and to which beginning a radial line bears North 76° 21' 02" West; thence
Northeasterly 22.92 feet along said curve through a central angle of 52° 31' 52"
to its intersection with said Southerly line of the Northerly 40.00 feet of said
Northeast quarter; thence along said Southerly line South 89° 47' 00" West 49.25
feet back to the True point of beginning.


2) An easement for drainage and incidental purposes affecting the following
described land:


That portion of Parcel 3, in the City of El Segundo, County of Los Angeles,
State of California, as shown on Parcel Map No. 1714 filed in Book 24 Page 89 of
Parcel Maps, in the office of the County Recorder of said County, described as
follows:


Beginning at a point in the Northerly line of the Northeast quarter of Section
7, Township 3 South, Range 14 West, in the Rancho Sausal Redondo, in said
County, as per map recorded in Book 70 Page(s) 97 and 98 of Miscellaneous
Records, in the office of the County Recorder of said County, distant North 89°
47' 00" East 627.80 feet thereon from the Northwest corner of said Northeast
quarter; thence South 00° 11' 00" East 503.00 feet to the most Southerly line of
said Parcel 3; thence North 00° 11' 00" West 0.75 feet to the True point of
beginning; thence North 00° 11' 00" West 2.90 feet; thence North 73° 36' 50"
East 15.62 feet to a point on a line parallel with and distant Northerly 8.00
feet measured at right angles from said Southerly line of Parcel 3; thence along
said parallel line North 89° 47' 00" East 419.17 feet; thence South 00° 13' 00"
East 2.38 feet to Point "A"; thence continuing South 00° 13' 00" East 4.87 feet
to a point on a line parallel with and distant Northerly

DAL02:624104.4
LEGAL_US_W # 74790953.14 
EXHIBIT A-2-4




 




--------------------------------------------------------------------------------




0.75 feet measured at right angles from said Southerly line of Parcel 3; thence
along said parallel line South 89° 47' 00" West 434.18 feet back to the True
point of beginning.


Together with a strip of land 3.00 feet wide over said Parcel 3, the centerline
of which is described as follows:


Beginning at the hereinabove described Point "A"; thence North 83° 50' 00" East
157.62 feet; thence North 25° 03' 00" East 16.23 feet to the Westerly line of
Douglas Street, 150.00 feet wide the side lines of said 3.00 foot strip of land
to be extended or shortened to meet at angle points and to terminate at said
Westerly line of Douglas Street and to terminate on a line bearing South 00° 13'
DO" East and North 00° 13' DO" West from the hereinabove described Point "A".


3) An easement for sewer pipe line and incidental purposes affecting the
following described land:


A strip of land 10.00 feet wide over that portion of the Northeast quarter of
Section 7, Township 3 South, Range 14 West, in the Rancho Sausal Redondo, in the
City of El Segundo, County of Los Angeles, State of California, as per map
recorded in Book 70 Page(s) 97 and 98 of Miscellaneous Records, in the office of
the County Recorder of said County, together with that portion of Parcel 3, in
said City, as shown on Parcel Map No. 1714, filed in Book 24 Page 89 of Parcel
Maps, in said Recorder’s Office the centerline of which is described as follows:


Beginning at a point in the Northerly line of said Northeast quarter, distant
North 89° 47' 00" East 627.80 feet thereon from the Northwest corner of said
Northeast quarter; thence along Line "A", South 00° 11' 00" East 503.00 feet to
the most Southerly line of said Parcel 3; thence along the Southerly line of
said Parcel 3, North 89° 47' 00" East 16.83 feet to the True point of beginning;
thence North 23° 00' 30" West 43.39 feet to a point on hereinabove described
Line "A", distant Northerly along said line 40.00 feet from said Southerly line
of Parcel 3. The side lines of said 10 foot strip of land to be extended or
shortened to terminate at said Southerly line of Parcel 3 and at hereinabove
described Line "A". Together with the Southerly 4.00 feet of said Parcel 3,
except that portion lying West of the hereinabove described Line "A".


4) An easement for a traffic signal and incidental purposes affecting the
following described land:


That portion of the Northeast quarter of Section 7, Township 3 South, Range 14
West, in the
Rancho Sausal Redondo, in the City of El Segundo, County of Los Angeles, State
of California, as per map recorded in Book 70 Page(s) 97 and 98 of Miscellaneous
Records, in the office of the County Recorder of said County, described as
follows:


Beginning at a point In the Northerly line of said Northeast quarter, distant
North 89° 47' 00" East 627.80 feet thereon from the Northwest corner of said
Northeast quarter; thence South 00° 11' 00" East 62.33 feet to the True point of
beginning; thence North 86° 00' 00" East 29.97 feet; thence North 04° 00' 00"
West 5.00 feet; thence North 86° 00' 00" East 12.00 feet; thence South 04° 00'
00" East 15.00 feet; thence South 86° 00' 00" West 42.64 feet to a point on a
line bearing South 00°

DAL02:624104.4
LEGAL_US_W # 74790953.14 
EXHIBIT A-2-4




 




--------------------------------------------------------------------------------




11' 00" East from the point of beginning; thence North 00° 11' 00" West 10.02
feet back to the True point of beginning.


Assessor's Parcel Number: 4138-004-012, 4138-004-014









DAL02:624104.4
LEGAL_US_W # 74790953.14 
EXHIBIT A-2-4




 




--------------------------------------------------------------------------------




EXHIBIT B
SERVICE CONTRACTS
ONE WILSHIRE
SERVICE CONTRACT SCHEDULE
 
 
 
 
 
 
 
 
CONTRACT
CONTRACT
2013 BUDGET
 
 
DATE LAST
START
EXPIRATION
MONTH/YR
CANCELLATION
CONTRACTOR NAME
BID OUT
DATE
DATE
RATE
CLAUSE
Universal Building Maintenance (UBM) Janitorial Services
2012
1/1/2013
01/1/2013
self-renew annually
cost plus
30 days
Universal Protection Services (UPS) -
Security Services
2010
5/1/2009
4/30/2010
self-renew annually
cost plus
30 days
Universal Protection Security Systems (UPSS)- Access & CCTV System
2012
8/1/2012
7/31/2013 self-renew annually
$3,450
30 days
DC Environmental & Key Disposal-
Waste Management Services
2011
3/1/2012
02/28/2013
self-renew annually
cost plus
30 days
Fenn Termite and Pest Control
2012
12/1/2012
12/31/12 self-renew annually
$60.00/mo.
30 days
HSG, Inc.-
Window Cleaning
2011
3/1/2012
2/28/2012
self-renew annually
$33,151/yr.
30 days
Skyrider- Window Rig Maintenance
2011
5/1/2011
12/31/2011
self-renew annually
cost plus
30 days
DH Charles Engineering - Exterior Building Maintenance Consultant
2012
6/1/2012
05/31/2013 self-renew annually
$3,250/yr
30 days
Sun Star Building Services -
Metal/Stone Maintenance
2010
8/1/2010
7/31/2009
self-renew annually
$14,851.00/qtr.
30 days
Inner Gardens -
Interior Landscape
2007
1/17/2008
01/16/2009
MTM
$1054.00/mo.
30 days
Landscaping Exterior-
n/a
n/a
n/a
n/a
n/a
Thyssen Krupp Elevator -
Elevator Maintenance
2008
1/1/2009
12/31/2013
$13,048.00/mo.
30 days
Redhawk -
Fire Alarm System (formerly Chubb, formerly Detection Logic)
2008
3/10/10 (start of warranty period)
3/9/2015
Under 5 Year Warranty
Cancellable at any time
TEG/LVI - Asbestos Mgmt. & Disaster Recovery
2010
2/1/2011
3/1/2011
self-renew monthly
As Needed - cost plus
30 days
Sunbelt Controls
2011
2/1/2011
1/31/2012 self-renew annually
$6398.33/yr
30 days



EL SEGUNDO
SERVICE CONTRACT SCHEDULE



DAL02:624104.4
LEGAL_US_W # 74790953.14 
EXHIBIT B-2




 




--------------------------------------------------------------------------------




 
 
CONTRACT
CONTRACT
2013 BUDGET
 
 
DATE LAST
START
EXPIRATION
MONTH/YR
CANCELLATION
CONTRACTOR NAME
BID OUT
DATE
DATE
RATE
CLAUSE
ValleyCrest Landscape Maintenance, Inc.
2009
1/1/2009
12/31/2009
self-renew annually
$22,175/yr
30 days
LVI Services Inc. - Disaster Recovery
2011
5/1/2011
5/31/2011
self-renew monthly
As Needed - cost plus
30 days












DAL02:624104.4
LEGAL_US_W # 74790953.14 
EXHIBIT B-2




 




--------------------------------------------------------------------------------




EXHIBIT C-1
MAJOR TENANTS
El Segundo Property


Raytheon Company


DirecTV, Inc.


    
One Wilshire Property


Core Site One Wilshire, LLC


Musick, Peeler & Garrett LLP


Crowell, Weedon & Co.





DAL02:624104.4
LEGAL_US_W # 74790953.14 
EXHIBIT C-1-1


 




--------------------------------------------------------------------------------




EXHIBIT C-2
FORM OF TENANT ESTOPPEL CERTIFICATE
[All blanks will be completed by Seller prior to delivery of Estoppel
Certificate to the Tenant.]
From:
(“Tenant”)
To:
1, and its successors and assigns (“Purchaser”) and present and future lenders
providing financing to Purchaser with respect to the Building and related
property (“Lender”)


and
_________________________________________________________(LANDLORD ENTITY)
Lease:        Lease dated ____________, _____ between Landlord and Tenant,
covering the Premises (as defined below), as modified, altered or amended (as
further described in Paragraph 1 below) (the “Lease”). All capitalized terms
used and not otherwise defined herein shall have the meanings assigned thereto
in the Lease.
Premises:    Suite ______, consisting of a total of ____________ rentable square
feet (as set forth in the Lease) (the “Premises”), located in the building
having an address of __________________________________________________ (the
“Building”).
Tenant hereby certifies to Landlord, Purchaser, and Lender as follows:
1.    Tenant is the current Tenant under the Lease. The Lease is in full force
and effect and is the only lease, agreement or understanding between Landlord
and Tenant affecting the Premises and any rights to parking. The Lease has not
been modified, altered, amended, or supplemented except by the documents listed
on Annex I attached hereto. All guaranties of the Lease which remain in effect
are listed on Annex I attached hereto.
2.    The Commencement Date of the Lease occurred on _____________, and the
Expiration Date of the Lease will occur on ________________.
3.    Tenant commenced payment of Rent under the Lease on _______________. The
annual [Net Rent] under the Lease for the current Lease Year is $_____ per
square foot of net rentable area per year, or $____________ per month. Tenant is
also responsible to pay, as [Additional Rent], Tenant’s [Proportionate Share of
Basic Cost] (as defined in the Lease), which for the current year consists of
$__________ per month for the portion of Basic Cost attributable

DAL02:624104.4
LEGAL_US_W # 74790953.14 
EXHIBIT C-2-7


 




--------------------------------------------------------------------------------




to operating expenses and real estate taxes. Tenant has fully paid all Net Rent,
Additional Rent and other sums due and payable under the Lease on or before the
date of this Certificate and Tenant has not paid any Rent more than one month in
advance. All reconciliations of actual taxes and operating expenses for calendar
year 2012 and all previous calendar years with payments made by Tenant therefor
have been made and a report thereof delivered to Tenant.
4.    As of the date of this Certificate, (i) to Tenant’s knowledge, Landlord is
not in default under any of the terms, conditions or covenants of the Lease to
be performed or complied with by Landlord, and no event has occurred and no
circumstance exists which, with the passage of time or the giving of notice by
Tenant, or both, would constitute such a default, and (ii) Tenant is not in
default under any of the terms, conditions or covenants of the Lease to be
performed or complied with by Tenant, and no event has occurred and no
circumstance exists which, with the passage of time or the giving of notice by
Landlord, or both, would constitute such a default.
5.    As of the date of this Certificate, to Tenant’s knowledge, Tenant has no
existing defenses, offsets or credits against the payment of Rent and other sums
due or to become due under the Lease or against the performance of any other of
Tenant’s obligations under the Lease.
6.     Tenant is not entitled to any concession, rebate, allowance, partial rent
or free rent for any period after this Certificate, except as follows:
___________________.
7.    Tenant has accepted and is presently occupying the Premises. The Premises
have been completed and all construction obligations of Landlord have been
performed in accordance with the terms of the Lease.
8.    Tenant has no option or right of first refusal to purchase the Premises.
Tenant has no right to lease additional or different space in the Property or to
terminate its lease prior to the expiration thereof or to give-back or contract
any of its space, except in each case as provided in the Lease. [Raytheon
Estoppel only - Except as set forth in Paragraphs 3.2, 3.5 and 3.6 of the Lease
(as amended), Tenant has no right to purchase the Property, or outstanding
options, rights of first refusal or rights of first offer to purchase the
Property or any part thereof or property of which the Property are a part, or
any part thereof.]
9.    Tenant has paid to Landlord a security deposit in the amount of
$___________. Tenant has delivered to Landlord a security deposit in the form of
a letter of credit in the amount of $________.
10.    Tenant has not entered into any sublease, assignment or other agreement
transferring any of its interest in the Lease or the Premises, except as
follows: __________.
11.    Tenant has no right to extend the term of the Lease or expand the
Premises, except as provided in the Lease.
12.    Tenant understands that this Certificate is required in connection with
Purchaser’s acquisition of the Property, and Tenant agrees that Purchaser and
Lender and its successors, participants, assigns and transferees any rating
agency or trustee involved in a

DAL02:624104.4
LEGAL_US_W # 74790953.14 
EXHIBIT C-2-7


 




--------------------------------------------------------------------------------




securitization of one or more loans made by a Lender, and any servicer of any
such loan (collectively, the “Reliance Parties”) will, and will be entitled to,
rely on the truth of this Certificate. Tenant is not the subject of any
bankruptcy, insolvency or similar proceeding in any federal, state or other
court or jurisdiction.
13.    The party executing this document on behalf of Tenant represents that
he/she has been authorized to do so on behalf of Tenant.
14.    Tenant’s [Proportionate Share of Basic Cost] is ________%.
15.    Tenant is entitled to the use of [__________] reserved and [___________]
unreserved parking spaces in the Building’s parking facilities.
16.    To Tenant’s knowledge, Landlord is not required to pay any brokerage
commission or finder’s fee to any party with respect to the Lease which has not
been paid.
17.    [Raytheon Estoppel only – Tenant hereby approves of Hines Interests
Limited Partnership to act as Management Company (as defined in the Lease) in
accordance with Section 2.5(a) of the Lease.]
18.    [Raytheon Estoppel only - Tenant acknowledges and confirms that at the
time of Tenant’s merger with Hughes Aircraft Company (“Hughes”) and in
accordance with Paragraph 7.4 of the Lease, Tenant assumed all obligations,
covenants and responsibilities of Hughes under any and all instruments executed
by Hughes relating to the Property and the Lease.]
19.    [Raytheon Estoppel only - Tenant received that certain Letter dated April
___, 2013 of Landlord’s intent to sell the Property in satisfaction of the
requirements contained in Section 3.6 of the Lease (as amended) (the “Notice”),
and Tenant did not exercise its rights set forth in Section 3.6 of the Lease (as
amended) in response to such Notice.]
20.    [Raytheon Lender Provision - If, pursuant to the Lease, Tenant shall
offer to purchase the Building (or any part thereof or any award payable in
connection with a taking thereof or any insurance proceeds payable with a loss
or destruction thereof), notice of acceptance of any such offer shall be deemed
validly given for all purposes if given by the Lender to Tenant pursuant to the
terms of the Lease and notice by Lessor under such Lease of the acceptance or
rejection of any such offer shall be void unless accompanied by the written
consent of the Lender. If Tenant shall become obligated to purchase the Building
(or any part thereof or any award payable in connection with a taking thereof or
any insurance proceeds payable in connection with a loss or destruction thereof)
pursuant to any provision of the Lease, Tenant will accept a deed and other
instruments conveying and transferring such Building (or any part thereof or any
such award or proceeds) which are executed and delivered by the Lender as being
in compliance with the provisions of the Lease; provided that said deed and
other instruments shall otherwise be in compliance with the provisions of the
Lease and that title to the Building which is required to be transferred
pursuant to such Lease is in fact transferred.]

DAL02:624104.4
LEGAL_US_W # 74790953.14 
EXHIBIT C-2-7


 




--------------------------------------------------------------------------------




21.    [Raytheon Lender Provision - Tenant acknowledges and confirms that for
purposes of Paragraph 6.2(d) of the Lease that Lender and any successor or
assign shall be recognized by Tenant as “Institutional Investors”.]
22.    [Raytheon Lender Provision - Tenant acknowledges and confirms that Lender
and its beneficiaries, successors and assigns, as assignees of Lessor’s interest
in this Lease, shall be recognized as “Indemnified Parties” as defined in
Paragraph 2.4 of the Lease.]









DAL02:624104.4
LEGAL_US_W # 74790953.14 
EXHIBIT C-2-7


 




--------------------------------------------------------------------------------




EXECUTED on this _____ day of ____________, 2013.
“TENANT”
                        


By:    ____________________________________
Name:     ____________________________________
Title:     ____________________________________










[ ADD FOLLOWING FOR LEASES WITH GUARANTIES]































DAL02:624104.4
LEGAL_US_W # 74790953.14 
EXHIBIT C-2-7


 




--------------------------------------------------------------------------------




The undersigned hereby certifies to the Reliance Parties, as follows: (i) the
statements of Tenant set forth in this Tenant Estoppel Certificate are true and
correct, (ii) the guaranties set forth on Annex I attached hereto made by the
undersigned in favor of Landlord (“Guaranty”) is in full force and effect; (iii)
the Guaranty has not been amended, modified, supplemented or assigned except as
may be set forth on Annex I attached hereto; (v) the undersigned claims no
defense as to its obligations under the Guaranty; and (vi) there has not been
filed by or against the undersigned a petition in bankruptcy, voluntary or
otherwise, any assignment for the benefit of creditors, any petition seeking
reorganization or arrangement under the bankruptcy laws of the United States or
any state thereof, or any other action brought pursuant to such bankruptcy laws
with respect to the undersigned. The foregoing certification is made with the
knowledge that Purchaser may purchase the Building from Landlord, and that the
Reliance Parties are relying upon the certifications herein made.
EXECUTED on this _____ day of ____________, 2013.
“GUARANTOR”
                        






By:    ____________________________________
    




Name:     ____________________________________
Title: ____________________________________

DAL02:624104.4
LEGAL_US_W # 74790953.14 
EXHIBIT C-2-7


 




--------------------------------------------------------------------------------






ANNEX I




AMENDMENTS AND GUARANTEES





DAL02:624104.4
LEGAL_US_W # 74790953.14 
EXHIBIT C-2-7


 




--------------------------------------------------------------------------------






EXHIBIT C-3


FORM OF SELLER ESTOPPEL CERTIFICATE
From:
(“Seller”)
To:
1, and its successors and assigns (“Purchaser”) and present and future lenders
providing financing to Purchaser with respect to the Building and related
property (“Lender”)
Lease:        Lease dated ____________, _____ between Seller or Seller’s
predecessor in interest and ______________ (“Tenant”), covering the Premises (as
defined below), as modified, altered or amended (as further described in
Paragraph 1 below) (the “Lease”). All capitalized terms used and not otherwise
defined herein shall have the meanings assigned thereto in the Lease.
Premises:    Suite ______, consisting of a total of ____________ rentable square
feet (as set forth in the Lease) (the “Premises”), located in the building
having an address of __________________________________________________ (the
“Building”).
Seller hereby certifies to Landlord, Purchaser, and Lender as follows:
1.    To Seller’s knowledge, the Lease is in full force and effect and is the
only lease, agreement or understanding between Seller and Tenant affecting the
Premises and any rights to parking. The Lease has not been modified, altered,
amended, or supplemented except by the documents listed on Annex I attached
hereto. To Seller’s knowledge, all guaranties of the Lease which remain in
effect are listed on Annex I attached hereto.
2.    The Commencement Date of the Lease occurred on _____________, and the
Expiration Date of the Lease will occur on ________________.
3.    Tenant commenced payment of Rent under the Lease on _______________. The
annual [Net Rent] under the Lease for the current Lease Year is $_____ per
square foot of net rentable area per year, or $____________ per month. Tenant is
also responsible to pay, as [Additional Rent], Tenant’s [Proportionate Share of
Basic Cost] (as defined in the Lease), which for the current year consists of
$__________ per month for the portion of Basic Cost attributable to operating
expenses and real estate taxes. Tenant has fully paid all Net Rent, Additional
Rent and other sums due and payable under the Lease on or before the date of
this Certificate and Tenant has not paid any Rent more than one month in
advance. All reconciliations of actual taxes and operating expenses for calendar
year 2012 and all previous calendar years with payments made by Tenant therefor
have been made and a report thereof delivered to Tenant.

DAL02:624104.4
LEGAL_US_W # 74790953.14 
EXHIBIT C-3-3


 




--------------------------------------------------------------------------------




4.    As of the date of this Certificate, (i) to Seller’s knowledge, Seller is
not in default under any of the terms, conditions or covenants of the Lease to
be performed or complied with by Seller, and no event has occurred and no
circumstance exists which, with the passage of time or the giving of notice by
Tenant, or both, would constitute such a default, and (ii) to Seller’s knowledge
Tenant is not in default under any of the terms, conditions or covenants of the
Lease to be performed or complied with by Tenant, and no event has occurred and
no circumstance exists which, with the passage of time or the giving of notice
by Seller, or both, would constitute such a default.
5.    As of the date of this Certificate, to Seller’s knowledge, Tenant has no
existing defenses, offsets or credits against the payment of Rent and other sums
due or to become due under the Lease or against the performance of any other of
Tenant’s obligations under the Lease.
6.     Tenant is not entitled to any concession, rebate, allowance, partial rent
or free rent for any period after this Certificate, except as follows:
___________________.
7.    Tenant has accepted and is presently occupying the Premises. The Premises
have been completed and all construction obligations of Seller have been
performed in accordance with the terms of the Lease.
8.    Tenant has no option or right of first refusal to purchase the Premises.
Tenant has no right to lease additional or different space in the Property or to
terminate its lease prior to the expiration thereof or to give-back or contract
any of its space, except in each case as provided in the Lease.
9.    Tenant has paid to Seller a security deposit in the amount of
$___________. Tenant has delivered to Seller a security deposit in the form of a
letter of credit in the amount of $________.
10.    To Seller’s knowledge, Tenant has not entered into any sublease,
assignment or other agreement transferring any of its interest in the Lease or
the Premises, except as follows: __________.
11.    Tenant has no right to extend the term of the Lease or expand the
Premises, except as provided in the Lease.
12.    Seller understands that this Certificate is required in connection with
Purchaser’s acquisition of the Property, and Seller agrees that Purchaser and
Lender and its successors, participants, assigns and transferees any rating
agency or trustee involved in a securitization of one or more loans made by a
Lender, and any servicer of any such loan (collectively, the “Reliance Parties”)
will, and will be entitled to, rely on the truth of this Certificate.
13.    The party executing this document on behalf of Seller represents that
he/she has been authorized to do so on behalf of Seller.





DAL02:624104.4
LEGAL_US_W # 74790953.14 
EXHIBIT C-3-3


 




--------------------------------------------------------------------------------






EXHIBIT C-4


REA ESTOPPEL CERTIFICATE




OWNER:


Kilroy Realty Finance Partnership
P.O. Box 64733
Los Angeles, California 90064-0733
Attention: General Counsel
SELLER:


Hines REIT El Segundo LP
c/o Hines Interests Limited Partnership
2800 Post Oak Boulevard, Suite 5000
Houston, Texas 77056
Attention: Sherri Schugart


BUYER:
GI TC Imperial Highway, LLC
c/o GI Partners
2180 Sand Hill Road, Suite 210
Menlo Park, California 94025
Attention: Alexander Fraser
 



___________, 2013
Re:
Seller (as successor-in-interest to Kilroy Industries, a California corporation)
and Owner (as successor-in-interest to John B. Kilroy, Jr., an individual dba
Kilroy Airport Center – LAX and Kilroy Airport Associates, a California general
partnership (“KAA”)), are parties to that certain Grant of Perpetual Common
Easement, dated June 28, 1982, and recorded as of June 29, 1982 as Instrument
No. 82-763133 in the Official Records of Los Angeles County, California (the
"Official Records"), as amended by that certain Amendment No. 1 to Grant of
Perpetual Common Easement and Quitclaim and Release, dated December 21, 1983,
and recorded as of December 28, 1983 in the Official Records (as amended, the
“Original Easement”), and Seller (as successor-in-interest to Kilroy Industries,
a California corporation), and Owner (as successor-in-interest to KAA), are also
parties to that certain Mutual Grant of Easements and Maintenance Agreement,
dated December 21, 1983, and recorded as of December 23, 1983 as Instrument No.
83-1528551 in the Official Records (together with the Original Easement, the
“Agreements”), with respect to certain property located on E. Imperial Highway,
El Segundo, California and more particularly described in the Agreements (the
“Property”). Initially capitalized terms used but not otherwise defined herein
have the meanings given to them in the Agreements.

Ladies and Gentlemen:

DAL02:624104.4
LEGAL_US_W # 74790953.14 
EXHIBIT C-4-2


 




--------------------------------------------------------------------------------




The undersigned, Owner, is the owner of the KAA Parcel of the Property, and
Seller is the owner of the Kilroy Parcel of the Property, which collectively
make up the Property. The undersigned understands that Buyer intends to purchase
the Kilroy Parcel from Seller. The undersigned does hereby certify to you as
follows:
1.     A true, correct and complete copy of the Agreements are attached hereto
as Exhibit A and, except as described above, there are no other amendments,
modifications or supplements to the Agreements, whether oral or written and the
Agreements are in full force and effect. The Agreements constitute the entire
agreement between the parties related to the Property.
2.     The undersigned has not delivered any notice of default under the
Agreements and to the best of the undersigned's knowledge, there are not any
existing defaults under the Agreements or defenses against the enforcement of
any obligations under the Agreements.
3.     To the best of the undersigned’s knowledge all obligations, including
maintenance and repair obligations under the Agreements to be performed as of
the date hereof have been fully satisfied.
4.     Each individual executing this Estoppel Certificate on behalf of the
undersigned hereby represents and warrants that the undersigned is a duly formed
and validly existing entity qualified to do business in California and that the
undersigned has full right and authority to execute and deliver this Estoppel
Certificate and that each person signing on behalf of the undersigned is
authorized to do so.
5.     The truth and accuracy of the certifications contained herein may be
relied upon by (i) Seller, (ii) Buyer, (iii) each lender (“Lender”) of Seller or
Buyer, and its successors, participants, assigns and transferees, (iv) any
rating agency or trustee involved in a securitization of one or more loans made
by a Lender, and (v) any servicer of any such loan (collectively, the “Reliance
Parties”), and said certifications shall be binding upon the undersigned and its
successors and assigns, and inure to the benefit of the Reliance Parties.




Dated:___________ __, 2013    Kilroy Realty Finance Partnership


By:                        
Name:                        
Its:                        



DAL02:624104.4
LEGAL_US_W # 74790953.14 
EXHIBIT C-4-2


 




--------------------------------------------------------------------------------




Exhibit A to Exhibit C
Agreements
[TO BE ATTACHED]





DAL02:624104.4
LEGAL_US_W # 74790953.14 
3



 






--------------------------------------------------------------------------------




EXHIBIT C-5


CORESITE ESTOPPEL CERTIFICATE


[All blanks will be completed by Seller prior to delivery of Estoppel
Certificate to the Tenant.]
From:
CoreSite One Wilshire, L.L.C., a Delaware limited liability company (“Tenant”)
To:
GI TC One Wilshire, LLC, and its successors and assigns (“Purchaser”) and
present and future lenders providing financing to Purchaser with respect to the
Building and related property (“Lender”)
and
Hines REIT One Wilshire LP, a Delaware limited partnership (“Landlord”)
Lease:        (i) Lease dated August 1, 2007 between Landlord and Tenant,
covering the Premises (as defined below), as modified, altered or amended (as
further described in Paragraph 1 below) (the “Lease”); (ii) Sublease dated
August 1, 2007 between Hines REIT One Wilshire Services, Inc., a Delaware
corporation (“Sub-Landlord”) and Tenant (the “Sublease”) covering the Sublease
Premises (as defined below); and (iii) Service Provider Agreement dated August
1, 2007 between Tenant and Sub-Landlord, as amended by First Amendment to
Service Provider Agreement dated October 1, 2008 by and between Tenant and
Sub-Landlord (the “Service Agreement”). Capitalized terms used and not otherwise
defined herein shall have the meanings assigned thereto in the Lease, Sublease
and the Service Agreement, as applicable.
Premises:    Suite ______, consisting of a total of ____________ rentable square
feet (as set forth in the Lease) (the “Premises”), Suite ______, consisting of a
total of ____________ rentable square feet (as set forth in the Sublease) (the
“Sublease Premises”), located in the building having an address of
_________________________________ (the “Building”).
Tenant hereby certifies to Landlord, Sub-Landlord, Purchaser, and Lender as
follows:
1.    Tenant is (i) the current Tenant under the Lease and (ii) the current
subtenant under the Sublease. The Lease, Sublease and Service Agreement are all
in full force and effect and are the only agreements between Landlord, Sub-
Landlord and Tenant affecting the Premises and the Sublease Premises and any
rights to parking. The Lease, Sublease and Service Agreement have not been
modified, altered, amended, or supplemented except by the documents listed on
Annex I attached hereto.
2.    The Commencement Date of the Lease, Sublease and Service Agreement
occurred on August 1, 2007. The Expiration Date of the Lease will occur on
________________.

DAL02:624104.4
LEGAL_US_W # 74790953.14 
1



 






--------------------------------------------------------------------------------




The Expiration Date of the Sublease will occur on ________________. The Service
Agreement terminates upon __________.
3.    (A) Tenant commenced payment of Rent under the Lease on _______________.
The annual Base Rent under the Lease for the current Lease Year is $_____ per
square foot of net rentable area per year, or $____________ per month. Tenant is
also responsible to pay, as Additional Rent, Tenant’s Share of the annual Direct
Expenses in excess of the amount of Direct Expenses applicable to the Base Year
(all as defined in the Lease), which for the current year consists of
$__________ per month. Tenant has fully paid all Base Rent, Additional Rent and
other sums due and payable under the Lease on or before the date of this
Certificate and Tenant has not paid any Rent more than one month in advance. All
reconciliations of actual taxes and operating expenses for calendar year 2012
and all previous calendar years with payments made by Tenant therefor have been
made and a report thereof delivered to Tenant.
(B)    Tenant commenced payment of Rent under the Sublease on _______________.
The annual Base Rent under the Sublease for the current Lease Year is $_____ per
square foot of net rentable area per year, or $____________ per month. Tenant is
also responsible to pay, as Additional Rent, Tenant’s Share of the annual Direct
Expenses in excess of the amount of Direct Expenses applicable to the Base Year
(as defined in the Sublease), which for the current year consists of $__________
per month. Tenant has fully paid all Base Rent, Additional Rent and other sums
due and payable under the Sublease on or before the date of this Certificate and
Tenant has not paid any Rent more than one month in advance. All reconciliations
of actual taxes and operating expenses for calendar year 2012 and all previous
calendar years with payments made by Tenant therefor have been made and a report
thereof delivered to Tenant.
4.    As of the date of this Certificate: (i) to Tenant’s knowledge, Landlord is
not in default under any of the terms, conditions or covenants of the Lease to
be performed or complied with by Landlord, and no event has occurred and no
circumstance exists which, with the passage of time or the giving of notice by
Tenant, or both, would constitute such a default, (ii) Tenant is not in default
under any of the terms, conditions or covenants of the Lease to be performed or
complied with by Tenant, and no event has occurred and no circumstance exists
which, with the passage of time or the giving of notice by Landlord, or both,
would constitute such a default, (iii) to Tenant’s knowledge, Sub-Landlord is
not in default under any of the terms, conditions or covenants of the Sublease
to be performed or complied with by Sub-Landlord, and no event has occurred and
no circumstance exists which, with the passage of time or the giving of notice
by Tenant, or both, would constitute such a default, (iv) Tenant is not in
default under any of the terms, conditions or covenants of the Sublease, to be
performed or complied with by Tenant, and no event has occurred and no
circumstance exists which, with the passage of time or the giving of notice by
Sub-Landlord, or both, would constitute such a default, (v) to Tenant’s
knowledge, Sub-Landlord is not in default under any of the terms, conditions or
covenants of the Service Agreement to be performed or complied with by
Sub-Landlord, and no event has occurred and no circumstance exists which, with
the passage of time or the giving of notice by Tenant, or both, would constitute
such a default, and (vi) Tenant is not in default under any of the terms,
conditions or covenants of the Service Agreement, or the underlying agreements
referenced therein, to be performed or complied with by Tenant, and

DAL02:624104.4
LEGAL_US_W # 74790953.14 
2



 






--------------------------------------------------------------------------------




no event has occurred and no circumstance exists which, with the passage of time
or the giving of notice by Sub-Landlord, or both, would constitute such a
default.
5.    As of the date of this Certificate, to Tenant’s knowledge, Tenant has no
existing defenses, offsets or credits against the payment of Rent and other sums
due or to become due under the Lease, Sublease or Service Agreement, or against
the performance of any other of Tenant’s obligations under the Lease, Sublease
or Service Agreement.
6.     Tenant is not entitled to any concession, rebate, allowance, partial rent
or free rent under the Lease or Sublease for any period after this Certificate,
except as follows: ___________________.
7.    Tenant has accepted and is presently occupying the Premises and the
Sublease Premises. The Premises and the Sublease Premises have been completed
and all construction obligations of Landlord and Sub-Landlord have been
performed in accordance with the terms of the Lease, Sublease and Service
Agreement.
8.     Tenant has no option or right of first refusal to purchase the Premises
or the Sublease Premises. Tenant has no right to lease additional or different
space in the Property or to terminate its lease prior to the expiration thereof
or to give-back or contract any of its space, except in each case as provided in
the Lease, Sublease and Service Agreement.
9.    Tenant has not paid to Landlord a security deposit. Tenant has not
delivered to Landlord a security deposit in the form of a letter of credit.
Tenant has not paid to Sub-Landlord a security deposit. Tenant has not delivered
to Sub-Landlord a security deposit in the form of a letter of credit.
10.    Tenant has not entered into any sublease, assignment or other agreement
transferring any of its interest in the Lease, Sublease or Service Agreement, or
the Premises or the Sublease Premises, except as follows: __________.
11.    Tenant has no right to extend the term of the Lease, Sublease or Service
Agreement, or to expand the Premises or the Sublease Premises, except as
provided in the Lease, Sublease and Service Agreement.
12.    The Water Suites (as defined in the Service Agreement) and condenser
water customers are set forth on Schedule 1, attached hereto.
13.    The current tenant customers to whom Tenant is providing services other
than condenser water service under the Service Agreement are set forth on
Schedule 2, attached hereto.
14.    Tenant’s [Proportionate Share of Basic Cost] under the Lease is
________%.
15.    Tenant’s [Proportionate Share of Basic Cost] under the Sublease is
________%.

DAL02:624104.4
LEGAL_US_W # 74790953.14 
3



 






--------------------------------------------------------------------------------




16.    Tenant is entitled to the use of [__________] reserved and [___________]
unreserved parking spaces in the Building’s parking facilities.
17.    To Tenant’s knowledge, Landlord is not required to pay any brokerage
commission or finder’s fee to any party with respect to the Lease or the
Sublease which has not been paid.
18.    Tenant understands that this Certificate is required in connection with
Purchaser’s acquisition of the Property, and Tenant agrees that Purchaser and
Lender and its successors, participants, assigns and transferees any rating
agency or trustee involved in a securitization of one or more loans made by a
Lender, and any servicer of any such loan (collectively, the “Reliance Parties”)
will, and will be entitled to, rely on the truth of this Certificate. Tenant is
not the subject of any bankruptcy, insolvency or similar proceeding in any
federal, state or other court or jurisdiction.
19.    The party executing this document on behalf of Tenant represents that
he/she has been authorized to do so on behalf of Tenant.





DAL02:624104.4
LEGAL_US_W # 74790953.14 
4



 






--------------------------------------------------------------------------------




EXECUTED on this _____ day of ____________, 2013.
“TENANT”




CoreSite One Wilshire, L.L.C.,
a Delaware limited liability company


    




By:    ____________________________________
Name:     ____________________________________
Title: ____________________________________









DAL02:624104.4
LEGAL_US_W # 74790953.14 
5



 






--------------------------------------------------------------------------------








ANNEX I




AMENDMENTS AND GUARANTEES



DAL02:624104.4
LEGAL_US_W # 74790953.14 
6



 






--------------------------------------------------------------------------------






EXHIBIT D
COMMISSION AGREEMENTS


None.





DAL02:624104.4
LEGAL_US_W # 74790953.14 
EXHIBIT D-1


 




--------------------------------------------------------------------------------




EXHIBIT E
DISCLOSURE SCHEDULE


1.    Legal Actions


None.


2.    Default Notices Sent to Tenants That Remain Uncured


TCast Communications, Inc.
PacWest Telecomm, Inc.
Miracle Communications, Inc.


3.    Default Notices Received from Tenants That Remain Uncured


None.


4.    Rent Prepaid More Than Thirty (30) Days in Advance


None.


5.    Notice Received Regarding Tenant Termination Rights Exercised


None.


6.    Notices Received Regarding Tenant Insolvencies


TCast Communications, Inc.
PacWest Telecomm, Inc.





DAL02:624104.4
LEGAL_US_W # 74790953.14 
1



 




--------------------------------------------------------------------------------




EXHIBIT G
LEASING COSTS
One Wilshire


Leasing Costs
 
 
 
 
Tenant
Seller Cost
Buyer Cost
Remark
Comments
Pac-West
139,405.16
 
Pac-West-Refurb Allowance
 
Transaction Network Services
10,000.00
 
TNS-TT Allowance
 
Crowell Weedon
 
15,000.00
Crowell-Reduct Prem Allowance
Allowance period (04/20/12 - 12/31/12) - Amdmt Section 3(c)
Crowell Weedon
 
897,980.00
Crowell-Second Cash Allowance
Due to tenant between 01/01/14 - 01/31/14 - Amdmt Section 7
Crowell Weedon
 
1,571,465.00
Crowell-TT Allowance
Allowance period (04/20/12 - 12/31/13) - Amdmt Section 8(b)
Musick Peeler
 
3,699,191.56
MPG-Cash Allowance
1/3 due 12/15/18; 1/3 due 1/15/19; final due 1/15/20
Musick Peeler
 
532,375.00
MPG-Refurb Allowance
Allowance period (11/01/18-04/30/20)



El Segundo


Leasing Costs
 
 
 
 
Tenant
Seller Cost
Buyer Cost
Remark
Comments
Direct TV
286,303.77
 
Original lease allowance
Expires on 12/31/2013
Direct TV
4,060,000.00
 
Base building allowance
 
Direct TV
8,712,876.90
 
Tenant improvement allowance
 










DAL02:624104.4
LEGAL_US_W # 74790953.14 
1



 




--------------------------------------------------------------------------------




EXHIBIT H
GENERAL CONVEYANCE, BILL OF SALE,
ASSIGNMENT AND ASSUMPTION
HINES REIT __________________, a Delaware limited partnership, a Delaware
limited partnership (“Seller”), for and in consideration of the sum of Ten and
No/100 Dollars ($10.00) and other good and valuable consideration to Seller paid
by ____________________, a ____________________ (“Purchaser”), the receipt of
which is hereby acknowledged, hereby bargains, sells, transfers, conveys and
assigns to Purchaser the following described property:
(a)    Seller’s right, title, and interest in and to all equipment, appliances,
tools, supplies, machinery, artwork, furnishings and other tangible personal
property located in or used exclusively in connection with the ownership or
operation of the real property described on Exhibit A attached hereto and made a
part hereof for all purposes and the improvements located thereon (the “Real
Property”) (the “Personal Property”), but specifically excluding (i) items of
personal property owned by tenants (each a “Tenant”) of the Real Property, and
(ii) any items of personal property owned by third parties and leased to Seller;
(c)    All of Seller’s right, title and interest, as lessor, under the leases,
rental agreements, occupancy agreements and license agreements, and the
amendments, modifications and supplements thereto and guaranties thereof set
forth on Exhibit B attached hereto (“Tenant Leases”), together with all
refundable security deposits (“Tenant Deposits”) of Tenants held by Seller as
listed on Exhibit C attached hereto;
(d)    All of Seller’s right, title, and interest under all the service
contracts, maintenance contracts, equipment leasing agreements, warranties,
guaranties, bonds, leasing agreements, leasing commission agreements and other
contracts for the provision of labor, services, materials or supplies relating
to the Real Property set forth on Exhibit D attached hereto (the “Service
Contracts”);
(e)    Any and all of Seller’s right, title and interest in and to all licenses,
permits, certificates of occupancy, approvals, dedications, subdivision maps,
development rights and entitlements issued, approved or granted in connection
with the Real Property, to the extent assignable without the necessity of
consent or assignable only with consent and such consent has been obtained (the
“Licenses and Permits”); and
(f)    Any and all of Seller’s right, title and interest in and to all (i) trade
names, trademarks, logos, and service marks (in each case, if any) owned by
Seller and utilized by Seller solely in connection with the operation of the
Real Property (other than the names or variations thereof of Seller, its
affiliates, the property manager and Tenants), including, without limitation,
the name “One Wilshire, (ii) if still in effect, guaranties and warranties
received by Seller from any contractor, manufacturer or other person in
connection with the construction or operation of the Real Property, and (iii)
books, records, plans and specifications and other similar documents (if any)
applicable to the Real Property, to the extent assignable without the necessity
of consent or

DAL02:624104.4
LEGAL_US_W # 74790953.14 
EXHIBIT H-4


 




--------------------------------------------------------------------------------




assignable only with consent and such consent has been obtained (collectively,
the “Intangible Property Rights”).
The Personal Property, Tenant Leases, Tenant Deposits, Service Contracts,
Licenses and Permits and Intangible Property Rights are hereinafter collectively
referred to as the “Property.”
Seller has executed this General Conveyance, Bill of Sale, Assignment and
Assumption (this “General Conveyance”) and BARGAINED, SOLD, TRANSFERRED,
CONVEYED and ASSIGNED the Property and Purchaser has accepted this General
Conveyance and purchased the Property AS IS AND WHEREVER LOCATED, WITH ALL
FAULTS AND WITHOUT ANY REPRESENTATIONS OR WARRANTIES OF WHATSOEVER NATURE,
EXPRESS, IMPLIED, OR STATUTORY, EXCEPT AS EXPRESSLY SET FORTH IN THE AGREEMENT
OF SALE AND PURCHASE BETWEEN [_____________], [______________] AND
[_____________], AMONG OTHERS, DATED _____________, 2013, AS AMENDED BY
[_____________] REGARDING THE PROPERTY (the “Purchase Agreement”) AND THE
WARRANTIES SET FORTH HEREIN, IT BEING THE INTENTION OF SELLER AND PURCHASER TO
EXPRESSLY NEGATE AND EXCLUDE ALL WARRANTIES WHATSOEVER, INCLUDING BUT NOT
LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR ANY
PARTICULAR PURPOSE, ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR
SAMPLES OF MATERIALS, ANY RIGHTS OF PURCHASER UNDER APPROPRIATE STATUTES TO
CLAIM DIMINUTION OF CONSIDERATION, ANY CLAIM BY PURCHASER FOR DAMAGES BECAUSE OF
DEFECTS, WHETHER KNOWN OR UNKNOWN WITH RESPECT TO THE PROPERTY, WARRANTIES
CREATED BY AFFIRMATION OF FACT OR PROMISE AND ANY OTHER WARRANTIES CONTAINED IN
OR CREATED BY THE UNIFORM COMMERCIAL CODE AS NOW OR HEREAFTER IN EFFECT IN THE
STATE IN WHICH THE REAL PROPERTY IS LOCATED, OR CONTAINED IN OR CREATED BY ANY
OTHER LAW.
Purchaser accepts the foregoing bargain, sale, transfer, conveyance and
assignment and assumes and agrees to be bound by and to perform and observe (i)
all of the obligations and covenants of Seller under the Service Contracts,
Tenant Leases, and Licenses and Permits assigned to Purchaser, which are to be
performed or observed on or subsequent to the date hereof (except any broker
commissions identified in the Tenant Leases), (ii) all obligations and covenants
of Seller under the Tenant Leases, Service Contracts, and the Licenses and
Permits assigned to Purchaser relating to the physical or environmental
condition of the Real Property and Property, regardless of whether such
obligations arise before or after the date hereof (provided, this clause (ii)
shall not limit Sellers’ representations, warranties and covenants expressly set
forth in the Purchase Agreement, as limited by Section 16.1 of the Purchase
Agreement), and (iii) all leasing commissions, brokerage commissions, tenant
improvement allowances, legal fees and other expenditures incurred in connection
with the lease of space in the Real Property to the extent set forth in Section
10.4(e) of the Purchase Agreement.
To facilitate execution of this General Conveyance, this General Conveyance may
be executed in multiple counterparts, each of which, when assembled to include
an original signature

DAL02:624104.4
LEGAL_US_W # 74790953.14 
EXHIBIT H-4


 




--------------------------------------------------------------------------------




for each party contemplated to sign this General Conveyance, will constitute a
complete and fully executed original. All such fully executed original
counterparts will collectively constitute a single agreement.

DAL02:624104.4
LEGAL_US_W # 74790953.14 
EXHIBIT H-4


 




--------------------------------------------------------------------------------




EXECUTED as of the ______ day of _______________, 2013.
SELLER:


HINES __________________ LP,
a Delaware limited partnership



By: Hines _____________________ GP
LLC,
a Delaware limited liability
company
its general partner


        By: ___________________________
                
        Name: ________________________
                
        Title: __________________________






PURCHASER:
,
a     
By:        
Name:    
Title:    
 





DAL02:624104.4
LEGAL_US_W # 74790953.14 
EXHIBIT H-4


 




--------------------------------------------------------------------------------




EXHIBIT I
FORM OF GRANT DEED






Recording Requested by and

When Recorded Return to:
_______________________

_______________________
_______________________
_______________________
 


--------------------------------------------------------------------------------

THE UNDERSIGNED GRANTOR DECLARES:
DOCUMENTARY TRANSFER TAX NOT SHOWN PURSUANT TO
SECTION 11932 OF THE REVENUE AND TAXATION CODE, AS AMENDED
GRANT DEED
FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, HINES
________________________ LP, a Delaware limited partnership, (“Grantor”), hereby
grants to _____________________, a __________________________ (“Grantee”), the
real property located in the City of ___________, County of __________, State of
California, described on Exhibit A attached hereto and made a part hereof (the
“Property”), together with all buildings, structures, fixtures and improvements
situated thereon and all of Grantor’s right, title and interest to all streets,
alleys and right-of-ways which abut such Property, and any easement rights, air
rights, subsurface rights, development rights and water rights appurtenant to
such Property.


This Grant Deed is made and accepted subject to the following: (a) all liens,
encumbrances, easements, covenants, conditions, restrictions and other matters
of record; (b) all matters which correct surveys of the Property would disclose;
(c) all matters which could be ascertained by a physical inspection of the
Property; (d) interests of parties in possession under existing leases at the
Property as tenants thereunder; (e) a lien not yet delinquent for taxes for real
property and personal property, and any non-delinquent general or special
assessments against the Property; and (f) building and zoning ordinances and
regulations and any other laws, ordinances or governmental regulations
restricting, regulating or relating to the use, occupancy or enjoyment of the
Properties.
Dated as of __________________, 2013.





DAL02:624104.4
LEGAL_US_W # 74790953.14 
1









--------------------------------------------------------------------------------




HINES _______________________ LP,

a Delaware limited partnership


By:    Hines ______________ GP LLC,
a Delaware limited liability company,
its general partner
By: ___________________________
Name: ________________________
Title: __________________________





DAL02:624104.4
LEGAL_US_W # 74790953.14 
2









--------------------------------------------------------------------------------








ACKNOWLEDGMENT
State of California    )
County of     )
On _________________________, before me,     ,
(insert name of notary)
Notary Public, personally appeared     , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature                                (Seal)











DAL02:624104.4
LEGAL_US_W # 74790953.14 
3









--------------------------------------------------------------------------------




EXHIBIT J
NON-FOREIGN ENTITY CERTIFICATION
Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
For U.S. tax purposes (including Section 1445), the owner of a disregarded
entity (which has legal title to a U.S. real property interest under local law)
will be the transferor of the property and not the disregarded entity. To inform
the transferee that withholding of tax is not required upon the disposition of a
U.S. real property interest by HINES _____________________ LP, a Delaware
limited partnership, (the “Transferor”), the undersigned hereby certifies the
following on behalf of the Transferor:
1.    Transferor is not a foreign corporation, foreign partnership, foreign
trust or foreign estate (as those terms are defined in the Internal Revenue Code
and Income Tax Regulations);
2.    Transferor is not a disregarded entity as defined in Section
1.1445-2(b)(2)(iii);
3.    Transferor’s U.S. employer identification number is _______________; and
4.    Transferor’s office address is
c/o Hines Interests Limited Partnership
2800 Post Oak Boulevard
Houston, Texas 77056
Transferor understands that this certification may be disclosed to the Internal
Revenue Service and that any false statement made within this certification
could be punished by fine, imprisonment, or both.
Under penalties of perjury the undersigned declares that he has examined this
certification and that to the best of his knowledge and belief it is true,
correct and complete, and the undersigned further declares that he has the
authority to sign this document on behalf of the Transferor.

DAL02:624104.4    EXHIBIT J-1
LEGAL_US_W # 74790953.14

--------------------------------------------------------------------------------




TRANSFEROR:


HINES _______________________ LP,
a Delaware limited partnership


By: Hines ___________________ GP
LLC,
a Delaware limited liability
company
its general partner


    By: ___________________________
                
    Name: ________________________
                
    Title: __________________________



DAL02:624104.4    EXHIBIT J-2
LEGAL_US_W # 74790953.14

--------------------------------------------------------------------------------




EXHIBIT K
AGED ACCOUNTS RECEIVABLE
(attached)





DAL02:624104.4    EXHIBIT K-1
LEGAL_US_W # 74790953.14

--------------------------------------------------------------------------------




EXHIBIT L
LEASED PROPERTY
One Wilshire


9. Lessors Name
Address
Type
Lease Start
Lease ter,
Annual Rent
Pitney Bowes Global Financial
P.O. Box 371887 Pittsburgh, PA 15250-7887
Leased Equip
Dec-12
36 months
240.00
Toshiba American Business Solutions, Inc.
2 Musick, Irvine, CA 92618
Leased Equip
Apr-12
36 months
2,546.16

El Segundo
None.







DAL02:624104.4    EXHIBIT L-1
LEGAL_US_W # 74790953.14

--------------------------------------------------------------------------------




EXHIBIT M
ASSIGNMENT OF AGREEMENTS


HINES REIT __________________, a Delaware limited partnership, a Delaware
limited partnership (“Seller”), for and in consideration of the sum of Ten and
No/100 Dollars ($10.00) and other good and valuable consideration to Seller paid
by ____________________, a ____________________ (“Purchaser”), the receipt of
which is hereby acknowledged, hereby bargains, sells, transfers, conveys and
assigns to Purchaser all of Seller’s right, title and interest, as lessor, under
the agreements, and the amendments, modifications and supplements thereto and
guaranties thereof set forth on Exhibit A attached hereto (the “Assigned
Agreements”).
Seller has executed this Assignment of Agreements (this “Assignment”) and
BARGAINED, SOLD, TRANSFERRED, CONVEYED and ASSIGNED the Assigned Agreements and
Purchaser has accepted this Assignment and purchased the Assigned Agreements AS
IS AND WHEREVER LOCATED, WITH ALL FAULTS AND WITHOUT ANY REPRESENTATIONS OR
WARRANTIES OF WHATSOEVER NATURE, EXPRESS, IMPLIED, OR STATUTORY, EXCEPT AS
EXPRESSLY SET FORTH IN THE AGREEMENT OF SALE AND PURCHASE BETWEEN
[_____________], [______________] AND [_____________], AMONG OTHERS, DATED
_____________, 2013, AS AMENDED BY [_____________] REGARDING THE PROPERTY (the
“Purchase Agreement”) AND THE WARRANTIES SET FORTH HEREIN, IT BEING THE
INTENTION OF SELLER AND PURCHASER TO EXPRESSLY NEGATE AND EXCLUDE ALL WARRANTIES
WHATSOEVER, INCLUDING BUT NOT LIMITED TO THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR PURPOSE, ANY IMPLIED OR EXPRESS
WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, ANY RIGHTS OF
PURCHASER UNDER APPROPRIATE STATUTES TO CLAIM DIMINUTION OF CONSIDERATION, ANY
CLAIM BY PURCHASER FOR DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN OR UNKNOWN WITH
RESPECT TO THE PROPERTY, WARRANTIES CREATED BY AFFIRMATION OF FACT OR PROMISE
AND ANY OTHER WARRANTIES CONTAINED IN OR CREATED BY THE UNIFORM COMMERCIAL CODE
AS NOW OR HEREAFTER IN EFFECT IN THE STATE IN WHICH THE REAL PROPERTY IS
LOCATED, OR CONTAINED IN OR CREATED BY ANY OTHER LAW.
Purchaser accepts the foregoing bargain, sale, transfer, conveyance and
assignment and assumes and agrees to be bound by and to perform and observe (i)
all of the obligations and covenants of Seller under the Assigned Agreements
assigned to Purchaser, which are to be performed or observed on or subsequent to
the date hereof (except any broker commissions identified in the Assigned
Agreements), (ii) all obligations and covenants of Seller under the Assigned
Agreements assigned to Purchaser relating to the physical or environmental
condition of the Real Property (as defined in the Purchase Agreement),
Improvements (as defined in the Purchase Agreement) and Assigned Agreements,
regardless of whether such obligations arise before or after the date hereof
(provided, this clause (ii) shall not limit Sellers’ representations, warranties
and covenants expressly set forth in the Purchase Agreement, as limited by
Section 16.1 of the Purchase Agreement), and

DAL02:624104.4    EXHIBIT M-1
LEGAL_US_W # 74790953.14

--------------------------------------------------------------------------------




(iii) all leasing commissions, brokerage commissions, tenant improvement
allowances, legal fees and other expenditures incurred in connection with the
lease of space in the Real Property and the Improvements to the extent set forth
in Section 10.4(e) of the Purchase Agreement.
To facilitate execution of this Assignment, this Assignment may be executed in
multiple counterparts, each of which, when assembled to include an original
signature for each party contemplated to sign this Assignment, will constitute a
complete and fully executed original. All such fully executed original
counterparts will collectively constitute a single agreement.

DAL02:624104.4    EXHIBIT M-2
LEGAL_US_W # 74790953.14

--------------------------------------------------------------------------------




EXECUTED as of the ______ day of _______________, 2013.
SELLER:


HINES __________________ LP,
a Delaware limited partnership



By: Hines _____________________ GP
LLC,
a Delaware limited liability
company
its general partner


        By: ___________________________
                
        Name: ________________________
                
        Title: __________________________






PURCHASER:
,
a     
By:        
Name:    
Title:    



DAL02:624104.4    EXHIBIT M-3
LEGAL_US_W # 74790953.14

--------------------------------------------------------------------------------




EXHIBIT N
SCHEDULE OF 2013 CAPITAL EXPENDITURES
(attached)

DAL02:624104.4        EXHIBIT N-1
LEGAL_US_W # 74790953.14

--------------------------------------------------------------------------------




 
Description of Improvement
 
2013 Projected Amount
Amount Paid to Date *
Balance to be Paid
 
 
 
 
 
 
1
Elevator Modernization (Cab Interiors)
 
$120,000
$0
$120,000
2
Replacement of Electrical Riser U-2A, New 2 MW Standby Generator, Spare
Transformer, Associated Main U2 Switchboard Work
 
$809,518
$290,304
$519,214
3
Install Cooling Towers and Condenser Water Loop for Telecom Support on Floors
3-18
 
$1,474,629
$0
$1,474,629
4
Replace 30th Floor Domestic Water Pump System to improve reliability and add
redundancy for critical HVAC make-up
 
$265,000
$0
$265,000
5
Engineering For 4th and 30th Floor Air Handler Replacements
 
$13,150
$0
$13,150
6
Replace 30th Floor Air Handlers with New, Downsized Fans to Reflect Reduced HVAC
Loads (Also Addresses Failed Coils on Existing Fans)
 
$900,000
$0
$900,000
7
Replace 4th Floor Air Handlers to Address Failed Coils of Existing Fans
(Downsized Fans Will Result in Reclaimed Space on 4th Floor and in Air Shaft)
 
$650,000
$0
$650,000
8
U3 Switchgear Modifications & Upgrades
 
$400,000
$0
$400,000
9
Mechanical engineer/consultant to analyze and make recommendation for
base-building chiller replacements and Refrigerant Mgmt
 
$10,000
$0
$10,000
10
Seismic Anchoring/Bracing of Main Electrical Switchgear
 
$200,000
$0
$200,000
11
Seismic Anchoring/Bracing of Mechanical Equipment-Engineering in 2013. Project
in 2014
 
$10,000
$0
$10,000
 
 
 
 
 
 
 
Subtotal
 
$4,852,297
$290,304
$4,561,993
 
 
 
 
 
 
 
Less: Amount Included in Argus Model Assuming a 07/01/13 Close
 
(1,723,199$)
$0
(1,723,199$)
 
 
 
 
 
 
 
ESTIMATED Amount Prorated to Buyer
 
$3,129,098
$290,304
$2,838,794
 
 
 
 
 
 
*
To be reconciled to actual payments at CLOSE.
 
 
 
 






DAL02:624104.4    EXHIBIT N

